Exhibit 10.1
 
METROPCS WIRELESS, INC.
AND EACH OF THE GUARANTORS PARTY HERETO
9 1/4% SENIOR NOTES DUE 2014
 
INDENTURE
Dated as of January 20, 2009
 
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.
Trustee

 
 

 



--------------------------------------------------------------------------------



 



CROSS-REFERENCE TABLE*

      Trust Indenture     Act Section   Indenture Section
310(a)(1)
  7.10
(a)(2)
  7.10
(a)(3)
  N.A.
(a)(4)
  N.A.
(a)(5)
  7.10
(b)
  7.10
(c)
  N.A.
311(a)
  7.11
(b)
  7.11
(c)
  N.A.
312(a)
  2.05
(b)
  12.03
(c)
  12.03
313(a)
  7.06
(b)(1)
  N.A.
(b)(2)
  7.06; 7.07
(c)
  7.06; 12.02
(d)
  7.06
314(a)
  4.03;12.02; 12.05
(b)
  N.A.
(c)(1)
  12.04
(c)(2)
  12.04
(c)(3)
  N.A.
(d)
  N.A.
(e)
  12.05
(f)
  N.A.
315(a)
  7.01
(b)
  7.05; 12.02
(c)
  7.01
(d)
  7.01
(e)
  6.11
316(a) (last sentence)
  2.09
(a)(1)(A)
  6.05
(a)(1)(B)
  6.04
(a)(2)
  N.A.
(b)
  6.07
(c)
  2.12
317(a)(1)
  6.08
(a)(2)
  6.09
(b)
  2.04
318(a)
  12.01
(b)
  N.A.
(c)
  12.01

 

N.A. means not applicable.   *   This Cross Reference Table is not part of the
Indenture.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page   ARTICLE 1
DEFINITIONS AND INCORPORATION BY REFERENCE

 
       
Section 1.01 Definitions
    1  
Section 1.02 Other Definitions
    24  
Section 1.03 Incorporation by Reference of Trust Indenture Act
    24  
Section 1.04 Rules of Construction
    25  
 
        ARTICLE 2
THE NOTES

 
       
Section 2.01 Form and Dating
    25  
Section 2.02 Execution and Authentication
    26  
Section 2.03 Registrar and Paying Agent
    26  
Section 2.04 Paying Agent to Hold Money in Trust
    27  
Section 2.05 Holder Lists
    27  
Section 2.06 Transfer and Exchange
    27  
Section 2.07 Replacement Notes
    39  
Section 2.08 Outstanding Notes
    39  
Section 2.09 Treasury Notes
    40  
Section 2.10 Temporary Notes
    40  
Section 2.11 Cancellation
    40  
Section 2.12 Defaulted Interest
    40  
 
        ARTICLE 3
REDEMPTION AND PREPAYMENT

 
       
Section 3.01 Notices to Trustee
    40  
Section 3.02 Selection of Notes to Be Redeemed or Purchased
    41  
Section 3.03 Notice of Redemption
    41  
Section 3.04 Effect of Notice of Redemption
    42  
Section 3.05 Deposit of Redemption or Purchase Price
    42  
Section 3.06 Notes Redeemed or Purchased in Part
    42  
Section 3.07 Optional Redemption
    43  
Section 3.08 Mandatory Redemption
    43  
Section 3.09 Offer to Purchase by Application of Excess Proceeds
    44  
 
        ARTICLE 4
COVENANTS

 
       
Section 4.01 Payment of Notes
    45  
Section 4.02 Maintenance of Office or Agency
    45  
Section 4.03 Reports
    46  
Section 4.04 Compliance Certificate
    47  
Section 4.05 Taxes
    48  
Section 4.06 Stay, Extension and Usury Laws
    48  
Section 4.07 Restricted Payments
    48  
Section 4.08 Dividend and Other Payment Restrictions Affecting Subsidiaries
    51  
Section 4.09 Incurrence of Indebtedness and Issuance of Preferred Stock
    53  
Section 4.10 Asset Sales
    56  
Section 4.11 Transactions with Affiliates
    58  

 



--------------------------------------------------------------------------------



 



              Page  
Section 4.12 Liens
    59  
Section 4.13 Business Activities
    60  
Section 4.14 Corporate Existence
    60  
Section 4.15 Offer to Repurchase Upon Change of Control
    60  
Section 4.16 Payments for Consent
    62  
Section 4.17 Additional Note Guarantees
    62  
Section 4.18 Designation of Restricted and Unrestricted Subsidiaries
    62  
Section 4.19 Changes in Covenants When Notes Rated Investment Grade
    62  
 
        ARTICLE 5
SUCCESSORS

 
       
Section 5.01 Merger, Consolidation, or Sale of Assets
    63  
Section 5.02 Successor Corporation Substituted
    64  
 
        ARTICLE 6
DEFAULTS AND REMEDIES

 
       
Section 6.01 Events of Default
    65  
Section 6.02 Acceleration
    66  
Section 6.03 Other Remedies
    67  
Section 6.04 Waiver of Past Defaults
    67  
Section 6.05 Control by Majority
    67  
Section 6.06 Limitation on Suits
    67  
Section 6.07 Rights of Holders of Notes to Receive Payment
    68  
Section 6.08 Collection Suit by Trustee
    68  
Section 6.09 Trustee May File Proofs of Claim
    68  
Section 6.10 Priorities
    69  
Section 6.11 Undertaking for Costs
    69  
 
        ARTICLE 7
TRUSTEE

 
       
Section 7.01 Duties of Trustee
    69  
Section 7.02 Rights of Trustee
    70  
Section 7.03 Individual Rights of Trustee
    71  
Section 7.04 Trustee’s Disclaimer
    71  
Section 7.05 Notice of Defaults
    71  
Section 7.06 Reports by Trustee to Holders of the Notes
    71  
Section 7.07 Compensation and Indemnity
    72  
Section 7.08 Replacement of Trustee
    73  
Section 7.09 Successor Trustee by Merger, etc.
    73  
Section 7.10 Eligibility; Disqualification
    74  
Section 7.11 Preferential Collection of Claims Against Company
    74  
Section 7.12 Force Majeure
    74  
 
        ARTICLE 8
LEGAL DEFEASANCE AND COVENANT DEFEASANCE

 
       
Section 8.01 Option to Effect Legal Defeasance or Covenant Defeasance
    74  
Section 8.02 Legal Defeasance and Discharge
    74  
Section 8.03 Covenant Defeasance
    75  
Section 8.04 Conditions to Legal or Covenant Defeasance
    75  
Section 8.05 Deposited Money and Government Securities to be Held in Trust;
Other Miscellaneous Provisions
    77  

ii 



--------------------------------------------------------------------------------



 



              Page  
Section 8.06 Repayment to Company
    77  
Section 8.07 Reinstatement
    77  
 
        ARTICLE 9
AMENDMENT, SUPPLEMENT AND WAIVER

 
       
Section 9.01 Without Consent of Holders of Notes
    78  
Section 9.02 With Consent of Holders of Notes
    79  
Section 9.03 Compliance with Trust Indenture Act
    80  
Section 9.04 Revocation and Effect of Consents
    80  
Section 9.05 Notation on or Exchange of Notes
    80  
Section 9.06 Trustee to Sign Amendments, etc
    81  
 
        ARTICLE 10
NOTE GUARANTEES

 
       
Section 10.01 Guarantee
    81  
Section 10.02 Limitation on Guarantor Liability
    82  
Section 10.03 Execution and Delivery of Note Guarantee
    82  
Section 10.04 Guarantors May Consolidate, etc., on Certain Terms
    83  
Section 10.05 Releases
    83  
 
        ARTICLE 11
SATISFACTION AND DISCHARGE

 
       
Section 11.01 Satisfaction and Discharge
    84  
Section 11.02 Application of Trust Money
    85  
 
        ARTICLE 12
MISCELLANEOUS

 
       
Section 12.01 Trust Indenture Act Controls
    85  
Section 12.02 Notices
    86  
Section 12.03 Communication by Holders of Notes with Other Holders of Notes
    87  
Section 12.04 Certificate and Opinion as to Conditions Precedent
    87  
Section 12.05 Statements Required in Certificate or Opinion
    87  
Section 12.06 Rules by Trustee and Agents
    87  
Section 12.07 No Personal Liability of Directors, Officers, Employees and
Stockholders
    87  
Section 12.08 Governing Law
    88  
Section 12.09 Waiver of Jury Trial
    88  
Section 12.10 No Adverse Interpretation of Other Agreements
    88  
Section 12.11 Successors
    88  
Section 12.12 Severability
    88  
Section 12.13 Counterpart Originals
    88  
Section 12.14 Table of Contents, Headings, etc.
    88  

EXHIBITS

     
Exhibit A
  FORM OF NOTE
Exhibit B
  FORM OF CERTIFICATE OF TRANSFER
Exhibit C
  FORM OF CERTIFICATE OF EXCHANGE
Exhibit D
  FORM OF CERTIFICATE OF ACQUIRING INSTITUTIONAL ACCREDITED INVESTOR
Exhibit E
  FORM OF NOTATION OF GUARANTEE
Exhibit F
  FORM OF SUPPLEMENTAL INDENTURE

iii 



--------------------------------------------------------------------------------



 



     INDENTURE dated as of January 20, 2009 among MetroPCS Wireless, Inc., a
Delaware corporation, the Guarantors (as defined) and The Bank of New York
Mellon Trust Company, N.A., as trustee.
     NOW THEREFORE, the Company, the Guarantors and the Trustee agree as follows
for the benefit of each other and for the equal and ratable benefit of the
Holders (as defined) of the 9 1/4% Senior Notes due 2014 (the “Notes”):
ARTICLE 1
DEFINITIONS AND INCORPORATION BY REFERENCE
Section 1.01 Definitions.
     “144A Global Note” means a Global Note substantially in the form of
Exhibit A hereto bearing the Global Note Legend and the Private Placement Legend
and deposited with or on behalf of, and registered in the name of, the
Depositary or its nominee that will be issued in a denomination equal to the
outstanding principal amount of the Notes sold in reliance on Rule 144A.
     “Acquired Debt” means, with respect to any specified Person:
     (1) Indebtedness of any other Person existing at the time such other Person
is merged with or into or became a Subsidiary of such specified Person, whether
or not such Indebtedness is incurred in connection with, or in contemplation of,
such other Person merging with or into, or becoming a Restricted Subsidiary of,
such specified Person, but does not include Indebtedness owed or outstanding to
the Company or any Guarantor; and
     (2) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person, but does not include Indebtedness owed or outstanding to the
Company or any Guarantor.
     “Additional Notes” means additional Notes (other than the Initial Notes)
issued under this Indenture in accordance with Sections 2.02 and 4.09 hereof, as
part of the same series as the Initial Notes.
     “Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise; provided that beneficial ownership of 10% or more of the
Voting Stock of a Person will be deemed to be control. For purposes of this
definition, the terms “controlling,” “controlled by” and “under common control
with” have correlative meanings.
     “Agent” means any Registrar, co-registrar, Paying Agent or additional
paying agent.
     “Applicable Premium” means, with respect to any Note on any redemption
date, the greater of:
     (1) 1.0% of the principal amount of the Note; or
     (2) the excess of: (a) the present value at the redemption date of (i) the
redemption price of the Note at November 1, 2010, (such redemption price being
set forth in the table appearing in Section 3.07(c) hereof) plus (ii) all
required interest payments due on the Note through November 1, 2010, (excluding
accrued but unpaid interest to the applicable redemption

1



--------------------------------------------------------------------------------



 



date), computed using a discount rate equal to the Treasury Rate as of such
redemption date plus 50 basis points; over (b) the principal amount of the Note,
if greater.
     “Applicable Procedures” means, with respect to any transfer or exchange of
or for beneficial interests in any Global Note, the rules and procedures of the
Depositary, Euroclear and Clearstream that apply to such transfer or exchange.
     “Asset Acquisition” means:
     (1) an Investment by the Company or any of its Restricted Subsidiaries in
any other Person pursuant to which such Person shall become a Restricted
Subsidiary or shall be merged into or consolidated with the Company or any of
its Restricted Subsidiaries but only if (x) such Person’s primary business
constitutes a Permitted Business and (y) the financial condition and results of
operations of such Person are not already consolidated with those of the Company
and its Restricted Subsidiaries immediately prior to such Investment, or
     (2) an acquisition by the Company or any of its Restricted Subsidiaries of
the property and assets of any Person other than the Company or any of its
Restricted Subsidiaries that constitute all or substantially all of a division,
operating unit or line of business of such Person but only (x) if the property
and assets so acquired constitute a Permitted Business and (y) the financial
condition and results of operations of such Person are not already consolidated
with those of the Company and its Restricted Subsidiaries immediately prior to
such acquisition.
     “Asset Disposition” means the sale or other disposition by the Company or
any of its Restricted Subsidiaries other than to the Company or another
Restricted Subsidiary of (1) all or substantially all of the Capital Stock owned
by the Company or any of its Restricted Subsidiaries of any Restricted
Subsidiary or any Person that is a Permitted Joint Venture Investment or (2) all
or substantially all of the assets that constitute a division, operating unit or
line of business of the Company or any of its Restricted Subsidiaries.
     “Asset Sale” means:
     (1) the sale, lease, conveyance or other disposition of any assets or
rights; provided that the sale, lease, conveyance or other disposition of all or
substantially all of the assets of the Company and its Restricted Subsidiaries
taken as a whole will be governed by the provisions of Section 4.15 hereof
and/or Section 5.01 hereof and not by the provisions of Section 4.10 hereof; and
     (2) the issuance of Equity Interests in any of the Company’s Restricted
Subsidiaries or the sale of Equity Interests in any of its Subsidiaries.
Notwithstanding the preceding, none of the following items will be deemed to be
an Asset Sale:
     (3) any single transaction or series of related transactions that involves
assets having a Fair Market Value of less than $10.0 million;
     (4) a transfer of assets between or among the Company and its Restricted
Subsidiaries;
     (5) an issuance of Equity Interests by a Restricted Subsidiary of the
Company to the Company or to a Restricted Subsidiary of the Company;

2



--------------------------------------------------------------------------------



 



     (6) the sale, lease, sub-lease or other disposition of (a) assets,
products, services or accounts receivable in the ordinary course of business,
(b) equipment or other assets pursuant to a program for the maintenance or
upgrading of such equipment or assets, or (c) any sale or other disposition of
damaged, worn-out or obsolete assets in the ordinary course of business;
     (7) the sale or other disposition of cash or Cash Equivalents;
     (8) a surrender or waiver of contract rights or settlement, release or
surrender of contract, tort or other claims in the ordinary course of business
or a grant of a Lien not prohibited by this Indenture;
     (9) a Restricted Payment that does not violate the provisions of
Section 4.07 hereof;
     (10) arms-length sales, leases or sub-leases (as lessor or sublessor), sale
and leasebacks, assignments, conveyances, transfers or other dispositions of
assets or rights to Royal Street in accordance with the applicable Royal Street
Agreements or to a Person that is a Permitted Joint Venture Investment;
     (11) licenses and sales of intellectual property in the ordinary course of
business; or
     (12) a Permitted Investment.
     “Auction 58” means the public auction for advanced wireless services
licenses held by the FCC pursuant to the procedures outlined in FCC Report
No. AUC-04-58-C.
     “Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state
law for the relief of debtors.
     “Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.
     “Board of Directors” means:
     (1) with respect to a corporation, the board of directors of the
corporation or any committee thereof duly authorized to act on behalf of such
board;
     (2) with respect to a partnership, the Board of Directors of the general
partner of the partnership;
     (3) with respect to a limited liability company, the managing member or
members or any controlling committee of managing members thereof; and
     (4) with respect to any other Person, the board or committee of such Person
serving a similar function.
     “Broker-Dealer” has the meaning set forth in the Registration Rights
Agreement.
     “Business Day” means any day other than a Legal Holiday.

3



--------------------------------------------------------------------------------



 



     “Capital Lease Obligation” means, at the time any determination is to be
made, the amount of the liability in respect of a capital lease that would at
that time be required to be capitalized on a balance sheet prepared in
accordance with GAAP, and the Stated Maturity thereof shall be the date of the
last payment of rent or any other amount due under such lease prior to the first
date upon which such lease may be prepaid by the lessee without payment of a
penalty.
     “Capital Stock” means:
     (1) in the case of a corporation, corporate stock;
     (2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;
     (3) in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and
     (4) any other interest or participation that confers on a Person the right
to receive a share of the profits and losses of, or distributions of assets of,
the issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.
     “Cash Equivalents” means:
     (1) United States dollars;
     (2) securities issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities) having maturities of not more than one
year from the date of acquisition;
     (3) demand deposits, certificates of deposit and eurodollar time deposits
with maturities of six months or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case, with any lender party to the Credit Agreement or with any domestic
commercial bank having capital and surplus in excess of $500.0 million and a
Thomson Bank Watch Rating of “B” or better;
     (4) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (2) and (3) above
entered into with any financial institution meeting the qualifications specified
in clause (3) above;
     (5) commercial paper having one of the two highest ratings obtainable from
Moody’s Investors Service, Inc. or Standard & Poor’s Rating Services and, in
each case, maturing within one year after the date of acquisition;
     (6) securities issued and fully guaranteed by any state, commonwealth or
territory of the United States, or by any political subdivision or agency or
instrumentality thereof, rated at least “A” by Moody’s or S&P and having
maturities of not more than one year after the date of acquisition
     (7) auction rate securities rated “AAA” by S&P or Moody’s and with reset
dates of one year or less from the time of purchase; and

4



--------------------------------------------------------------------------------



 



     (8) money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (1) through (7) of this
definition.
“Change of Control” means the occurrence of any of the following:
     (1) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of the Company and its Subsidiaries taken as a whole to any “person” (as that
term is used in Section 13(d) of the Exchange Act) other than a Principal or a
Related Party of a Principal;
     (2) the adoption of a plan relating to the liquidation or dissolution of
the Company;
     (3) the consummation of any transaction (including, without limitation, any
merger or consolidation), the result of which is that any “person” (as defined
above), other than the Principals and their Related Parties, becomes the
Beneficial Owner, directly or indirectly, of more than 50% of the Voting Stock
of the Company, measured by voting power rather than number of shares;
     (4) the Company consolidates with, or merges with or into, any Person, or
any Person consolidates with, or merges with or into, the Company, in any such
event pursuant to a transaction in which any of the outstanding Voting Stock of
the Company or such other Person is converted into or exchanged for cash,
securities or other property, other than any such transaction where the Voting
Stock of the Company outstanding immediately prior to such transaction is
converted into or exchanged for Voting Stock (other than Disqualified Stock) of
the surviving or transferee Person constituting a majority of the outstanding
shares of such Voting Stock of such surviving or transferee Person (immediately
after giving effect to such issuance);
     (5) the first day more than 90 days after an initial public offering of the
Company or any direct or indirect parent of the Company on which a majority of
the members of the Board of Directors of Parent are not Continuing Directors; or
     (6) the first date on which Parent ceases to own, directly or indirectly, a
majority of the outstanding Equity Interests of the Company.
     “Clearstream” means Clearstream Banking, S.A.
     “Company” means MetroPCS Wireless, Inc., and any and all successors
thereto.
     “Consolidated Cash Flow” means, with respect to any specified Person for
any period, the Consolidated Net Income of such Person for such period plus,
without duplication:
     (1) an amount equal to any extraordinary loss plus any net loss realized by
such Person or any of its Restricted Subsidiaries in connection with an Asset
Sale, to the extent such losses were deducted in computing such Consolidated Net
Income; plus
     (2) provision for taxes based on income or profits of such Person and its
Restricted Subsidiaries for such period, to the extent that such provision for
taxes was deducted in computing such Consolidated Net Income; plus

5



--------------------------------------------------------------------------------



 



     (3) the Consolidated Interest Expense of such Person and its Restricted
Subsidiaries for such period, to the extent that such Consolidated Interest
Expense was deducted in computing such Consolidated Net Income; plus
     (4) depreciation, amortization (including amortization of intangibles but
excluding amortization of prepaid cash expenses that were paid in a prior
period) and other non-cash expenses or charges (excluding any such non-cash
expense to the extent that it represents an accrual of or reserve for cash
expenses in any future period or amortization of a prepaid cash expense that was
paid in a prior period) of such Person and its Restricted Subsidiaries for such
period to the extent that such depreciation, amortization and other non-cash
expenses or charges were deducted in computing such Consolidated Net Income;
plus
     (5) any after-tax extraordinary, nonrecurring (to include customary fees
and expenses related to the incurrence of Indebtedness or the issuance of any
Capital Stock) or unusual gains or losses, or income or expenses or charges,
provided that with respect to each item of gain, loss, income, expense or
charge, the Company shall have delivered to the Trustee an Officers’ Certificate
specifying and quantifying such loss, expense or charge and stating that such
item of gain, loss, income, expense or charge is after-tax extraordinary,
nonrecurring or unusual; minus
     (6) non-cash items increasing such Consolidated Net Income for such period,
other than the accrual of revenue in the ordinary course of business,
in each case, on a consolidated basis and determined in accordance with GAAP.
     Notwithstanding the preceding, the provision for taxes based on the income
or profits of, and the depreciation and amortization and other non-cash expenses
of, a Restricted Subsidiary of the Company that is not a Subsidiary Guarantor
will be added to Consolidated Net Income to compute Consolidated Cash Flow of
the Company only to the extent that a corresponding amount would be permitted at
the date of determination to be dividended to the Company by such Restricted
Subsidiary without prior governmental approval (that has not been obtained), and
without direct or indirect restriction pursuant to the terms of its charter and
all agreements, instruments, judgments, decrees, orders, statutes, rules and
governmental regulations applicable to that Restricted Subsidiary or its
stockholders.
     “Consolidated Indebtedness” means, with respect to any Person as of any
date of determination, the sum, without duplication, of (i) the total amount of
Indebtedness of such Person and its Restricted Subsidiaries, plus (ii) the total
amount of Indebtedness of any other Person, to the extent that such Indebtedness
has been Guaranteed by the referent Person or one or more of its Restricted
Subsidiaries, plus (iii) the aggregate liquidation value of all Disqualified
Stock of such Person and all preferred stock of Subsidiaries of such Person, in
each case, determined on a consolidated basis in accordance with GAAP.
     “Consolidated Interest Expense” means, with respect to any Person for any
period, the sum of without duplication
     (1) the consolidated interest expense of such Person and its Subsidiaries
for such period, whether paid or accrued (including, without limitation,
amortization of debt issuance costs or original issue discount, non-cash
interest payments, the interest component of any deferred payment obligations,
the interest component of all payments associated with Capital Lease
Obligations, commissions, discounts and other fees and charges incurred in
respect of letter of credit or bankers’ acceptance financings, and net of
payments (if any) pursuant to Hedging Obligations); plus

6



--------------------------------------------------------------------------------



 



     (2) the consolidated interest expense of such Person and its Subsidiaries
that was capitalized during such period; plus
     (3) any interest expense on that portion of Indebtedness of another Person
that is guaranteed by such Person or one of its Subsidiaries or secured by a
Lien on assets of such Person or one of its Subsidiaries (whether or not such
Guarantee or Lien is called upon); plus
     (4) the product of (a) all dividend payments on any series of preferred
stock of such Person or any of its Subsidiaries, times (b) a fraction, the
numerator of which is one and the denominator of which is one minus the then
current combined federal, state and local statutory tax rate of such Person,
expressed as a decimal;
in each case, on a consolidated basis and in accordance with GAAP.
     “Consolidated Net Income” means, with respect to any specified Person for
any period, the aggregate of the Net Income of such Person and its Restricted
Subsidiaries for such period, on a consolidated basis, determined in accordance
with GAAP; provided that:
     (1) the Net Income (but not loss) of any Person that is not a Restricted
Subsidiary or that is accounted for by the equity method of accounting will be
included only to the extent of the amount of dividends or similar distributions
paid in cash to the specified Person or a Restricted Subsidiary of the Person;
     (2) the Net Income of any Restricted Subsidiary will be excluded to the
extent that the declaration or payment of dividends or similar distributions by
that Restricted Subsidiary of that Net Income is not at the date of
determination permitted without any prior governmental approval (that has not
been obtained) or, directly or indirectly, by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Restricted Subsidiary or its
stockholders; and
     (3) the cumulative effect of a change in accounting principles will be
excluded; and
     (4) notwithstanding clause (1) above, the Net Income of any Unrestricted
Subsidiary will be excluded, whether or not distributed to any specified Person
or one of its Subsidiaries.
     “Continuing Directors” means, as of any date of determination, any member
of the Board of Directors of Parent who:
     (1) was a member of such Board of Directors on the date 90 days after an
initial public offering of the Capital Stock of the Company or any direct or
indirect parent of the Company; or
     (2) was nominated for election or elected to such Board of Directors with
the approval of a majority of the Continuing Directors who were members of such
Board of Directors at the time of such nomination or election.
     “Contribution Indebtedness” means, Indebtedness in an aggregate principal
amount, including all Permitted Refinancing Indebtedness incurred to renew,
refund, refinance, replace, defease or discharge such Indebtedness, not to
exceed 150% of the aggregate amount of all Net Equity Proceeds.

7



--------------------------------------------------------------------------------



 



     “Corporate Trust Office of the Trustee” means, solely for purposes of
presenting Notes, The Bank of New York Mellon located at 101 Barclay Street, 7
East, New York, New York 10014, and, for all other purposes, the office of the
Trustee at which any time its corporate trust business shall be administered,
which at the date hereof is located at 601 Travis Street, 16th Floor, Houston,
Texas 77002, Attention: Corporate Trust Services, re: MetroPCS Wireless, Inc.,
or such other address as the Trustee may designate from time to time by notice
to the Holders and the Company, or the principal corporate trust office of any
successor Trustee (or such other address as such successor Trustee may designate
from time to time by notice to the Holders and the Company).
     “Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of February 20, 2007, by and among the Company, Bear Stearns
Corporate Lending Inc., as administrative agent and syndication agent, Bear,
Stearns & Co., Inc., as sole lead arranger and joint book runner, Merrill Lynch,
Pierce, Fenner & Smith Incorporated as joint book runner and Banc of America
Securities LLC as joint book runner, providing for revolving credit and term
loan borrowings and letters of credit, including any related notes, collateral
documents, instruments and agreements executed in connection therewith, and, in
each case, as amended, restated, modified, renewed, refunded, replaced (whether
upon or after termination or otherwise) or refinanced (including by means of
sales of debt securities to institutional investors) in whole or in part from
time to time.
     “Credit Facilities” means, one or more debt facilities (including, without
limitation, the Credit Agreement) or commercial paper facilities, in each case
with banks, other institutional lenders or investors or a trustee, providing for
revolving credit loans, term loans, receivables financing (including through the
sale of receivables to such lenders or to special purpose entities formed to
borrow from such lenders against such receivables) or letters of credit, in each
case, as amended, restated, modified, renewed, refunded, replaced (whether upon
or after termination or otherwise) or refinanced (including by means of sales of
debt securities to institutional investors) in whole or in part from time to
time.
     “Custodian” means the Trustee, as custodian with respect to the Notes in
global form, or any successor entity thereto.
     “Debt to Cash Flow Ratio” means, with respect to any Person as of any date
of determination, the ratio of (a) the Consolidated Indebtedness of such Person
as of such date to (b) the Consolidated Cash Flow of such Person for the four
most recent full fiscal quarters ending immediately prior to such date for which
internal financial statements are available.
     For purposes of making the computation referred to above:
     (1) pro forma effect shall be given to Asset Dispositions and Asset
Acquisitions (including giving pro forma effect to any related financing
transactions and the application of proceeds of any Asset Disposition) that
occur during such four-quarter period or subsequent to such four quarter period
but on or prior to the date on which the Debt to Cash Flow Ratio is to be
calculated as if they had occurred and such proceeds had been applied on the
first day of such four-quarter period;
     (2) pro forma effect shall be given to asset dispositions and asset
acquisitions (including giving pro forma effect to any related financing
transactions and the application of proceeds of any asset disposition) that have
been made by any Person that has become a Restricted Subsidiary of the Company
or has been merged with or into the Company or any Restricted Subsidiary during
such four-quarter period or subsequent to such four quarter period but on or
prior to the date on which the Debt to Cash Flow Ratio is to be calculated and
that would have constituted Asset Dispositions or Asset Acquisitions had such
transactions occurred

8



--------------------------------------------------------------------------------



 



when such Person was a Restricted Subsidiary, as if such asset dispositions or
asset acquisitions were Asset Dispositions or Asset Acquisitions that occurred
on the first day of such four-quarter period;
     (3) to the extent that the pro forma effect of any transaction is to be
made pursuant to clause (1) or (2) above, such pro forma effect shall be
determined in good faith on a reasonable basis by a responsible financial or
accounting officer of the specified Person, as if the subject transaction(s) had
occurred on the first day of the four-quarter reference period and Consolidated
Cash Flow for such reference period shall be calculated without giving effect to
clause (3) of the proviso set forth in the definition of Consolidated Net
Income;
     (4) the Consolidated Cash Flow attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses disposed of
(without duplication of clauses (1) and (2) above) prior to the date on which
the Debt to Cash Flow Ratio is to be calculated, shall be excluded;
     (5) any Person that is a Restricted Subsidiary on the date on which the
Debt to Cash Flow Ratio is to be calculated will be deemed to have been a
Restricted Subsidiary at all times during such four-quarter period; and
     (6) any Person that is not a Restricted Subsidiary on the date on which the
Debt to Cash Flow Ratio is to be calculated will be deemed not to have been a
Restricted Subsidiary at any time during such four-quarter period.
     “Default” means any event that is, or with the passage of time or the
giving of notice or both would be, an Event of Default.
     “Definitive Note” means a certificated Note registered in the name of the
Holder thereof and issued in accordance with Section 2.06 hereof, substantially
in the form of Exhibit A hereto except that such Note shall not bear the Global
Note Legend and shall not have the “Schedule of Exchanges of Interests in the
Global Note” attached thereto.
     “Depositary” means, with respect to the Notes issuable or issued in whole
or in part in global form, the Person specified in Section 2.03 hereof as the
Depositary with respect to the Notes, and any and all successors thereto
appointed as depositary hereunder and having become such pursuant to the
applicable provision of this Indenture.
     “Disqualified Stock” means any Capital Stock that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder of the Capital Stock), or
upon the happening of any event, matures or is mandatorily redeemable, pursuant
to a sinking fund obligation or otherwise, or redeemable at the option of the
holder of the Capital Stock, in whole or in part, on or prior to the date that
is 91 days after the date on which the Notes mature. Notwithstanding the
preceding sentence, any Capital Stock that would constitute Disqualified Stock
solely because the holders of the Capital Stock have the right to require the
Company to repurchase such Capital Stock upon the occurrence of a change of
control or an asset sale will not constitute Disqualified Stock if the terms of
such Capital Stock provide that the Company may not repurchase or redeem any
such Capital Stock pursuant to such provisions unless such repurchase or
redemption complies with Section 4.07 hereof. The amount of Disqualified Stock
deemed to be outstanding at any time for purposes of this Indenture will be the
maximum amount that the Company and its Restricted Subsidiaries may become
obligated to pay upon the maturity of, or pursuant to any mandatory redemption
provisions of, such Disqualified Stock, exclusive of accrued dividends.

9



--------------------------------------------------------------------------------



 



     “Domestic Restricted Subsidiary” means any Restricted Subsidiary of the
Company that was formed under the laws of the United States or any state of the
United States or the District of Columbia or any such Restricted Subsidiary that
guarantees or otherwise provides direct credit support for any Indebtedness of
the Company.
     “Equity Interests” means Capital Stock and all warrants, options or other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).
     “Euroclear” means Euroclear Bank, S.A./N.V., as operator of the Euroclear
system.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Exchange Notes” means the Notes issued in the Exchange Offer pursuant to
Section 2.06(f) hereof.
     “Exchange Offer” has the meaning set forth in the Registration Rights
Agreement.
     “Exchange Offer Registration Statement” has the meaning set forth in the
Registration Rights Agreement.
     “Existing Indebtedness” means Indebtedness of the Company and its
Subsidiaries (other than Indebtedness under the Credit Agreement) in existence
on November 3, 2006, until such amounts are repaid.
     “Fair Market Value” means the value that would be paid by a willing buyer
to an unaffiliated willing seller in a transaction not involving distress or
necessity of either party, determined in good faith, in the case of amounts
under $10.0 million, by a financial officer of the Company, in the case of
amounts over $10.0 million but equal to or less than $50.0 million, by the Board
of Directors of the Company (unless otherwise provided in this Indenture) and,
in the case of amounts over $50.0 million, by the Board of Directors of Parent
whose determination must be based upon an opinion or appraisal issued by an
accounting, appraisal or investment banking firm of recognized standing.
     “FCC” means the United States Federal Communications Commission and any
successor agency which is responsible for regulating the United States
telecommunications industry.
     “GAAP” means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as have been approved by a significant segment of the accounting
profession, which are in effect from time to time.
     “Global Note Legend” means the legend set forth in Section 2.06(g)(2)
hereof, which is required to be placed on all Global Notes issued under this
Indenture.
     “Global Notes” means, individually and collectively, each of the Restricted
Global Notes and the Unrestricted Global Notes deposited with or on behalf of
and registered in the name of the Depository or its nominee, substantially in
the form of Exhibit A hereto and that bears the Global Note Legend and that has
the “Schedule of Exchanges of Interests in the Global Note” attached thereto,
issued in accordance with Section 2.01, 2.06(b)(3), 2.06(b)(4), 2.06(d)(2) or
2.06(f) hereof.

10



--------------------------------------------------------------------------------



 



     “Government Securities” means direct obligations of, or obligations
guaranteed by, the United States of America, and the payment for which the
United States pledges its full faith and credit.
     “Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take or pay or to maintain financial statement
conditions or otherwise).
     “Guarantors” means each of:
     (1) Parent;
     (2) HoldCo;
     (3) the Company’s direct and indirect Restricted Subsidiaries existing on
the date of this Indenture; and
     (4) any other Subsidiary of Parent that executes a Note Guarantee in
accordance with the provisions of this Indenture either (a) as required pursuant
to Section 4.17 hereof or (b) because Parent, in its sole discretion, causes
such Subsidiary to do so;
and their respective successors and assigns, in each case, until the Note
Guarantee of such Person has been released in accordance with the provisions of
this Indenture.
     “Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under:
     (1) interest rate swap agreements (whether from fixed to floating or from
floating to fixed), interest rate cap agreements and interest rate collar
agreements;
     (2) other agreements or arrangements designed to manage interest rates or
interest rate risk; and
     (3) other agreements or arrangements designed to protect such Person
against fluctuations in currency exchange rates or commodity prices.
     “HoldCo” means MetroPCS, Inc.
     “Holder” means a Person in whose name a Note is registered.
     “IAI Global Note” means a Global Note substantially in the form of
Exhibit A hereto bearing the Global Note Legend and the Private Placement Legend
and deposited with or on behalf of and registered in the name of the Depositary
or its nominee that will be issued in a denomination equal to the outstanding
principal amount of the Notes sold to Institutional Accredited Investors.
     “Indebtedness” means, with respect to any specified Person, without
duplication, any indebtedness of such Person (excluding accrued expenses and
trade payables), whether or not contingent:
     (1) in respect of borrowed money;

11



--------------------------------------------------------------------------------



 



     (2) evidenced by bonds, notes, debentures or similar instruments or letters
of credit (or reimbursement agreements in respect thereof);
     (3) in respect of banker’s acceptances;
     (4) representing Capital Lease Obligations;
     (5) representing the balance deferred and unpaid of the purchase price of
any property or services due more than six months after such property is
acquired or such services are completed; or
     (6) representing any Hedging Obligations,
if and to the extent any of the preceding items (other than letters of credit
and Hedging Obligations) would appear as a liability upon a balance sheet of the
specified Person prepared in accordance with GAAP. In addition, the term
“Indebtedness” includes all Indebtedness of others secured by a Lien on any
asset of the specified Person (whether or not such Indebtedness is assumed by
the specified Person) and, to the extent not otherwise included, the Guarantee
by the specified Person of any Indebtedness of any other Person.
     “Indenture” means this Indenture, as amended or supplemented from time to
time.
     “Indirect Participant” means a Person who holds a beneficial interest in a
Global Note through a Participant.
     “Initial Notes” means the first $550.0 million aggregate principal amount
of Notes issued under this Indenture on the date hereof.
     “Institutional Accredited Investor” means an institution that is an
“accredited investor” as defined in Rule 501(a)(1), (2), (3) or (7) under the
Securities Act, who are not also QIBs.
     “Investments” means, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the forms
of loans (including Guarantees or other obligations), advances (excluding
commission, travel, entertainment, drawing accounts and similar advances to
officers and employees made in the ordinary course of business) or capital
contributions, purchases or other acquisitions for consideration of
Indebtedness, Equity Interests or other securities, together with all items that
are or would be classified as investments on a balance sheet prepared in
accordance with GAAP. If the Company or any Restricted Subsidiary of the Company
sells or otherwise disposes of any Capital Stock of any direct or indirect
Restricted Subsidiary of the Company such that, after giving effect to any such
sale or disposition, such Person is no longer a Restricted Subsidiary of the
Company, the Company will be deemed to have made an Investment on the date of
any such sale or disposition equal to the Fair Market Value of the Company’s
Investments in such Restricted Subsidiary that were not sold or disposed of in
an amount determined as provided in the final paragraph of Section 4.07 hereof.
The acquisition by the Company or any Subsidiary of the Company of a Person that
holds an Investment in a third Person will be deemed to be an Investment by the
Company or such Subsidiary in such third Person in an amount equal to the Fair
Market Value of the Investments held by the acquired Person in such third Person
in an amount determined as provided in the final paragraph of Section 4.07
hereof. Except as otherwise provided in this Indenture, the amount of an
Investment will be determined at the time the Investment is made and without
giving effect to subsequent changes in value.

12



--------------------------------------------------------------------------------



 



     “Legal Holiday” means a Saturday, a Sunday or a day on which banking
institutions in the City of New York or at a place of payment are authorized by
law, regulation or executive order to remain closed. If a payment date is a
Legal Holiday at a place of payment, payment may be made at that place on the
next succeeding day that is not a Legal Holiday, and no interest shall accrue on
such payment for the intervening period.
     “Letter of Transmittal” means the letter of transmittal to be prepared by
the Company and sent to all Holders of the Notes for use by such Holders in
connection with the Exchange Offer.
     “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law,
including any conditional sale or other title retention agreement, any lease in
the nature thereof, any option or other agreement to sell or give a security
interest in and any filing of or agreement to give any financing statement under
the Uniform Commercial Code (or equivalent statutes) of any jurisdiction.
     “Liquidated Damages” means all liquidated damages then owing pursuant to
the Registration Rights Agreement.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Net Equity Proceeds” means the net cash proceeds received by the Company
since November 3, 2006 as a contribution to its common equity capital or from
the issue or sale of Equity Interests of the Company (other than Disqualified
Stock)
     “Net Income” means, with respect to any specified Person, the net income
(loss) of such Person, determined in accordance with GAAP and before any
reduction in respect of preferred stock accretion or dividends, excluding,
however:
     (1) any gain (but not loss), together with any related provision for taxes
on such gain (but not loss), realized in connection with:
     (a) any Asset Sale; or
     (b) the disposition of any securities by such Person or any of its
Restricted Subsidiaries or the extinguishment of any Indebtedness of such Person
or any of its Restricted Subsidiaries; and
     (2) any extraordinary gain (but not loss), together with any related
provision for taxes on such extraordinary gain (but not loss).
     “Net Proceeds” means the aggregate cash proceeds received by the Company or
any of its Restricted Subsidiaries in respect of any Asset Sale (including,
without limitation, any cash received upon the sale or other disposition of any
non-cash consideration received in any Asset Sale), net of the direct costs
relating to such Asset Sale, including, without limitation, (a) legal,
accounting and investment banking fees, sales commissions, employee severance
costs, and any relocation expenses incurred as a result of the Asset Sale,
(b) taxes paid or payable as a result of the Asset Sale, in each case, after
taking into account any available tax credits or deductions and any tax sharing
arrangements, (c) amounts required to be applied to the repayment of
Indebtedness, other than Indebtedness under a Credit Facility, secured by a Lien
on the asset or assets that were the subject of such Asset Sale, and (d) any
amounts to be set aside in any reserve established in accordance with GAAP or
any amount placed in escrow, in

13



--------------------------------------------------------------------------------



 



either case for adjustment in respect of the sale price of such properties or
assets or for liabilities associated with such Asset Sale and retained by the
Company or any of its Restricted Subsidiaries until such time as such reserve is
reversed or such escrow arrangement is terminated, in which case Net Proceeds
shall include only the amount of the reserve so reversed or the amount returned
to the Company or its Restricted Subsidiaries from such escrow arrangement, as
the case may be.
     “Non-Recourse Debt” means Indebtedness:
     (1) as to which neither the Company nor any of its Restricted Subsidiaries
(a) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness), (b) is directly or indirectly
liable as a guarantor or otherwise, or (c) constitutes the lender;
     (2) no default with respect to which (including any rights that the holders
of the Indebtedness may have to take enforcement action against an Unrestricted
Subsidiary) would permit upon notice, lapse of time or both any holder of any
other Indebtedness of the Company or any of its Restricted Subsidiaries to
declare a default on such other Indebtedness or cause the payment of the
Indebtedness to be accelerated or payable prior to its Stated Maturity; and
     (3) as to which the lenders have been notified in writing that they will
not have any recourse to the stock or assets of the Company or any of its
Restricted Subsidiaries.
“Non-U.S. Person” means a Person who is not a U.S. Person.
     “Note Guarantee” means the Guarantee by each Guarantor of the Company’s
obligations under this Indenture and the Notes, executed pursuant to the
provisions of this Indenture.
     “Notes” has the meaning assigned to it in the preamble to this Indenture.
The Initial Notes and the Additional Notes shall be treated as a single class
for all purposes under this Indenture, and unless the context otherwise
requires, all references to the Notes shall include the Initial Notes and any
Additional Notes.
     “Obligations” means any principal, interest, penalties, fees,
indemnifications, reimbursements, damages and other liabilities payable under
the documentation governing any Indebtedness.
     “Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, the
Secretary or any Vice-President of such Person.
     “Officers’ Certificate” means a certificate signed on behalf of the Company
by two Officers of the Company, one of whom must be the principal executive
officer, the principal financial officer, the treasurer or the principal
accounting officer of the Company, that meets the requirements of Section 12.05
hereof.
     “Opinion of Counsel” means an opinion from legal counsel who is reasonably
acceptable to the Trustee, that meets the requirements of Section 12.05 hereof.
The counsel may be an employee of or counsel to the Company, any Subsidiary of
the Company or the Trustee.
     “Parent” means MetroPCS Communications, Inc.

14



--------------------------------------------------------------------------------



 



     “Participant” means, with respect to the Depositary, Euroclear or
Clearstream, a Person who has an account with the Depositary, Euroclear or
Clearstream, respectively (and, with respect to DTC, shall include Euroclear and
Clearstream).
     “Permitted Business” means those businesses in which the Company and its
Subsidiaries were engaged on November 3, 2006, or any business similar, related,
incidental or ancillary thereto or that constitutes a reasonable extension or
expansion thereof, or any business reasonably related to the telecommunications
industry, and the acquisition, holding or exploitation of any license relating
to the delivery of those services.
     “Permitted Investments” means:
     (1) any Investment in the Company or in any Restricted Subsidiary of the
Company that is a Guarantor;
     (2) any Investment in Cash Equivalents;
     (3) any Investment by the Company or any Restricted Subsidiary of the
Company in a Person, if as a result of such Investment:
     (a) such Person becomes a Restricted Subsidiary of the Company; or
     (b) such Person is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
the Company or a Restricted Subsidiary of the Company;
     (4) any Investment made as a result of the receipt of non-cash
consideration from an Asset Sale that was made pursuant to and in compliance
with Section 4.10 hereof;
     (5) any acquisition of assets or Capital Stock solely in exchange for the
issuance of Equity Interests (other than Disqualified Stock) of the Company;
     (6) any Investments received in compromise or resolution of (A) obligations
of trade creditors or customers that were incurred in the ordinary course of
business of the Company or any of its Restricted Subsidiaries, including
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer; or (B) litigation,
arbitration or other disputes with Persons who are not Affiliates;
     (7) Investments represented by Hedging Obligations;
     (8) loans or advances to employees made in the ordinary course of business
of the Company or any Restricted Subsidiary of the Company in an aggregate
principal amount not to exceed $5.0 million at any one time outstanding;
     (9) repurchases of (i) the Notes or (ii) any of the Company’s 9 1/4% Senior
Notes due 2014 issued pursuant to that certain Indenture, dated November 3,
2006, among the Company, the Guarantors named therein and The Bank of New York
Mellon Trust Company, N.A., f.k.a. The Bank of New York Trust Company, N.A., as
trustee;
     (10) advances and prepayments for asset purchases in the ordinary course of
business in a Permitted Business of the Company or any of its Restricted
Subsidiaries;

15



--------------------------------------------------------------------------------



 



     (11) Investments existing on November 3, 2006;
     (12) the acquisition by the Company or any of its Restricted Subsidiaries
of Equity Interests of Royal Street;
     (13) Investments in Royal Street represented by the Royal Street Loan or
Investments required or contemplated by the Royal Street Agreements in the
geographic markets covered by the assets purchased by Royal Street in Auction
58; and
     (14) (a) Permitted Joint Venture Investments, and (b) other Investments in
any Person other than an Affiliate of the Company (excluding any Person that is
an Affiliate of the Company solely by reason of Parent’s ownership, directly or
indirectly, of Equity Interests of such Person), to the extent such Investment
under (a) or (b) has an aggregate Fair Market Value (measured on the date each
such Investment was made and without giving effect to subsequent changes in
value), when taken together with all other Investments made pursuant to this
clause (14) that are at the time outstanding, not to exceed 10% of the Company’s
Total Assets on the date such Investment is made.
Notwithstanding any other provision to the contrary, no Permitted Investment
shall be deemed to be a Restricted Payment.
     “Permitted Joint Venture Investment” means, with respect to any specified
Person, Investments in any other Person engaged in a Permitted Business (a)
(i) over which the specified Person has or controls 40% or more of the votes on
the management committee or Board of Directors of such other Person, (ii) with
which such specified Person is party to an FCC approved services agreement
pursuant to which such specified Person actively participates in the day-to-day
management of such other Person, or (iii) over which the specified Person
otherwise has operational and managerial control of such other Person, and
(b) of which at least 40% of the outstanding Capital Stock of such other Person
is at the time owned directly or indirectly by the specified Person.
     “Permitted Liens” means:
     (1) Liens securing Indebtedness and other Obligations under Credit
Facilities and/or securing Hedging Obligations related thereto permitted by
Section 4.09(b)(1), (8) and (16) hereof;
     (2) Liens in favor of the Company or the Guarantors;
     (3) Liens on property of a Person existing at the time such Person is
merged with or into or consolidated with the Company or any Subsidiary of the
Company; provided that such Liens were in existence prior to the contemplation
of such merger or consolidation and do not extend to any assets other than those
of the Person merged into or consolidated with the Company or the Subsidiary;
     (4) Liens on property (including Capital Stock) existing at the time of
acquisition of the property by the Company or any Subsidiary of the Company;
provided that such Liens were in existence prior to, such acquisition, and not
incurred in contemplation of, such acquisition;
     (5) bankers’ Liens, rights of setoff and Liens to secure the performance of
bids, tenders, trade or governmental contracts, leases, licenses, statutory
obligations, surety or appeal bonds, performance bonds or other obligations of a
like nature incurred in the ordinary course of business;

16



--------------------------------------------------------------------------------



 



     (6) Liens to secure Indebtedness (including Capital Lease Obligations)
permitted by Section 4.09(b)(4) hereof covering only the assets (including the
proceeds thereof, accessions thereto and upgrades thereof) acquired with or
financed by such Indebtedness;
     (7) Liens existing on November 3, 2006;
     (8) Liens for taxes, assessments or governmental charges or claims that are
not yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently concluded; provided that any
reserve or other appropriate provision as is required in conformity with GAAP
has been made therefor;
     (9) Liens imposed by law, such as carriers’, warehousemen’s, suppliers’,
vendors’, construction, repairmen’s, landlord’s and mechanics’ Liens or other
similar Liens, in each case, incurred in the ordinary course of business;
     (10) survey exceptions, easements or reservations of, or rights of others
for, licenses, rights-of-way, sewers, electric lines, telegraph and telephone
lines and other similar purposes, or zoning or other restrictions as to the use
of real property that were not incurred in connection with Indebtedness and that
do not in the aggregate materially adversely affect the value of said properties
or materially impair their use in the operation of the business of such Person;
     (11) Liens arising by reason of a judgment, attachment, decree or court
order, to the extent not otherwise resulting in an Event of Default, and any
Liens that are required to protect or enforce any rights in any administrative,
arbitration or other court proceedings in the ordinary course of business;
     (12) Liens created for the benefit of (or to secure) (i) the Notes (or the
Note Guarantees) or (ii) any of the Company’s 9 1/4% Senior Notes due 2014
issued pursuant to that certain Indenture, dated November 3, 2006, among the
Company, the Guarantors named therein and The Bank of New York Mellon Trust
Company, N.A., f.k.a. The Bank of New York Trust Company, N.A., as trustee (and
the Guarantees by the Guarantors of such notes);
     (13) Liens to secure any Permitted Refinancing Indebtedness permitted to be
incurred under this Indenture; provided, however, that:
     (a) the new Lien shall be limited to all or part of the same property and
assets that secured or, under the written agreements pursuant to which the
original Lien arose, could secure the original Lien (plus improvements and
accessions to such property and assets and proceeds or distributions of such
property and assets and improvements and accessions thereto); and
     (b) the Indebtedness secured by the new Lien is not increased to any amount
greater than the sum of (x) the outstanding principal amount, or, if greater,
committed amount, of the Permitted Refinancing Indebtedness and (y) an amount
necessary to pay any fees and expenses, including premiums, related to such
renewal, refunding, refinancing, replacement, defeasance or discharge;
     (14) Liens contained in purchase and sale agreements limiting the transfer
of assets pending the closing of the transactions contemplated thereby;

17



--------------------------------------------------------------------------------



 



     (15) Liens that may be deemed to exist by virtue of contractual provisions
that restrict the ability of the Company or any of its Subsidiaries from
granting or permitting to exist Liens on their respective assets;
     (16) Liens in favor of the Trustee as provided for in this Indenture on
money or property held or collected by the trustee in its capacity as trustee;
     (17) Liens on cash or Cash Equivalents securing (a) workers’ compensation
claims, self-insurance obligations, unemployment insurance or other social
security, old age pension, bankers’ acceptances, performance bonds, completion
bonds, bid bonds, appeal bonds, surety bonds, public liability obligations, or
other similar bonds or obligations, or securing any Guarantees or letters of
credit functioning as or supporting any of the foregoing, in each case incurred
in the ordinary course of business or (b) letters of credit required to be
issued for the benefit of (x) C9 Wireless, LLC in accordance with the Royal
Street Agreements or (y) any Person that controls a Permitted Joint Venture
Investment to secure any put right for the benefit of the Person controlling the
Permitted Joint Venture Investment;
     (18) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into in the ordinary course of business
covering only the property under lease (plush improvements and accessions to
such property and proceeds or distributions of such property and improvements
and accessions thereto); and
     (19) Liens with respect to obligations that do not exceed $5.0 million at
any one time outstanding.
Permitted Payments to Parent” means , without duplication as to amounts:
     (1) payments to Parent (directly or through HoldCo) to permit Parent to pay
reasonable accounting, legal, investment banking fees and administrative
expenses of Parent when due; and
     (2) for so long as the Company is a member of a group filing a consolidated
or combined tax return with Parent, payments to Parent (directly or through
HoldCo) in respect of an allocable portion of the tax liabilities of such group
that is attributable to the Company and its Subsidiaries (“Tax Payments”). The
Tax Payments shall not exceed the lesser of (i) the amount of the relevant tax
(including any penalties and interest) that the Company would owe if the Company
were filing a separate tax return (or a separate consolidated or combined return
with its Subsidiaries that are members of the consolidated or combined group),
taking into account any carryovers and carrybacks of tax attributes (such as net
operating losses) of the Company and such Subsidiaries from other taxable years
and (ii) the net amount of the relevant tax that Parent actually owes to the
appropriate taxing authority. Any Tax Payments received from the Company shall
be paid over to the appropriate taxing authority within 30 days of Parent’s
receipt of such Tax Payments or refunded to the Company.
     “Permitted Refinancing Indebtedness” means any Indebtedness of the Company
or any of its Restricted Subsidiaries, any Disqualified Stock of the Company or
any preferred stock of any Restricted Subsidiary issued (a) in exchange for, or
the net proceeds of which are used to, extend the maturity, renew, refund,
refinance, replace, defease, discharge or otherwise retire for value, in whole
or in part, or (b) constituting an amendment, modification or supplement to or a
deferral or renewal of ((a) and (b) above, collectively, a “Refinancing”), any
other Indebtedness of the Company any of its Restricted Subsidiaries (other than
intercompany Indebtedness), any Disqualified Stock of the Company or any

18



--------------------------------------------------------------------------------



 



preferred stock of a Restricted Subsidiary in a principal amount or, in the case
of Disqualified Stock of the Company or preferred stock of a Restricted
Subsidiary, liquidation preference, not to exceed (after deduction of reasonable
and customary fees and expenses incurred in connection with the Refinancing) the
lesser of:
     (1) the principal amount or, in the case of Disqualified Stock or preferred
stock, liquidation preference, of the Indebtedness, Disqualified Stock or
preferred stock so Refinanced (plus, in the case of Indebtedness, the amount of
premium, if any paid in connection therewith), and
     (2) if the Indebtedness being Refinanced was issued with any original issue
discount, the accreted value of such Indebtedness (as determined in accordance
with GAAP) at the time of such Refinancing.
Notwithstanding the preceding, no Indebtedness, Disqualified Stock or preferred
stock will be deemed to be Permitted Refinancing Indebtedness, unless:
     (1) such Indebtedness, Disqualified Stock or preferred stock has a final
maturity date or redemption date, as applicable, later than the final maturity
date or redemption date, as applicable, of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness, Disqualified Stock or preferred stock being Refinanced;
     (2) if the Indebtedness, Disqualified Stock or preferred stock being
Refinanced is contractually subordinated in right of payment to the Notes, such
Indebtedness, Disqualified Stock or preferred stock is contractually
subordinated in right of payment to, the Notes, on terms at least as favorable
to the Holders of Notes as those contained in the documentation governing the
Indebtedness, Disqualified Stock or preferred stock being Refinanced at the time
of the Refinancing; and
     (3) such Indebtedness or Disqualified Stock is incurred or issued by the
Company or such Indebtedness, Disqualified Stock or preferred stock is incurred
or issued by the Restricted Subsidiary who is the obligor on the Indebtedness
being Refinanced or the issuer of the Disqualified Stock or preferred stock
being Refinanced.
     “Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.
     “Principals” means any direct or indirect Beneficial Owner of the Company
or any of its subsidiaries on November 3, 2006.
     “Private Placement Legend” means the legend set forth in Section 2.06(g)(1)
hereof to be placed on all Notes issued under this Indenture except where
otherwise permitted by the provisions of this Indenture.
     “QIB” means a “qualified institutional buyer” as defined in Rule 144A.
     “Registration Rights Agreement” means the Registration Rights Agreement,
dated as of January 20, 2009, among the Company, the Guarantors and the other
parties named on the signature pages thereof, as such agreement may be amended,
modified or supplemented from time to time and, with respect to any Additional
Notes, one or more registration rights agreements among the Company, the
Guarantors and the

19



--------------------------------------------------------------------------------



 



other parties thereto, as such agreement(s) may be amended, modified or
supplemented from time to time, relating to rights given by the Company to the
purchasers of Additional Notes to register such Additional Notes under the
Securities Act.
     “Regulation S” means Regulation S promulgated under the Securities Act.
     “Regulation S Global Note” means a Global Note in the form of Exhibit A
hereto bearing the Global Note Legend and the Private Placement Legend and
deposited with or on behalf of and registered in the name of the Depositary or
its nominee, issued in a denomination equal to the outstanding principal amount
of the Notes initially sold in reliance on Rule 903 of Regulation S.
     “Related Party” means:
     (1) any controlling stockholder, 80% (or more) owned Subsidiary, or
immediate family member (in the case of an individual) of any Principal; or
     (2) any trust, corporation, partnership, limited liability company or other
entity, the beneficiaries, stockholders, partners, members, owners or Persons
beneficially holding an 80% or more controlling interest of which consist of any
one or more Principals and/or such other Persons referred to in the immediately
preceding clause (1).
     “Responsible Officer,” when used with respect to the Trustee, means any
officer within the Corporate Trust Administration of the Trustee (or any
successor group of the Trustee) or any other officer of the Trustee customarily
performing functions similar to those performed by any of the above designated
officers and also means, with respect to a particular corporate trust matter,
any other officer to whom such matter is referred because of his knowledge of
and familiarity with the particular subject.
     “Restricted Definitive Note” means a Definitive Note bearing the Private
Placement Legend.
     “Restricted Global Note” means a Global Note bearing the Private Placement
Legend.
     “Restricted Investment” means an Investment other than a Permitted
Investment.
     “Restricted Subsidiary” of a Person means any Subsidiary of the referenced
Person that is not an Unrestricted Subsidiary.
     “Royal Street” means Royal Street Communications, LLC, a Delaware limited
liability company.
     “Royal Street Agreements” means the Royal Street Credit Agreement, the
Royal Street Equipment and Facilities Lease Agreement, the Royal Street Letter
of Credit Agreement, the Royal Street LLC Agreement, the Royal Street Pledge
Agreement, the Royal Street Promissory Note, the Royal Street Security Agreement
and the Royal Street Services Agreement.
     “Royal Street Credit Agreement” means the Second Amended and Restated
Credit Agreement, executed on December 15, 2005 as of December 22, 2004, by and
between Royal Street and the Company, as amended from time to time, as in effect
on November 3, 2006, and as amended, supplemented or modified from time to time
after November 3, 2006 so long as such amendment, supplement or modification
does not materially adversely affect the Liens granted to the Company or any
Subsidiary Guarantor pursuant to the Royal Street Credit Agreement, the Royal
Street Security Agreement or Royal Street Pledge Agreement, each as in effect on
November 3, 2006.

20



--------------------------------------------------------------------------------



 



     “Royal Street Equipment and Facilities Lease Agreement” means the Master
Equipment and Facilities Lease Agreement executed as of May 17, 2006, by and
between Royal Street and the Company, as amended from time to time, as in effect
on November 3, 2006, and as amended, supplemented or modified from time to time
after November 3, 2006.
     “Royal Street Letter of Credit Agreement” means the Letter of Credit
Agreement, dated November 24, 2004, by GWI PCS1, Inc. to and for the benefit of
C9 Wireless II, LLC, as amended from time to time, as in effect on November 3,
2006, and as amended, supplemented or modified from time to time after
November 3, 2006.
     “Royal Street LLC Agreement” means the Amended and Restated Limited
Liability Company Agreement of Royal Street, executed on December 15, 2005 as of
November 24, 2004, by and between C9 Wireless, LLC, GWI PCS1, Inc., and the
Company, as amended from time to time, as in effect on November 3, 2006, and as
amended, supplemented or modified from time to time after November 3, 2006.
     “Royal Street Loan” means the aggregate amount of loans by the Company to
Royal Street in order to fund the purchase by Royal Street of wireless spectrum
in Auction 58 and the build-out of the Royal Street systems and the operations
of Royal Street, as amended from time to time, as in effect on November 3, 2006,
and as amended, supplemented or modified from time to time after November 3,
2006.
     “Royal Street Pledge Agreement” means the Amended and Restated Pledge
Agreement, executed on December 15, 2005 as of December 22, 2004, by and between
Royal Street and the Company, as amended from time to time, as in effect on
November 3, 2006, and as amended, supplemented or modified from time to time
after November 3, 2006 so long as such amendment, supplement or modification
does not materially adversely affect the Liens granted to the Company or any
Subsidiary Guarantor pursuant to the Royal Street Credit Agreement, the Royal
Street Security Agreement or Royal Street Pledge Agreement, each as in effect on
November 3, 2006.
     “Royal Street Promissory Note” means the Amended and Restated Promissory
Note, executed on December 15, 2005 as of December 22, 2004, by Royal Street to
the order of the Company, as amended from time to time, as in effect on
November 3, 2006, and as amended, supplemented or modified from time to time
after November 3, 2006.
     “Royal Street Security Agreement” means the Amended and Restated Security
Agreement, executed on December 15, 2005 as of December 22, 2004, by and between
Royal Street and the Company, as amended from time to time, as in effect on
November 3, 2006, and as amended, supplemented or modified from time to time
after November 3, 2006 so long as such amendment, supplement or modification
does not materially adversely affect the Liens granted to the Company or any
Subsidiary Guarantor pursuant to the Royal Street Credit Agreement, the Royal
Street Security Agreement or Royal Street Pledge Agreement, each as in effect on
November 3, 2006.
     “Royal Street Services Agreement” means the Amended and Restated Services
Agreement, executed on December 15, 2005 as of November 24, 2004, by and between
Royal Street and the Company, as amended from time to time, as in effect on
November 3, 2006, and as amended, supplemented or modified from time to time
after November 3, 2006.
     “Rule 144” means Rule 144 promulgated under the Securities Act.
     “Rule 144A” means Rule 144A promulgated under the Securities Act.

21



--------------------------------------------------------------------------------



 



     “Rule 903” means Rule 903 promulgated under the Securities Act.
     “Rule 904” means Rule 904 promulgated under the Securities Act.
     “S&P” means Standard & Poor’s Rating Group.
     “SEC” means the Securities and Exchange Commission.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Shelf Registration Statement” means the Shelf Registration Statement as
defined in the Registration Rights Agreement.
     “Significant Subsidiary” means any Restricted Subsidiary that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act, as such Regulation is in effect on
November 3, 2006.
     “Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness as of the date of this Indenture, and will not include any
contingent obligations to repay, redeem or repurchase any such interest or
principal prior to the date originally scheduled for the payment thereof.
     “Subsidiary” means, with respect to any specified Person:
     (1) any corporation, association or other business entity of which more
than 50% of the total voting power of shares of Capital Stock entitled (without
regard to the occurrence of any contingency and after giving effect to any
voting agreement or stockholders’ agreement that effectively transfers voting
power) to vote in the election of directors, managers or trustees of the
corporation, association or other business entity is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person (or a combination thereof); and
     (2) any partnership (a) the sole general partner or the managing general
partner of which is such Person or a Subsidiary of such Person or (b) the only
general partners of which are that Person or one or more Subsidiaries of that
Person (or any combination thereof).
     “Subsidiary Guarantors” means, collectively, the Guarantors that are
Subsidiaries of the Company.
     “TIA” means the Trust Indenture Act of 1939, as amended (15 U.S.C. §§
77aaa-77bbbb).
     “Total Assets” means the total assets of a Person as set forth on the most
recent balance sheet of such Person prepared in accordance with GAAP.
     “Treasury Rate” means, as of any redemption date, the yield to maturity as
of such redemption date of United States Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) that has become publicly available at least two
business days prior to the redemption date (or, if such Statistical Release is
no longer published, any publicly available source of similar market data)) most
nearly equal to the period from the redemption date to November 1, 2010;
provided, however, that if the period from the redemption date to November 1,

22



--------------------------------------------------------------------------------



 



2010, is less than one year, the weekly average yield on actually traded United
States Treasury securities adjusted to a constant maturity of one year will be
used. The Company will (1) calculate the Treasury Rate on the third business day
preceding the applicable redemption date and (2) prior to such redemption date
file with the Trustee an Officer’s Certificate setting forth the Applicable
Premium and the Treasury Rate and showing the calculation of each in reasonable
detail.
     “Trustee” means The Bank of New York Mellon Trust Company, N.A., until a
successor replaces it in accordance with the applicable provisions of this
Indenture and thereafter means the successor serving hereunder.
     “Unrestricted Definitive Note” means a Definitive Note that does not bear
and is not required to bear the Private Placement Legend.
     “Unrestricted Global Note” means a Global Note that does not bear and is
not required to bear the Private Placement Legend.
     “Unrestricted Subsidiary” means any Subsidiary of the Company that is
designated by the Board of Directors of the Company as an Unrestricted
Subsidiary pursuant to a resolution of the Board of Directors, but only to the
extent that such Subsidiary:
     (1) has no Indebtedness other than Non-Recourse Debt;
     (2) except as permitted by Section 4.11 hereof, is not party to any
agreement, contract, arrangement or understanding with the Company or any
Restricted Subsidiary of the Company unless the terms of any such agreement,
contract, arrangement or understanding are no less favorable to the Company or
such Restricted Subsidiary than those that might be obtained at the time from
Persons who are not Affiliates of the Company;
     (3) is a Person with respect to which neither the Company nor any of its
Restricted Subsidiaries has any direct or indirect obligation (a) to subscribe
for additional Equity Interests or (b) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results; and
     (4) has not guaranteed or otherwise directly or indirectly provided credit
support for any Indebtedness of the Company or any of its Restricted
Subsidiaries.
     “U.S. Person” means a U.S. Person as defined in Rule 902(k) promulgated
under the Securities Act.
     “Voting Stock” of any specified Person as of any date means the Capital
Stock of such Person that is at the time entitled to vote in the election of the
Board of Directors of such Person.
     “Weighted Average Life to Maturity” means, when applied to any Indebtedness
at any date, the number of years obtained by dividing:
     (1) the sum of the products obtained by multiplying (a) the amount of each
then remaining installment, sinking fund, serial maturity or other required
payments of principal, including payment at final maturity, in respect of the
Indebtedness, by (b) the number of years (calculated to the nearest one-twelfth)
that will elapse between such date and the making of such payment; by

23



--------------------------------------------------------------------------------



 



     (2) the then outstanding principal amount of such Indebtedness.
Section 1.02 Other Definitions.

              Defined in   Term   Section  
“Affiliate Transaction”
    4.11  
“Asset Sale Offer”
    3.09  
“Authentication Order”
    2.02  
“Change of Control Offer”
    4.15  
“Change of Control Payment”
    4.15  
“Change of Control Payment Date”
    4.15  
“Covenant Defeasance”
    8.03  
“DTC”
    2.03  
“Event of Default”
    6.01  
“Excess Proceeds”
    4.10  
“incur”
    4.09  
“Legal Defeasance”
    8.02  
“Offer Amount”
    3.09  
“Offer Period”
    3.09  
“Paying Agent”
    2.03  
“Permitted Debt”
    4.09  
“Payment Default”
    6.01  
“Purchase Date”
    3.09  
“Registrar”
    2.03  
“Restricted Payments”
    4.07  

Section 1.03 Incorporation by Reference of Trust Indenture Act.
     Whenever this Indenture refers to a provision of the TIA, the provision is
incorporated by reference in and made a part of this Indenture.
     The following TIA terms used in this Indenture have the following meanings:
     “indenture securities” means the Notes;
     “indenture security Holder” means a Holder of a Note;
     “indenture to be qualified” means this Indenture;
     “indenture trustee” or “institutional trustee” means the Trustee; and
     “obligor” on the Notes and the Note Guarantees means the Company and the
Guarantors, respectively, and any successor obligor upon the Notes and the Note
Guarantees, respectively.
     All other terms used in this Indenture that are defined by the TIA, defined
by TIA reference to another statute or defined by SEC rule under the TIA have
the meanings so assigned to them.

24



--------------------------------------------------------------------------------



 



Section 1.04 Rules of Construction.
     Unless the context otherwise requires:
     (1) a term has the meaning assigned to it;
     (2) an accounting term not otherwise defined has the meaning assigned to it
in accordance with GAAP;
     (3) “or” is not exclusive;
     (4) words in the singular include the plural, and in the plural include the
singular;
     (5) “will” shall be interpreted to express a command;
     (6) provisions apply to successive events and transactions; and
     (7) references to sections of or rules under the Securities Act will be
deemed to include substitute, replacement of successor sections or rules adopted
by the SEC from time to time.
ARTICLE 2
THE NOTES
Section 2.01 Form and Dating.
     (a) General. The Notes and the Trustee’s certificate of authentication will
be substantially in the form of Exhibit A hereto. The Notes may have notations,
legends or endorsements required by law, stock exchange rule or usage. Each Note
will be dated the date of its authentication. The Notes shall be in
denominations of $2,000 and integral multiples of $1,000.
     The terms and provisions contained in the Notes will constitute, and are
hereby expressly made, a part of this Indenture and the Company, the Guarantors
and the Trustee, by their execution and delivery of this Indenture, expressly
agree to such terms and provisions and to be bound thereby. However, to the
extent any provision of any Note conflicts with the express provisions of this
Indenture, the provisions of this Indenture shall govern and be controlling.
     (b) Global Notes. Notes issued in global form will be substantially in the
form of Exhibit A hereto (including the Global Note Legend thereon and the
“Schedule of Exchanges of Interests in the Global Note” attached thereto). Notes
issued in definitive form will be substantially in the form of Exhibit A hereto
(but without the Global Note Legend thereon and without the “Schedule of
Exchanges of Interests in the Global Note” attached thereto). Each Global Note
will represent such of the outstanding Notes as will be specified therein and
each shall provide that it represents the aggregate principal amount of
outstanding Notes from time to time endorsed thereon and that the aggregate
principal amount of outstanding Notes represented thereby may from time to time
be reduced or increased, as appropriate, to reflect exchanges and redemptions.
Any endorsement of a Global Note to reflect the amount of any increase or
decrease in the aggregate principal amount of outstanding Notes represented
thereby will be made by the Trustee or the Custodian, at the direction of the
Trustee, in accordance with instructions given by the Holder thereof as required
by Section 2.06 hereof.

25



--------------------------------------------------------------------------------



 



     (c) Euroclear and Clearstream Procedures Applicable. The provisions of the
“Operating Procedures of the Euroclear System” and “Terms and Conditions
Governing Use of Euroclear” and the “General Terms and Conditions of Clearstream
Banking” and “Customer Handbook” of Clearstream will be applicable to transfers
of beneficial interests in the Regulation S Global Note that are held by
Participants through Euroclear or Clearstream.
Section 2.02 Execution and Authentication.
     At least one Officer must sign the Notes for the Company by manual or
facsimile signature.
     If an Officer whose signature is on a Note no longer holds that office at
the time a Note is authenticated, the Note will nevertheless be valid.
     A Note will not be valid until authenticated by the manual signature of the
Trustee. The signature will be conclusive evidence that the Note has been
authenticated under this Indenture.
     The Trustee will, upon receipt of a written order of the Company signed by
at least one Officer (an “Authentication Order”), authenticate Notes for
original issue that may be validly issued under this Indenture, including any
Additional Notes. The aggregate principal amount of Notes outstanding at any
time may not exceed the aggregate principal amount of Notes authorized for
issuance by the Company pursuant to one or more Authentication Orders, except as
provided in Section 2.07 hereof.
     The Trustee may appoint an authenticating agent acceptable to the Company
to authenticate Notes. An authenticating agent may authenticate Notes whenever
the Trustee may do so. Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent. An authenticating agent has the
same rights as an Agent to deal with Holders or an Affiliate of the Company.
Section 2.03 Registrar and Paying Agent.
     The Company will maintain an office or agency where Notes may be presented
for registration of transfer or for exchange (“Registrar”) and an office or
agency where Notes may be presented for payment (“Paying Agent”). The Registrar
will keep a register of the Notes and of their transfer and exchange. The
Company may appoint one or more co-registrars and one or more additional paying
agents. The term “Registrar” includes any co-registrar and the term “Paying
Agent” includes any additional paying agent. The Company may change any Paying
Agent or Registrar without notice to any Holder. The Company will notify the
Trustee in writing of the name and address of any Agent not a party to this
Indenture. If the Company fails to appoint or maintain another entity as
Registrar or Paying Agent, the Trustee shall act as such. The Company or any of
its Subsidiaries may act as Paying Agent or Registrar. If the Holder has given
wire transfer instructions to the Company and the Company is the Paying Agent,
the Company will pay all principal, interest and premiums and Liquidated
Damages, if any, on that Holder’s Notes in accordance with these instructions.
All other payments on the Notes will be made at the office of the agent of the
Trustee within the City and State of New York, which as of the date hereof is
the office of The Bank of New York Mellon, N.A., which as of the date hereof is
located at 101 Barclay Street, 7 East, New York, New York 10014, unless the
Company elects to make interest payments by check mailed to the Holders at their
address in the register of the Holders.
     The Company initially appoints The Depository Trust Company (“DTC”) to act
as Depositary with respect to the Global Notes. The Company may change the
Depository at any time without notice to any Holder, but the Company will notify
the Trustee of the name and address of any new Depository.

26



--------------------------------------------------------------------------------



 



     The Company initially appoints the Trustee to act as the Registrar and
Paying Agent and to act as Custodian with respect to the Global Notes.
Section 2.04 Paying Agent to Hold Money in Trust.
     The Company will require each Paying Agent other than the Trustee to agree
in writing that the Paying Agent will hold in trust for the benefit of Holders
or the Trustee all money held by the Paying Agent for the payment of principal,
premium or Liquidated Damages, if any, or interest on the Notes, and will notify
the Trustee of any default by the Company in making any such payment. While any
such default continues, the Trustee may require a Paying Agent to pay all money
held by it to the Trustee. The Company at any time may require a Paying Agent to
pay all money held by it to the Trustee. Upon payment over to the Trustee, the
Paying Agent (if other than the Company or a Subsidiary) will have no further
liability for the money. If the Company or a Subsidiary acts as Paying Agent, it
will segregate and hold in a separate trust fund for the benefit of the Holders
all money held by it as Paying Agent. Upon any bankruptcy or reorganization
proceedings relating to the Company, the Trustee will serve as Paying Agent for
the Notes.
Section 2.05 Holder Lists.
     The Company and the Guarantors shall furnish or caused to be furnished to
the Trustee at stated intervals of not more than six months, and at such other
times as the Trustee may request in writing, all information in the possession
or control of such obligor, or any of its paying agents, as to the names and
addresses of the Holders, and the Trustee shall preserve, in as current form as
is reasonably practicable, all such information so furnished to it or received
by it in the capacity of Paying Agent. The Company, the Guarantors and the
Trustee shall otherwise comply with TIA § 77lll(a).
Section 2.06 Transfer and Exchange.
     (a) Transfer and Exchange of Global Notes. A Global Note may not be
transferred except as a whole by the Depositary to a nominee of the Depositary,
by a nominee of the Depositary to the Depositary or to another nominee of the
Depositary, or by the Depositary or any such nominee to a successor Depositary
or a nominee of such successor Depositary. All Global Notes will be exchanged by
the Company for Definitive Notes if:
     (1) the Company delivers to the Trustee notice from the Depositary that the
Depository is unwilling or unable to continue to act as Depositary or that it is
no longer a clearing agency registered under the Exchange Act and, in either
case, a successor Depositary is not appointed by the Company within 120 days
after the date of such notice from the Depositary;
     (2) the Company in its sole discretion determines that the Global Notes (in
whole but not in part) should be exchanged for Definitive Notes and delivers a
written notice to such effect to the Trustee; or
     (3) there has occurred and is continuing a Default or Event of Default with
respect to the Notes.
     Upon the occurrence of either of the preceding events in (1) or (2) above,
Definitive Notes shall be issued in such names as the Depositary shall instruct
the Trustee. Global Notes also may be exchanged or replaced, in whole or in
part, as provided in Sections 2.07 and 2.10 hereof. Every Note authenticated and
delivered in exchange for, or in lieu of, a Global Note or any portion thereof,
pursuant to this Section 2.06 or Section 2.07 or 2.10 hereof, shall be
authenticated and delivered in the form of, and shall be, a

27



--------------------------------------------------------------------------------



 



Global Note. A Global Note may not be exchanged for another Note other than as
provided in this Section 2.06(a), however, beneficial interests in a Global Note
may be transferred and exchanged as provided in Section 2.06(b), (c) or
(f) hereof.
     (b) Transfer and Exchange of Beneficial Interests in the Global Notes. The
transfer and exchange of beneficial interests in the Global Notes will be
effected through the Depositary, in accordance with the provisions of this
Indenture and the Applicable Procedures. Beneficial interests in the Restricted
Global Notes will be subject to restrictions on transfer comparable to those set
forth herein to the extent required by the Securities Act. Transfers of
beneficial interests in the Global Notes also will require compliance with
either subparagraph (1) or (2) below, as applicable, as well as one or more of
the other following subparagraphs, as applicable:
     (1) Transfer of Beneficial Interests in the Same Global Note. Beneficial
interests in any Restricted Global Note may be transferred to Persons who take
delivery thereof in the form of a beneficial interest in the same Restricted
Global Note in accordance with the transfer restrictions set forth in the
Private Placement Legend. Beneficial interests in any Unrestricted Global Note
may be transferred to Persons who take delivery thereof in the form of a
beneficial interest in an Unrestricted Global Note. No written orders or
instructions shall be required to be delivered to the Registrar to effect the
transfers described in this Section 2.06(b)(1).
     (2) All Other Transfers and Exchanges of Beneficial Interests in Global
Notes. In connection with all transfers and exchanges of beneficial interests
that are not subject to Section 2.06(b)(1) above, the transferor of such
beneficial interest must deliver to the Registrar either:
(A) both:
     (i) a written order from a Participant or an Indirect Participant given to
the Depositary in accordance with the Applicable Procedures directing the
Depositary to credit or cause to be credited a beneficial interest in another
Global Note in an amount equal to the beneficial interest to be transferred or
exchanged; and
     (ii) instructions given in accordance with the Applicable Procedures
containing information regarding the Participant account to be credited with
such increase; or
(B) both:
     (i) a written order from a Participant or an Indirect Participant given to
the Depositary in accordance with the Applicable Procedures directing the
Depositary to cause to be issued a Definitive Note in an amount equal to the
beneficial interest to be transferred or exchanged; and
    (ii) instructions given by the Depositary to the Registrar containing
information regarding the Person in whose name such Definitive Note shall be
registered to effect the transfer or exchange referred to in (1) above.
Upon consummation of an Exchange Offer by the Company in accordance with
Section 2.06(f) hereof, the requirements of this Section 2.06(b)(2) shall be
deemed to have been satisfied upon receipt by the Registrar of the instructions
contained in the Letter of Transmittal delivered by the Holder of such
beneficial interests in the Restricted Global Notes. Upon satisfaction of all of
the requirements for

28



--------------------------------------------------------------------------------



 



transfer or exchange of beneficial interests in Global Notes contained in this
Indenture and the Notes or otherwise applicable under the Securities Act, the
Trustee shall adjust the principal amount of the relevant Global Note(s)
pursuant to Section 2.06(h) hereof.
     (3) Transfer of Beneficial Interests to Another Restricted Global Note. A
beneficial interest in any Restricted Global Note may be transferred to a Person
who takes delivery thereof in the form of a beneficial interest in another
Restricted Global Note if the transfer complies with the requirements of
Section 2.06(b)(2) above and the Registrar receives the following:
     (A) if the transferee will take delivery in the form of a beneficial
interest in the 144A Global Note, then the transferor must deliver a certificate
in the form of Exhibit B hereto, including the certifications in item
(1) thereof;
     (B) if the transferee will take delivery in the form of a beneficial
interest in the Regulation S Global Note, then the transferor must deliver a
certificate in the form of Exhibit B hereto, including the certifications in
item (2) thereof; and
     (C) if the transferee will take delivery in the form of a beneficial
interest in the IAI Global Note, then the transferor must deliver a certificate
in the form of Exhibit B hereto, including the certifications, certificates and
Opinion of Counsel required by item (3) thereof, if applicable.
     (4) Transfer and Exchange of Beneficial Interests in a Restricted Global
Note for Beneficial Interests in an Unrestricted Global Note. A beneficial
interest in any Restricted Global Note may be exchanged by any holder thereof
for a beneficial interest in an Unrestricted Global Note or transferred to a
Person who takes delivery thereof in the form of a beneficial interest in an
Unrestricted Global Note if the exchange or transfer complies with the
requirements of Section 2.06(b)(2) above and:
     (A) such exchange or transfer is effected pursuant to the Exchange Offer in
accordance with the Registration Rights Agreement and the holder of the
beneficial interest to be transferred, in the case of an exchange, or the
transferee, in the case of a transfer, certifies in the applicable Letter of
Transmittal that it is not (i) a Broker-Dealer, (ii) a Person participating in
the distribution of the Exchange Notes or (iii) a Person who is an affiliate (as
defined in Rule 144) of the Company;
     (B) such transfer is effected pursuant to the Shelf Registration Statement
in accordance with the Registration Rights Agreement;
     (C) such transfer is effected by a Broker-Dealer pursuant to the Exchange
Offer Registration Statement in accordance with the Registration Rights
Agreement; or
     (D) the Registrar receives the following:
     (i) if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a beneficial interest in an
Unrestricted Global Note, a certificate from such holder in the form of
Exhibit C hereto, including the certifications in item (1)(a) thereof; or
     (ii) if the holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take

29



--------------------------------------------------------------------------------



 



delivery thereof in the form of a beneficial interest in an Unrestricted Global
Note, a certificate from such holder in the form of Exhibit B hereto, including
the certifications in item (4) thereof;
and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.
     If any such transfer is effected pursuant to subparagraph (B) or (D) above
at a time when an Unrestricted Global Note has not yet been issued, the Company
shall issue and, upon receipt of an Authentication Order in accordance with
Section 2.02 hereof, the Trustee shall authenticate one or more Unrestricted
Global Notes in an aggregate principal amount equal to the aggregate principal
amount of beneficial interests transferred pursuant to subparagraph (B) or
(D) above.
     Beneficial interests in an Unrestricted Global Note cannot be exchanged
for, or transferred to Persons who take delivery thereof in the form of, a
beneficial interest in a Restricted Global Note.
     (c) Transfer or Exchange of Beneficial Interests for Definitive Notes.
     (1) Beneficial Interests in Restricted Global Notes to Restricted
Definitive Notes. If any holder of a beneficial interest in a Restricted Global
Note proposes to exchange such beneficial interest for a Restricted Definitive
Note or to transfer such beneficial interest to a Person who takes delivery
thereof in the form of a Restricted Definitive Note, then, upon receipt by the
Registrar of the following documentation:
     (A) if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Restricted Definitive Note,
a certificate from such holder in the form of Exhibit C hereto, including the
certifications in item (2)(a) thereof;
     (B) if such beneficial interest is being transferred to a QIB in accordance
with Rule 144A, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (1) thereof;
     (C) if such beneficial interest is being transferred to a Non-U.S. Person
in an offshore transaction in accordance with Rule 903 or Rule 904, a
certificate to the effect set forth in Exhibit B hereto, including the
certifications in item (2) thereof;
     (D) if such beneficial interest is being transferred pursuant to an
exemption from the registration requirements of the Securities Act in accordance
with Rule 144, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (3)(a) thereof;
     (E) if such beneficial interest is being transferred to an Institutional
Accredited Investor in reliance on an exemption from the registration
requirements of the Securities Act other than those listed in subparagraphs
(B) through (D) above, a certificate to the effect set forth in Exhibit B
hereto, including the certifications, certificates and Opinion of Counsel
required by item (3) thereof, if applicable;

30



--------------------------------------------------------------------------------



 



     (F) if such beneficial interest is being transferred to the Company or any
of its Subsidiaries, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (3)(b) thereof; or
     (G) if such beneficial interest is being transferred pursuant to an
effective registration statement under the Securities Act, a certificate to the
effect set forth in Exhibit B hereto, including the certifications in item
(3)(c) thereof,
the Trustee shall cause the aggregate principal amount of the applicable Global
Note to be reduced accordingly pursuant to Section 2.06(h) hereof, and the
Company shall execute and the Trustee shall authenticate and deliver to the
Person designated in the instructions a Definitive Note in the appropriate
principal amount. Any Definitive Note issued in exchange for a beneficial
interest in a Restricted Global Note pursuant to this Section 2.06(c) shall be
registered in such name or names and in such authorized denomination or
denominations as the holder of such beneficial interest shall instruct the
Registrar through instructions from the Depositary and the Participant or
Indirect Participant. The Trustee shall deliver such Definitive Notes to the
Persons in whose names such Notes are so registered. Any Definitive Note issued
in exchange for a beneficial interest in a Restricted Global Note pursuant to
this Section 2.06(c)(1) shall bear the Private Placement Legend and shall be
subject to all restrictions on transfer contained therein.
     (2) Beneficial Interests in Restricted Global Notes to Unrestricted
Definitive Notes. A holder of a beneficial interest in a Restricted Global Note
may exchange such beneficial interest for an Unrestricted Definitive Note or may
transfer such beneficial interest to a Person who takes delivery thereof in the
form of an Unrestricted Definitive Note only if:
     (A) such exchange or transfer is effected pursuant to the Exchange Offer in
accordance with the Registration Rights Agreement and the holder of such
beneficial interest, in the case of an exchange, or the transferee, in the case
of a transfer, certifies in the applicable Letter of Transmittal that it is not
(i) a Broker-Dealer, (ii) a Person participating in the distribution of the
Exchange Notes or (iii) a Person who is an affiliate (as defined in Rule 144) of
the Company;
     (B) such transfer is effected pursuant to the Shelf Registration Statement
in accordance with the Registration Rights Agreement;
     (C) such transfer is effected by a Broker-Dealer pursuant to the Exchange
Offer Registration Statement in accordance with the Registration Rights
Agreement; or
     (D) the Registrar receives the following:
     (i) if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for an Unrestricted Definitive
Note, a certificate from such holder in the form of Exhibit C hereto, including
the certifications in item (1)(b) thereof; or
     (ii) if the holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of an Unrestricted Definitive Note, a certificate
from such holder in the form of Exhibit B hereto, including the certifications
in item (4) thereof;

31



--------------------------------------------------------------------------------



 



and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.
     (3) Beneficial Interests in Unrestricted Global Notes to Unrestricted
Definitive Notes. If any holder of a beneficial interest in an Unrestricted
Global Note proposes to exchange such beneficial interest for a Definitive Note
or to transfer such beneficial interest to a Person who takes delivery thereof
in the form of a Definitive Note, then, upon satisfaction of the conditions set
forth in Section 2.06(b)(2) hereof, the Trustee will cause the aggregate
principal amount of the applicable Global Note to be reduced accordingly
pursuant to Section 2.06(h) hereof, and the Company will execute and the Trustee
will authenticate and deliver to the Person designated in the instructions a
Definitive Note in the appropriate principal amount. Any Definitive Note issued
in exchange for a beneficial interest pursuant to this Section 2.06(c)(3) will
be registered in such name or names and in such authorized denomination or
denominations as the holder of such beneficial interest requests through
instructions to the Registrar from or through the Depositary and the Participant
or Indirect Participant. The Trustee will deliver such Definitive Notes to the
Persons in whose names such Notes are so registered. Any Definitive Note issued
in exchange for a beneficial interest pursuant to this Section 2.06(c)(3) will
not bear the Private Placement Legend.
     (d) Transfer and Exchange of Definitive Notes for Beneficial Interests.
     (1) Restricted Definitive Notes to Beneficial Interests in Restricted
Global Notes. If any Holder of a Restricted Definitive Note proposes to exchange
such Note for a beneficial interest in a Restricted Global Note or to transfer
such Restricted Definitive Notes to a Person who takes delivery thereof in the
form of a beneficial interest in a Restricted Global Note, then, upon receipt by
the Registrar of the following documentation:
     (A) if the Holder of such Restricted Definitive Note proposes to exchange
such Note for a beneficial interest in a Restricted Global Note, a certificate
from such Holder in the form of Exhibit C hereto, including the certifications
in item (2)(b) thereof;
     (B) if such Restricted Definitive Note is being transferred to a QIB in
accordance with Rule 144A, a certificate to the effect set forth in Exhibit B
hereto, including the certifications in item (1) thereof;
     (C) if such Restricted Definitive Note is being transferred to a Non-U.S.
Person in an offshore transaction in accordance with Rule 903 or Rule 904, a
certificate to the effect set forth in Exhibit B hereto, including the
certifications in item (2) thereof;
     (D) if such Restricted Definitive Note is being transferred pursuant to an
exemption from the registration requirements of the Securities Act in accordance
with Rule 144, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (3)(a) thereof;
     (E) if such Restricted Definitive Note is being transferred to an
Institutional Accredited Investor in reliance on an exemption from the
registration requirements of the Securities Act other than those listed in
subparagraphs (B) through (D) above, a

32



--------------------------------------------------------------------------------



 



certificate to the effect set forth in Exhibit B hereto, including the
certifications, certificates and Opinion of Counsel required by item
(3) thereof, if applicable;
     (F) if such Restricted Definitive Note is being transferred to the Company
or any of its Subsidiaries, a certificate to the effect set forth in Exhibit B
hereto, including the certifications in item (3)(b) thereof; or
     (G) if such Restricted Definitive Note is being transferred pursuant to an
effective registration statement under the Securities Act, a certificate to the
effect set forth in Exhibit B hereto, including the certifications in item
(3)(c) thereof,
the Trustee will cancel the Restricted Definitive Note, increase or cause to be
increased the aggregate principal amount of, in the case of clause (A) above,
the appropriate Restricted Global Note, in the case of clause (B) above, the
144A Global Note, in the case of clause (C) above, the Regulation S Global Note,
and in all other cases, the IAI Global Note.
     (2) Restricted Definitive Notes to Beneficial Interests in Unrestricted
Global Notes. A Holder of a Restricted Definitive Note may exchange such Note
for a beneficial interest in an Unrestricted Global Note or transfer such
Restricted Definitive Note to a Person who takes delivery thereof in the form of
a beneficial interest in an Unrestricted Global Note only if:
     (A) such exchange or transfer is effected pursuant to the Exchange Offer in
accordance with the Registration Rights Agreement and the Holder, in the case of
an exchange, or the transferee, in the case of a transfer, certifies in the
applicable Letter of Transmittal that it is not (i) a Broker-Dealer, (ii) a
Person participating in the distribution of the Exchange Notes or (iii) a Person
who is an affiliate (as defined in Rule 144) of the Company;
     (B) such transfer is effected pursuant to the Shelf Registration Statement
in accordance with the Registration Rights Agreement;
     (C) such transfer is effected by a Broker-Dealer pursuant to the Exchange
Offer Registration Statement in accordance with the Registration Rights
Agreement; or
     (D) the Registrar receives the following:
     (i) if the Holder of such Definitive Notes proposes to exchange such Notes
for a beneficial interest in the Unrestricted Global Note, a certificate from
such Holder in the form of Exhibit C hereto, including the certifications in
item (1)(c) thereof; or
     (ii) if the Holder of such Definitive Notes proposes to transfer such Notes
to a Person who shall take delivery thereof in the form of a beneficial interest
in the Unrestricted Global Note, a certificate from such Holder in the form of
Exhibit B hereto, including the certifications in item (4) thereof;
and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the

33



--------------------------------------------------------------------------------



 



Private Placement Legend are no longer required in order to maintain compliance
with the Securities Act.
     Upon satisfaction of the conditions of any of the subparagraphs in this
Section 2.06(d)(2), the Trustee will cancel the Definitive Notes and increase or
cause to be increased the aggregate principal amount of the Unrestricted Global
Note.
     (3) Unrestricted Definitive Notes to Beneficial Interests in Unrestricted
Global Notes. A Holder of an Unrestricted Definitive Note may exchange such Note
for a beneficial interest in an Unrestricted Global Note or transfer such
Definitive Notes to a Person who takes delivery thereof in the form of a
beneficial interest in an Unrestricted Global Note at any time. Upon receipt of
a request for such an exchange or transfer, the Trustee will cancel the
applicable Unrestricted Definitive Note and increase or cause to be increased
the aggregate principal amount of one of the Unrestricted Global Notes.
     If any such exchange or transfer from a Definitive Note to a beneficial
interest is effected pursuant to subparagraphs (2)(B), (2)(D) or (3) above at a
time when an Unrestricted Global Note has not yet been issued, the Company will
issue and, upon receipt of an Authentication Order in accordance with
Section 2.02 hereof, the Trustee will authenticate one or more Unrestricted
Global Notes in an aggregate principal amount equal to the principal amount of
Definitive Notes so transferred.
     (e) Transfer and Exchange of Definitive Notes for Definitive Notes. Upon
request by a Holder of Definitive Notes and such Holder’s compliance with the
provisions of this Section 2.06(e), the Registrar will register the transfer or
exchange of Definitive Notes. Prior to such registration of transfer or
exchange, the requesting Holder must present or surrender to the Registrar the
Definitive Notes duly endorsed or accompanied by a written instruction of
transfer in form satisfactory to the Registrar duly executed by such Holder or
by its attorney, duly authorized in writing. In addition, the requesting Holder
must provide any additional certifications, documents and information, as
applicable, required pursuant to the following provisions of this Section
2.06(e).
     (1) Restricted Definitive Notes to Restricted Definitive Notes. Any
Restricted Definitive Note may be transferred to and registered in the name of
Persons who take delivery thereof in the form of a Restricted Definitive Note if
the Registrar receives the following:
     (A) if the transfer will be made pursuant to Rule 144A, then the transferor
must deliver a certificate in the form of Exhibit B hereto, including the
certifications in item (1) thereof;
     (B) if the transfer will be made pursuant to Rule 903 or Rule 904, then the
transferor must deliver a certificate in the form of Exhibit B hereto, including
the certifications in item (2) thereof; and
     (C) if the transfer will be made pursuant to any other exemption from the
registration requirements of the Securities Act, then the transferor must
deliver a certificate in the form of Exhibit B hereto, including the
certifications, certificates and Opinion of Counsel required by item
(3) thereof, if applicable.
     (2) Restricted Definitive Notes to Unrestricted Definitive Notes. Any
Restricted Definitive Note may be exchanged by the Holder thereof for an
Unrestricted Definitive Note or

34



--------------------------------------------------------------------------------



 



transferred to a Person or Persons who take delivery thereof in the form of an
Unrestricted Definitive Note if:
     (A) such exchange or transfer is effected pursuant to the Exchange Offer in
accordance with the Registration Rights Agreement and the Holder, in the case of
an exchange, or the transferee, in the case of a transfer, certifies in the
applicable Letter of Transmittal that it is not (i) a Broker-Dealer, (ii) a
Person participating in the distribution of the Exchange Notes or (iii) a Person
who is an affiliate (as defined in Rule 144) of the Company;
     (B) any such transfer is effected pursuant to the Shelf Registration
Statement in accordance with the Registration Rights Agreement;
     (C) any such transfer is effected by a Broker-Dealer pursuant to the
Exchange Offer Registration Statement in accordance with the Registration Rights
Agreement; or
     (D) the Registrar receives the following:
     (i) if the Holder of such Restricted Definitive Notes proposes to exchange
such Notes for an Unrestricted Definitive Note, a certificate from such Holder
in the form of Exhibit C hereto, including the certifications in item (1)(d)
thereof; or
     (ii) if the Holder of such Restricted Definitive Notes proposes to transfer
such Notes to a Person who shall take delivery thereof in the form of an
Unrestricted Definitive Note, a certificate from such Holder in the form of
Exhibit B hereto, including the certifications in item (4) thereof;
and, in each such case set forth in this subparagraph (D), if the Registrar so
requests, an Opinion of Counsel in form reasonably acceptable to the Registrar
to the effect that such exchange or transfer is in compliance with the
Securities Act and that the restrictions on transfer contained herein and in the
Private Placement Legend are no longer required in order to maintain compliance
with the Securities Act.
     (3) Unrestricted Definitive Notes to Unrestricted Definitive Notes. A
Holder of Unrestricted Definitive Notes may transfer such Notes to a Person who
takes delivery thereof in the form of an Unrestricted Definitive Note. Upon
receipt of a request to register such a transfer, the Registrar shall register
the Unrestricted Definitive Notes pursuant to the instructions from the Holder
thereof.
     (f) Exchange Offer. Upon the occurrence of the Exchange Offer in accordance
with the Registration Rights Agreement, the Company will issue and, upon receipt
of an Authentication Order in accordance with Section 2.02 hereof, the Trustee
will authenticate:
     (1) one or more Unrestricted Global Notes in an aggregate principal amount
equal to the principal amount of the beneficial interests in the Restricted
Global Notes accepted for exchange in the Exchange Offer by Persons that certify
in the applicable Letters of Transmittal that (A) they are not Broker-Dealers,
(B) they are not participating in a distribution of the Exchange Notes and
(C) they are not affiliates (as defined in Rule 144) of the Company; and

35



--------------------------------------------------------------------------------



 



     (2) Unrestricted Definitive Notes in an aggregate principal amount equal to
the principal amount of the Restricted Definitive Notes accepted for exchange in
the Exchange Offer by Persons that certify in the applicable Letters of
Transmittal that (A) they are not Broker-Dealers, (B) they are not participating
in a distribution of the Exchange Notes and (C) they are not affiliates (as
defined in Rule 144) of the Company.
     Concurrently with the issuance of such Notes, the Trustee will cause the
aggregate principal amount of the applicable Restricted Global Notes to be
reduced accordingly, and the Company will execute and the Trustee will
authenticate and deliver to the Persons designated by the Holders of Definitive
Notes so accepted Unrestricted Definitive Notes in the appropriate principal
amount.
     (g) Legends. The following legends will appear on the face of all Global
Notes and Definitive Notes issued under this Indenture unless specifically
stated otherwise in the applicable provisions of this Indenture.
     (1) Private Placement Legend.
     (A) Except as permitted by subparagraph (B) below, each Global Note and
each Definitive Note (and all Notes issued in exchange therefor or substitution
thereof) shall bear the legend in substantially the following form:
“THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT. THE HOLDER OF THE SECURITY EVIDENCED HEREBY AGREES FOR THE
BENEFIT OF THE ISSUER THAT (A) SUCH SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED ONLY (1) (a) IN THE UNITED STATES TO A PERSON WHO THE
SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN
RULE 144A UNDER THE SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF
RULE 144A, (b) OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN
ACCORDANCE WITH RULE 904 UNDER THE SECURITIES ACT, (c) IN A TRANSACTION MEETING
THE REQUIREMENTS OF RULE 144 UNDER THE SECURITIES ACT, (d) TO AN INSTITUTIONAL
“ACCREDITED INVESTOR” (AS DEFINED IN RULE 501 (a) (1), (2), (3) OR (7) OF THE
SECURITIES ACT (AN “INSTITUTIONAL ACCREDITED INVESTOR”)) THAT, PRIOR TO SUCH
TRANSFER, FURNISHES THE TRUSTEE A SIGNED LETTER CONTAINING CERTAIN
REPRESENTATIONS AND AGREEMENTS (THE FORM OF WHICH CAN BE OBTAINED FROM THE
TRUSTEE) AND, IF SUCH TRANSFER IS IN RESPECT OF AN AMOUNT OF NOTES LESS THAN
$250,000, AN OPINION OF COUNSEL ACCEPTABLE TO METROPCS WIRELESS, INC. THAT SUCH
TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT OR (e) IN ACCORDANCE WITH
ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (AND
BASED UPON AN OPINION OF COUNSEL ACCEPTABLE TO METROPCS WIRELESS, INC. IF
METROPCS WIRELESS, INC. SO REQUESTS), (2) TO METROPCS WIRELESS, INC. OR
(3) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT AND, IN EACH CASE, IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER APPLICABLE JURISDICTION AND (B) THE HOLDER WILL, AND EACH
SUBSEQUENT HOLDER IS

36



--------------------------------------------------------------------------------



 



REQUIRED TO, NOTIFY ANY PURCHASER FROM IT OF THE SECURITY EVIDENCED HEREBY OF
THE RESALE RESTRICTIONS SET FORTH IN (A) ABOVE.”
     (B) Notwithstanding the foregoing, any Global Note or Definitive Note
issued pursuant to subparagraphs (b)(4), (c)(3), (c)(4), (d)(2), (d)(3), (e)(2),
(e)(3) or (f) of this Section 2.06 (and all Notes issued in exchange therefor or
substitution thereof) will not bear the Private Placement Legend.
     (2) Global Note Legend. Each Global Note will bear a legend in
substantially the following form:
“THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (1) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.06 OF THE INDENTURE, (2) THIS GLOBAL NOTE MAY BE EXCHANGED
IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.06(a) OF THE INDENTURE, (3) THIS
GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT TO SECTION
2.11 OF THE INDENTURE AND (4) THIS GLOBAL NOTE MAY BE TRANSFERRED TO A SUCCESSOR
DEPOSITARY WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY.
UNLESS AND UNTIL IT IS EXCHANGED FOR NOTES IN DEFINITIVE FORM, THIS NOTE MAY NOT
BE TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A NOMINEE OF THE
DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR ANOTHER
NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY SUCH NOMINEE TO A
SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR DEPOSITARY. UNLESS THIS
CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST
COMPANY (55 WATER STREET, NEW YORK, NEW YORK 10041) (“DTC”), TO THE COMPANY OR
ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS MAY BE
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR SUCH OTHER ENTITY AS MAY BE REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.”
     (3) Original Issue Discount Legend. Each Note will bear a legend in
substantially the following form:
“THIS NOTE WAS ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR PURPOSES OF SECTIONS
1272, 1273, AND 1275 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. METROPCS
WIRELESS, INC. AGREES TO PROVIDE PROMPTLY TO THE HOLDER OF THIS NOTE, UPON
WRITTEN REQUEST, THE ISSUE PRICE, THE AMOUNT OF ORIGINAL ISSUE DISCOUNT, ISSUE
DATE AND YIELD TO MATURITY WITH RESPECT TO THE NOTE. ANY SUCH WRITTEN REQUEST
SHOULD BE SENT TO METROPCS WIRELESS, INC. AT THE FOLLOWING ADDRESS: METROPCS
WIRELESS, INC., 2250 LAKESIDE BLVD., RICHARDSON, TEXAS 75082, ATTENTION:
EXECUTIVE VICE PRESIDENT AND CHIEF FINANCIAL OFFICER.”

37



--------------------------------------------------------------------------------



 



     (h) Cancellation and/or Adjustment of Global Notes. At such time as all
beneficial interests in a particular Global Note have been exchanged for
Definitive Notes or a particular Global Note has been redeemed, repurchased or
canceled in whole and not in part, each such Global Note will be returned to or
retained and canceled by the Trustee in accordance with Section 2.11 hereof. At
any time prior to such cancellation, if any beneficial interest in a Global Note
is exchanged for or transferred to a Person who will take delivery thereof in
the form of a beneficial interest in another Global Note or for Definitive
Notes, the principal amount of Notes represented by such Global Note will be
reduced accordingly and an endorsement will be made on such Global Note by the
Trustee or by the Depositary at the direction of the Trustee to reflect such
reduction; and if the beneficial interest is being exchanged for or transferred
to a Person who will take delivery thereof in the form of a beneficial interest
in another Global Note, such other Global Note will be increased accordingly and
an endorsement will be made on such Global Note by the Trustee or by the
Depositary at the direction of the Trustee to reflect such increase.
     (i) General Provisions Relating to Transfers and Exchanges.
     (1) To permit registrations of transfers and exchanges, the Company will
execute and the Trustee will authenticate Global Notes and Definitive Notes upon
receipt of an Authentication Order in accordance with Section 2.02 hereof or at
the Registrar’s request.
     (2) No service charge will be made to a Holder of a beneficial interest in
a Global Note or to a Holder of a Definitive Note for any registration of
transfer or exchange, but the Company may require payment of a sum sufficient to
cover any transfer tax or similar governmental charge payable in connection
therewith (other than any such transfer taxes or similar governmental charge
payable upon exchange or transfer pursuant to Sections 2.10, 3.06, 3.09, 4.10,
4.15 and 9.05 hereof).
     (3) The Registrar will not be required to register the transfer of or
exchange of any Note selected for redemption in whole or in part, except the
unredeemed portion of any Note being redeemed in part.
     (4) All Global Notes and Definitive Notes issued upon any registration of
transfer or exchange of Global Notes or Definitive Notes will be the valid
obligations of the Company, evidencing the same debt, and entitled to the same
benefits under this Indenture, as the Global Notes or Definitive Notes
surrendered upon such registration of transfer or exchange.
     (5) Neither the Registrar nor the Company will be required:
     (A) to issue, to register the transfer of or to exchange any Notes during a
period beginning at the opening of business 15 days before the day of any
selection of Notes for redemption under Section 3.02 hereof and ending at the
close of business on the day of selection;
     (B) to register the transfer of or to exchange any Note selected for
redemption in whole or in part, except the unredeemed portion of any Note being
redeemed in part; or
     (C) to register the transfer of or to exchange a Note between a record date
and the next succeeding interest payment date.
     (6) Prior to due presentment for the registration of a transfer of any
Note, the Trustee, any Agent and the Company may deem and treat the Person in
whose name any Note is

38



--------------------------------------------------------------------------------



 



registered as the absolute owner of such Note for the purpose of receiving
payment of principal of and interest on such Notes and for all other purposes,
and none of the Trustee, any Agent or the Company shall be affected by notice to
the contrary.
     (7) The Trustee will authenticate Global Notes and Definitive Notes in
accordance with the provisions of Section 2.02 hereof.
     (8) All certifications, certificates and Opinions of Counsel required to be
submitted to the Registrar pursuant to this Section 2.06 to effect a
registration of transfer or exchange may be submitted by facsimile.
Section 2.07 Replacement Notes.
     If any mutilated Note is surrendered to the Trustee or the Company and the
Trustee receives evidence to its satisfaction of the destruction, loss or theft
of any Note, which may include a certificate from the Holder thereof in
accordance with Section 12.05 hereof, the Company will issue and the Trustee,
upon receipt of an Authentication Order, will authenticate a replacement Note if
the Trustee’s requirements are met. If required by the Trustee or the Company,
an indemnity bond must be supplied by the Holder that is sufficient in the
judgment of the Trustee and the Company to protect the Company, the Trustee, any
Agent and any authenticating agent from any loss that any of them may suffer if
a Note is replaced. The Company may charge for its expenses in replacing a Note.
     Every replacement Note is an additional obligation of the Company and will
be entitled to all of the benefits of this Indenture equally and proportionately
with all other Notes duly issued hereunder.
Section 2.08 Outstanding Notes.
     The Notes outstanding at any time are all the Notes authenticated by the
Trustee except for those canceled by it, those delivered to it for cancellation,
those reductions in the interest in a Global Note effected by the Trustee in
accordance with the provisions hereof, and those described in this Section 2.08
as not outstanding. Except as set forth in Section 2.09 hereof, a Note does not
cease to be outstanding because the Company or an Affiliate of the Company holds
the Note; however, Notes held by the Company or a Subsidiary of the Company
shall not be deemed to be outstanding for purposes of Section 3.07(a) hereof.
     If a Note is replaced pursuant to Section 2.07 hereof, it ceases to be
outstanding unless the Trustee receives proof satisfactory to it, which may
include a certificate in accordance with Section 12.05 hereof, that the replaced
Note is held by a protected purchaser and shall be deemed cancelled for all
purposes.
     If the principal amount of any Note is considered paid under Section 4.01
hereof, it ceases to be outstanding, shall be deemed cancelled, and interest on
it ceases to accrue.
     If the Paying Agent (other than the Company, a Subsidiary or an Affiliate
of any thereof) holds, on a redemption date or maturity date, money sufficient
to pay Notes payable on that date, then on and after that date such Notes will
be deemed to be no longer outstanding, shall be deemed cancelled, and will cease
to accrue interest.

39



--------------------------------------------------------------------------------



 



Section 2.09 Treasury Notes.
     In determining whether the Holders of the required principal amount of
Notes have concurred in any direction, waiver or consent, Notes owned by the
Company or any Guarantor, or by any Person directly or indirectly controlling or
controlled by or under direct or indirect common control with the Company or any
Guarantor, shall be disregarded, except that for the purposes of determining
whether the Trustee shall be protected in relying on any such direction, waiver
or consent, only Notes that the Trustee knows are so owned will be so
disregarded.
Section 2.10 Temporary Notes.
     Until certificates representing Notes are ready for delivery, the Company
may prepare and the Trustee, upon receipt of an Authentication Order, will
authenticate temporary Notes. Temporary Notes will be substantially in the form
of certificated Notes but may have variations that the Company considers
appropriate for temporary Notes and as may be reasonably acceptable to the
Trustee. Without unreasonable delay, the Company will prepare and the Trustee
will authenticate definitive Notes in exchange for temporary Notes.
     Holders of temporary Notes will be entitled to all of the benefits of this
Indenture.
Section 2.11 Cancellation.
     The Company at any time may deliver Notes to the Trustee for cancellation.
The Registrar and Paying Agent will forward to the Trustee any Notes surrendered
to them for registration of transfer, exchange or payment. The Trustee and no
one else will cancel all Notes surrendered for registration of transfer,
exchange, payment, replacement or cancellation and will destroy canceled Notes
(subject to the record retention requirement of the Exchange Act). Certification
of the destruction of all canceled Notes will be delivered to the Company
promptly following cancellation. The Company may not issue new Notes to replace
Notes that it has paid or that have been delivered to the Trustee for
cancellation.
Section 2.12 Defaulted Interest.
     If the Company defaults in a payment of interest on the Notes, it will pay
the defaulted interest in any lawful manner plus, to the extent lawful, interest
payable on the defaulted interest, to the Persons who are Holders on a
subsequent special record date, in each case at the rate provided in the Notes
and in Section 4.01 hereof. The Company will notify the Trustee in writing of
the amount of defaulted interest proposed to be paid on each Note and the date
of the proposed payment. The Company will fix or cause to be fixed each such
special record date and payment date; provided that no such special record date
may be less than 10 days prior to the related payment date for such defaulted
interest. At least 15 days before the special record date, the Company (or, upon
the written request of the Company, the Trustee in the name and at the expense
of the Company) will mail or cause to be mailed to Holders a notice that states
the special record date, the related payment date and the amount of such
interest to be paid.
ARTICLE 3
REDEMPTION AND PREPAYMENT
Section 3.01 Notices to Trustee.
     If the Company elects to redeem Notes pursuant to the optional redemption
provisions of Section 3.07 hereof, it must furnish to the Trustee, at least
10 days but not more than 60 days before a redemption date, an Officers’
Certificate setting forth:

40



--------------------------------------------------------------------------------



 



     (1) the clause of this Indenture pursuant to which the redemption shall
occur;
     (2) the redemption date;
     (3) the principal amount of Notes to be redeemed; and
     (4) the redemption price.
Section 3.02 Selection of Notes to Be Redeemed or Purchased.
     If less than all of the Notes are to be redeemed or purchased in an offer
to purchase at any time, the Trustee will select Notes for redemption or
purchase on a pro rata basis unless otherwise required by law or applicable
stock exchange requirements.
     In the event of partial redemption or purchase by lot, the particular Notes
to be redeemed or purchased will be selected, unless otherwise provided herein,
not less than 10 nor more than 60 days prior to the redemption or purchase date
by the Trustee from the outstanding Notes not previously called for redemption
or purchase.
     The Trustee will promptly notify the Company in writing of the Notes
selected for redemption or purchase and, in the case of any Note selected for
partial redemption or purchase, the principal amount thereof to be redeemed or
purchased. Notes and portions of Notes selected will be in amounts of $1,000 or
whole multiples of $1,000; except that if all of the Notes of a Holder are to be
redeemed or purchased, the entire outstanding amount of Notes held by such
Holder, even if not a multiple of $1,000, shall be redeemed or purchased. Except
as provided in the preceding sentence, provisions of this Indenture that apply
to Notes called for redemption or purchase also apply to portions of Notes
called for redemption or purchase.
Section 3.03 Notice of Redemption.
     Subject to the provisions of Section 3.09 hereof, at least 10 days but not
more than 60 days before a redemption date, the Company will mail or cause to be
mailed, by first class mail, a notice of redemption to each Holder whose Notes
are to be redeemed at its registered address, except that redemption notices may
be mailed more than 60 days prior to a redemption date if the notice is issued
in connection with a defeasance of the Notes or a satisfaction and discharge of
this Indenture pursuant to Articles 8 or 11 hereof.
     The notice will identify the Notes to be redeemed and will state:
     (1) the redemption date;
     (2) the redemption price;
     (3) if any Note is being redeemed in part, the portion of the principal
amount of such Note to be redeemed and that, after the redemption date upon
surrender of such Note, a new Note or Notes in principal amount equal to the
unredeemed portion will be issued upon cancellation of the original Note;
     (4) the name and address of the Paying Agent;

41



--------------------------------------------------------------------------------



 



     (5) that Notes called for redemption must be surrendered to the Paying
Agent to collect the redemption price;
     (6) that, unless the Company defaults in making such redemption payment,
interest on Notes called for redemption ceases to accrue on and after the
redemption date;
     (7) the paragraph of the Notes and/or Section of this Indenture pursuant to
which the Notes called for redemption are being redeemed; and
     (8) that no representation is made as to the correctness or accuracy of the
CUSIP number, if any, listed in such notice or printed on the Notes.
     At the Company’s request, the Trustee will give the notice of redemption in
the Company’s name and at its expense; provided, however, that the Company has
delivered to the Trustee, at least 45 days prior to the redemption date, an
Officers’ Certificate requesting that the Trustee give such notice and setting
forth the information to be stated in such notice as provided in the preceding
paragraph.
Section 3.04 Effect of Notice of Redemption.
     Once notice of redemption is mailed in accordance with Section 3.03 hereof,
Notes called for redemption become irrevocably due and payable on the redemption
date at the redemption price. A notice of redemption may not be conditional.
Section 3.05 Deposit of Redemption or Purchase Price.
     One Business Day prior to the redemption or purchase date, the Company will
deposit with the Trustee or with the Paying Agent money sufficient to pay the
redemption or purchase price of and accrued interest and Liquidated Damages, if
any, on all Notes to be redeemed or purchased on that date. Such funds deposited
with the Trustee will be held in a money market account with The Bank of New
York Mellon Trust Company, N.A. The Trustee or the Paying Agent will promptly
return to the Company any money deposited with the Trustee or the Paying Agent
by the Company in excess of the amounts necessary to pay the redemption or
purchase price of, and accrued interest and Liquidated Damages, if any, on, all
Notes to be redeemed or purchased.
     If the Company complies with the provisions of the preceding paragraph, on
and after the redemption or purchase date, interest will cease to accrue on the
Notes or the portions of Notes called for redemption or purchase. If a Note is
redeemed or purchased on or after an interest record date but on or prior to the
related interest payment date, then any accrued and unpaid interest shall be
paid to the Person in whose name such Note was registered at the close of
business on such record date. If any Note called for redemption or purchase is
not so paid upon surrender for redemption or purchase because of the failure of
the Company to comply with the preceding paragraph, interest shall be paid on
the unpaid principal, from the redemption or purchase date until such principal
is paid, and to the extent lawful on any interest not paid on such unpaid
principal, in each case at the rate provided in the Notes and in Section 4.01
hereof.
Section 3.06 Notes Redeemed or Purchased in Part.
     Upon surrender of a Note that is redeemed or purchased in part, the Company
will issue and, upon receipt of an Authentication Order, the Trustee will
authenticate for the Holder at the expense of the Company a new Note equal in
principal amount to the unredeemed or unpurchased portion of the Note
surrendered.

42



--------------------------------------------------------------------------------



 



Section 3.07 Optional Redemption.
     (a) At any time prior to November 1, 2009, the Company may on any one or
more occasions redeem up to 35% of the aggregate principal amount of Notes
issued under this Indenture at a redemption price of 109.250% of the principal
amount thereof, plus accrued and unpaid interest and Liquidated Damages, if any,
to the redemption date, with the net cash proceeds of one or more sales of
Equity Interests (other than Disqualified Stock) of the Company or contributions
to the Company’s common equity capital made with the net cash proceeds of one or
more sales of Equity Interests (other than Disqualified Stock) of Parent;
provided that:
     (1) at least 65% of the aggregate principal amount of Notes issued under
this Indenture (excluding Notes held by the Company and its Subsidiaries)
remains outstanding immediately after the occurrence of such redemption; and
     (2) the redemption occurs within 90 days of the date of the closing of such
sale of Equity Interests.
     (b) [intentionally omitted].
     (c) On or after November 1, 2010, the Company may redeem all or a part of
the Notes upon not less than 10 nor more than 60 days’ notice, at the redemption
prices (expressed as percentages of principal amount) set forth below plus
accrued and unpaid interest and Liquidated Damages, if any, on the Notes
redeemed to the applicable redemption date, if redeemed during the twelve-month
period beginning on November 1 of the years indicated below, subject to the
rights of Holders on the relevant record date to receive interest on the
relevant interest payment date:

          Year   Percentage
2010
    104.625 %
2011
    102.313 %
2012 and thereafter
    100.000 %

     Unless the Company defaults in the payment of the redemption price,
interest will cease to accrue on the Notes or portions thereof called for
redemption on the applicable redemption date.
     (d) Any redemption pursuant to this Section 3.07 shall be made pursuant to
the provisions of Sections 3.01 through 3.06 hereof.
     (e) At any time prior to November 1, 2010, the Company may also redeem all
or a part of the Notes, upon not less than 10 nor more than 60 days prior notice
mailed by first-class mail to each Holder’s registered address, at a redemption
price equal to 100% of the principal amount of Notes redeemed plus the
Applicable Premium as of, and accrued and unpaid interest and Liquidated
Damages, if any, to the applicable date of redemption, subject to the rights of
Holders on the relevant record date to receive interest due on the relevant
interest payment date.
Section 3.08 Mandatory Redemption.
     The Company is not required to make mandatory redemption or sinking fund
payments with respect to the Notes.

43



--------------------------------------------------------------------------------



 



Section 3.09 Offer to Purchase by Application of Excess Proceeds.
     In the event that, pursuant to Section 4.10 hereof, the Company is required
to commence an offer to all Holders to purchase Notes (an “Asset Sale Offer”),
it will follow the procedures specified below.
     The Asset Sale Offer shall be made to all Holders and all holders of other
Indebtedness that is pari passu with the Notes containing provisions similar to
those set forth in this Indenture with respect to offers to purchase or redeem
with the proceeds of sales of assets. The Asset Sale Offer will remain open for
a period of at least 20 Business Days following its commencement and not more
than 30 Business Days, except to the extent that a longer period is required by
applicable law (the “Offer Period”). No later than three Business Days after the
termination of the Offer Period (the “Purchase Date”), the Company will apply
all Excess Proceeds (the “Offer Amount”) to the purchase of Notes and such other
pari passu Indebtedness (on a pro rata basis, if applicable) or, if less than
the Offer Amount has been tendered, all Notes and other Indebtedness tendered in
response to the Asset Sale Offer. If any Excess Proceeds remain after
consummation of an Asset Sale Offer, the Company or any of its Restricted
Subsidiaries may use those Excess Proceeds for any purpose not otherwise
prohibited by this Indenture. Payment for any Notes so purchased will be made in
the same manner as interest payments are made.
     If the Purchase Date is on or after an interest record date and on or
before the related interest payment date, any accrued and unpaid interest and
Liquidated Damages, if any, will be paid to the Person in whose name a Note is
registered at the close of business on such record date, and no additional
interest will be payable to Holders who tender Notes pursuant to the Asset Sale
Offer.
     Upon the commencement of an Asset Sale Offer, the Company will send, by
first class mail, a notice to the Trustee and each of the Holders, with a copy
to the Trustee. The notice will contain all instructions and materials necessary
to enable such Holders to tender Notes pursuant to the Asset Sale Offer. The
notice, which will govern the terms of the Asset Sale Offer, will state:
     (1) that the Asset Sale Offer is being made pursuant to this Section 3.09
and Section 4.10 hereof and the length of time the Asset Sale Offer will remain
open;
     (2) the Offer Amount, the purchase price and the Purchase Date;
     (3) that any Note not tendered or accepted for payment will continue to
accrue interest;
     (4) that, unless the Company defaults in making such payment, any Note
accepted for payment pursuant to the Asset Sale Offer will cease to accrue
interest after the Purchase Date;
     (5) that Holders electing to have a Note purchased pursuant to an Asset
Sale Offer may elect to have Notes purchased in integral multiples of $1,000
only;
     (6) that Holders electing to have Notes purchased pursuant to any Asset
Sale Offer will be required to surrender the Note, with the form entitled
“Option of Holder to Elect Purchase” attached to the Notes completed, or
transfer by book-entry transfer, to the Company, a Depositary, if appointed by
the Company, or a Paying Agent at the address specified in the notice at least
two Business Days before the Purchase Date;
     (7) that Holders will be entitled to withdraw their election if the
Company, the Depositary or the Paying Agent, as the case may be, receives, not
later than the expiration of the Offer Period, a telegram, telex, facsimile
transmission or letter setting forth the name of the

44



--------------------------------------------------------------------------------



 



Holder, the principal amount of the Note the Holder delivered for purchase and a
statement that such Holder is withdrawing his election to have such Note
purchased;
     (8) that, if the aggregate principal amount of Notes and other pari passu
Indebtedness surrendered by holders thereof exceeds the Offer Amount, the
Trustee will select the Notes and other pari passu Indebtedness to be purchased
on a pro rata basis based on the principal amount of Notes and such other pari
passu Indebtedness surrendered (with such adjustments as may be deemed
appropriate by the Trustee so that only Notes in denominations of $1,000, or
integral multiples thereof, will be purchased); and
     (9) that Holders whose Notes were purchased only in part will be issued new
Notes equal in principal amount to the unpurchased portion of the Notes
surrendered (or transferred by book-entry transfer).
     On or before the Purchase Date, the Company will, to the extent lawful,
accept for payment, on a pro rata basis to the extent necessary, the Offer
Amount of Notes or portions thereof tendered pursuant to the Asset Sale Offer,
or if less than the Offer Amount has been tendered, all Notes tendered, and will
deliver or cause to be delivered to the Trustee the Notes properly accepted
together with an Officers’ Certificate stating that such Notes or portions
thereof were accepted for payment by the Company in accordance with the terms of
this Section 3.09. The Company, the Depositary or the Paying Agent, as the case
may be, will promptly (but in any case not later than five days after the
Purchase Date) mail or deliver to each tendering Holder an amount equal to the
purchase price of the Notes tendered by such Holder and accepted by the Company
for purchase, and the Company will promptly issue a new Note, and the Trustee,
upon written request from the Company, will authenticate and mail or deliver (or
cause to be transferred by book entry) such new Note to such Holder, in a
principal amount equal to any unpurchased portion of the Note surrendered. Any
Note not so accepted shall be promptly mailed or delivered by the Company to the
Holder thereof. The Company will publicly announce the results of the Asset Sale
Offer on the Purchase Date.
     Other than as specifically provided in this Section 3.09, any purchase
pursuant to this Section 3.09 shall be made pursuant to the provisions of
Sections 3.01 through 3.06 hereof.
ARTICLE 4
COVENANTS
Section 4.01 Payment of Notes.
     The Company will pay or cause to be paid the principal of, premium, if any,
and interest and Liquidated Damages, if any, on the Notes on the dates and in
the manner provided in the Notes. Principal, premium, if any, and interest and
Liquidated Damages, if any will be considered paid on the date due if the Paying
Agent, if other than the Company or a Subsidiary thereof, holds as of 12:00 Noon
Eastern Time on the due date money deposited by the Company in immediately
available funds and designated for and sufficient to pay all principal, premium,
if any, and interest then due. The Company will pay all Liquidated Damages, if
any, in the same manner on the dates and in the amounts set forth in the
Registration Rights Agreement.
Section 4.02 Maintenance of Office or Agency.
     The Company will maintain in the Borough of Manhattan, the City of New
York, an office or agency (which may be an office of the Trustee or an affiliate
of the Trustee, Registrar or co-registrar) where Notes may be surrendered for
registration of transfer or for exchange and where notices and

45



--------------------------------------------------------------------------------



 



demands to or upon the Company in respect of the Notes and this Indenture may be
served. The Company will give prompt written notice to the Trustee of the
location, and any change in the location, of such office or agency. If at any
time the Company fails to maintain any such required office or agency or fails
to furnish the Trustee with the address thereof, such presentations, surrenders,
notices and demands may be made or served at the Corporate Trust Office of the
Trustee.
     The Company may also from time to time designate one or more other offices
or agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations; provided, however,
that no such designation or rescission will in any manner relieve the Company of
its obligation to maintain an office or agency in the Borough of Manhattan, the
City of New York for such purposes. The Company will give prompt written notice
to the Trustee of any such designation or rescission and of any change in the
location of any such other office or agency.
     The Company hereby designates the Corporate Trust Office of the Trustee as
one such office or agency of the Company in accordance with Section 2.03 hereof.
For purposes of this Section 4.02, the address of the Trustee’s office is 101
Barclay Street, 7 East, New York, New York 10014.
Section 4.03 Reports.
     (a) Whether or not required by the rules and regulations of the SEC, so
long as any Notes are outstanding, Parent will furnish to the Holders of Notes
or cause the Trustee to furnish to the Holders of Notes:
     (1) within 45 days after the end of a quarterly period and within 90 days
after the end of Parent’s fiscal year, all quarterly and annual reports that
would be required to be filed with the SEC on Forms 10-Q and 10-K if Parent were
required to file reports and, with respect to the annual information only, a
report thereon by Parent’s certified independent accountants; and
     (2) within the time periods specified in the SEC’s rules and regulations,
all current reports that would be required to be filed with the SEC on Form 8-K
if Parent were required to file such reports.
     All such reports will be prepared in all material respects in accordance
with all of the rules and regulations applicable to such reports; provided that,
if neither Parent nor the Company is required under the rules and regulations of
the SEC to file such reports with the SEC for public availability, such reports
need not be prepared in accordance with all of the rules and regulations
applicable to such reports and shall include only the information or disclosure
that would be required by such form to the extent that, and in the same general
style of presentation as, the same or substantially similar information or
disclosure was included in the Offering Memorandum, dated January 14, 2009, for
the Notes.
     In addition, following the consummation of the Exchange Offer contemplated
by the Registration Rights Agreement, Parent will file a copy of each of the
reports referred to in clauses (1) and (2) above with the SEC for public
availability within the time periods specified in the rules and regulations
applicable to such reports (unless the SEC will not accept such a filing) and
will post the reports on its website or on intralinks.com within those time
periods. The Company will at all times comply with TIA § 77 nnn(a).
     If, at any time after consummation of the Exchange Offer contemplated by
the Registration Rights Agreement, Parent is no longer subject to the periodic
reporting requirements of the Exchange Act for any reason, Parent will
nevertheless continue filing the reports specified in the preceding paragraph
with the SEC within the time periods specified above unless the SEC will not
accept such a filing. Parent

46



--------------------------------------------------------------------------------



 



will not take any action for the purpose of causing the SEC not to accept any
such filings. If, notwithstanding the foregoing, the SEC will not accept
Parent’s filings for any reason, Parent will post the reports referred to in the
preceding paragraph on its website or on intralinks.com within the time periods
that would apply if Parent were required to file those reports with the SEC.
     (b) If (i) the Company has designated any of its Subsidiaries as
Unrestricted Subsidiaries or (ii) the combined operations of Parent and its
Subsidiaries, excluding the operations of the Company and its Restricted
Subsidiaries and excluding cash and Cash Equivalents, would, if held by a single
Unrestricted Subsidiary of the Company, constitute a Significant Subsidiary of
the Company, then the quarterly and annual financial information required by
paragraph (a) of this Section 4.03 will include a reasonably detailed
presentation, either on the face of the financial statements or in the footnotes
thereto, and in Management’s Discussion and Analysis of Financial Condition and
Results of Operations, of (A) in the case of (i) above, the financial condition
and results of operations of Parent, HoldCo, the Company and its Restricted
Subsidiaries separate from the financial condition and results of operations of
the Unrestricted Subsidiaries of the Company and (B) in the case of (ii) above,
the financial condition and results of operations of the Company and its
Restricted Subsidiaries separate from the financial condition and results of
operations of Parent and its other Subsidiaries; provided however, that the
requirements of this paragraph shall not apply if Parent files with the SEC the
reports referred to in clauses (1) and (2) of subsection (a) of this
Section 4.03, and any such report contains the information required in this
paragraph.
     (c) For so long as any Notes remain outstanding, if at any time they are
not required to file with the SEC the reports required by paragraphs (a) and
(b) of this Section 4.03, the Company and the Guarantors will furnish to the
Holders and to securities analysts and prospective investors, upon their
request, the information required to be delivered pursuant to Rule 144A(d)(4)
under the Securities Act.
Section 4.04 Compliance Certificate.
     (a) The Company and each Guarantor (to the extent that such Guarantor is so
required under the TIA) shall deliver to the Trustee, within 90 days after the
end of each fiscal year, an Officers’ Certificate stating that a review of the
activities of the Company and its Subsidiaries during the preceding fiscal year
has been made under the supervision of the signing Officers with a view to
determining whether the Company has kept, observed, performed and fulfilled its
obligations under this Indenture, and further stating, as to each such Officer
signing such certificate, that to his or her knowledge the Company has kept,
observed, performed and fulfilled each and every covenant contained in this
Indenture and is not in default in the performance or observance of any of the
terms, provisions and conditions of this Indenture (or, if a Default or Event of
Default has occurred, describing all such Defaults or Events of Default of which
he or she may have knowledge and what action the Company is taking or proposes
to take with respect thereto) and that to his or her knowledge no event has
occurred and remains in existence by reason of which payments on account of the
principal of or interest, if any, on the Notes is prohibited or if such event
has occurred, a description of the event and what action the Company is taking
or proposes to take with respect thereto.
     (b) [Intentionally omitted].
     (c) So long as any of the Notes are outstanding, the Company will deliver
to the Trustee, forthwith upon any Officer becoming aware of any Default or
Event of Default, an Officers’ Certificate specifying such Default or Event of
Default and what action the Company is taking or proposes to take with respect
thereto.

47



--------------------------------------------------------------------------------



 



Section 4.05 Taxes.
     The Company will pay, and will cause each of its Subsidiaries to pay, prior
to delinquency, all material taxes, assessments, and governmental levies except
such as are contested in good faith and by appropriate proceedings, or where the
failure to effect such payment is not adverse in any material respect to the
Holders of the Notes.
Section 4.06 Stay, Extension and Usury Laws.
     The Company and each of the Guarantors covenants (to the extent that it may
lawfully do so) that it will not at any time insist upon, plead, or in any
manner whatsoever claim or take the benefit or advantage of, any stay, extension
or usury law wherever enacted, now or at any time hereafter in force, that may
affect the covenants or the performance of this Indenture; and the Company and
each of the Guarantors (to the extent that it may lawfully do so) hereby
expressly waives all benefit or advantage of any such law, and covenants that it
will not, by resort to any such law, hinder, delay or impede the execution of
any power herein granted to the Trustee, but will suffer and permit the
execution of every such power as though no such law has been enacted.
Section 4.07 Restricted Payments.
     (a) The Company will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly:
     (1) declare or pay any dividend or make any other payment or distribution
on account of the Company’s or any of its Restricted Subsidiaries’ Equity
Interests (including, without limitation, any payment in connection with any
merger or consolidation involving the Company or any of its Restricted
Subsidiaries) or to the direct or indirect holders of the Company’s or any of
its Restricted Subsidiaries’ Equity Interests in their capacity as such (other
than dividends or distributions payable in Equity Interests (other than
Disqualified Stock) of the Company and other than dividends or distributions
payable to the Company or a Restricted Subsidiary of the Company);
     (2) purchase, redeem or otherwise acquire or retire for value (including
without limitation, in connection with any merger or consolidation involving the
Company) any Equity Interests of the Company or any direct or indirect parent of
the Company;
     (3) make any payment on or with respect to, or purchase, redeem, defease or
otherwise acquire or retire for value any Indebtedness of the Company or any
Guarantor that is contractually subordinated to the Notes or to any Note
Guarantee (excluding any intercompany Indebtedness between or among the Company
and any of its Restricted Subsidiaries), except a payment of interest or
principal at the Stated Maturity thereof; or
     (4) make any Restricted Investment (all such payments and other actions set
forth in these clauses (1) through (4) above being collectively referred to as
“Restricted Payments”),
     unless, at the time of and after giving effect to such Restricted Payment:
     (1) no Default or Event of Default has occurred and is continuing or would
occur as a consequence of such Restricted Payment;

48



--------------------------------------------------------------------------------



 



     (2) the Company would, at the time of such Restricted Payment and after
giving pro forma effect thereto as if such Restricted Payment had been made at
the beginning of the applicable four-quarter period, have been permitted to
incur at least $1.00 of additional Indebtedness pursuant to the Debt to Cash
Flow Ratio test set forth in Section 4.09(a) hereof; and
     (3) such Restricted Payment, together with the aggregate amount of all
other Restricted Payments made by the Company and its Restricted Subsidiaries
since November 3, 2006 (excluding Restricted Payments permitted by clauses (2),
(3), (4), (6), (7), (8), (9) and (11) of paragraph (b) of this Section 4.07), is
less than the sum, without duplication of:
     (A) 100% of the Consolidated Cash Flow of the Company for the period (taken
as one accounting period) from the beginning of the first fiscal quarter
commencing after November 3, 2006 to the end of the Company’s most recently
ended fiscal quarter for which internal financial statements are available at
the time of such Restricted Payment, less the product of 1.5 times the Company’s
Consolidated Interest Expense for the same period; plus
     (B) 100% of the aggregate net cash proceeds received by the Company since
November 3, 2006 as a contribution to its common equity capital or from the
issue or sale of Equity Interests of the Company (other than Disqualified Stock)
or from the issue or sale of convertible or exchangeable Disqualified Stock or
convertible or exchangeable debt securities of the Company that have been
converted into or exchanged for such Equity Interests (other than Equity
Interests (or Disqualified Stock or debt securities) sold to a Subsidiary of the
Company); plus
     (C) to the extent that any Restricted Investment that was made after
November 3, 2006 is sold for cash or Cash Equivalents, or otherwise is
liquidated or repaid for cash or Cash Equivalents, an amount equal to such cash
and Cash Equivalents, but not to exceed the initial amount of such Restricted
Investment; plus
     (D) to the extent that any Unrestricted Subsidiary of the Company
designated as such after November 3, 2006 is redesignated as a Restricted
Subsidiary after November 3, 2006, the lesser of (i) the Fair Market Value of
the Company’s Investment in such Subsidiary as of the date of such redesignation
or (ii) such Fair Market Value as of the date on which such Subsidiary was
originally designated as an Unrestricted Subsidiary after November 3, 2006; plus
     (E) 100% of any cash dividends or cash distributions actually received
directly or indirectly by the Company or a Restricted Subsidiary of the Company
that is a Guarantor after the date of this Indenture from an Unrestricted
Subsidiary of the Company, to the extent that such dividends were not otherwise
included in the Consolidated Net Income of the Company for such period; minus
     (F) the aggregate amount on any Net Equity Proceeds taken into account for
the purposes of Incurring Indebtedness pursuant to clause (14) of the definition
of “Permitted Debt” set forth in Section 4.09(b) hereof.
     (b) So long as no Default has occurred and is continuing or would be caused
thereby, the provisions of Section 4.07(a) hereof will not prohibit:

49



--------------------------------------------------------------------------------



 



     (1) the payment of any dividend or the consummation of any irrevocable
redemption within 60 days after the date of declaration of the dividend, if at
the date of declaration the dividend payment or giving of the redemption
notices, as the case may be, if at the date of declaration or notice, the
dividend or redemption payment would have complied with the provisions of this
Indenture;
     (2) the making of any Restricted Payment in exchange for, or out of the net
cash proceeds of the substantially concurrent sale (other than to a Subsidiary
of the Company) of, Equity Interests of the Company (other than Disqualified
Stock) or from the substantially concurrent contribution of common equity
capital to the Company; provided that the amount of any such net cash proceeds
that are utilized for any such Restricted Payment will be excluded from clause
(3)(B) of Section 4.07(a) hereof;
     (3) the repurchase, redemption, defeasance or other acquisition or
retirement for value of Indebtedness of the Company or any Subsidiary Guarantor
that is contractually subordinated to the Notes or to any Note Guarantee with
the net cash proceeds from a substantially concurrent incurrence of Permitted
Refinancing Indebtedness;
     (4) the payment of any dividend (or, in the case of any partnership or
limited liability company, any similar distribution) by a Restricted Subsidiary
of the Company to the holders of its Equity Interests on a pro rata basis;
     (5) the repurchase, redemption or other acquisition or retirement for value
of any Equity Interests of Parent, HoldCo, the Company or any Restricted
Subsidiary of the Company held by any current or former officer, director or
employee of Parent, HoldCo, the Company or any of its Restricted Subsidiaries
pursuant to any equity subscription agreement, stock option agreement,
shareholders’ agreement or similar agreement; provided that the aggregate price
paid for all such repurchased, redeemed, acquired or retired Equity Interests
may not exceed $5.0 million in any twelve-month period;
     (6) the repurchase, redemption or other acquisition or retirement of Equity
Interests deemed to occur upon the exercise or exchange of stock options,
warrants or other similar rights to the extent such Equity Interests represent a
portion of the exercise or exchange price of those stock options, warrants or
other similar rights, and the repurchase, redemption or other acquisition or
retirement of Equity Interests made in lieu of withholding takes resulting from
the exercise or exchange of stock options, warrants or other similar rights;
     (7) the declaration and payment of regularly scheduled or accrued dividends
to holders of any class or series of Disqualified Stock of the Company or any
Restricted Subsidiary of the Company issued on or after November 3, 2006 in
accordance with the Debt to Cash Flow Ratio test described in Section 4.09
hereof;
     (8) Permitted Payments to Parent;
     (9) the repurchase, redemption or other acquisition or retirement for value
of any Equity Interests of Parent to the extent necessary to comply with law or
to prevent the loss or secure the renewal or reinstatement of any FCC license
held by the Company or any of its Subsidiaries;
     (10) Restricted Investments in an amount equal to 100% of the aggregate
amount of any Net Equity Proceeds, less the aggregate amount of any Net Equity
Proceeds taken into

50



--------------------------------------------------------------------------------



 



account for purposes of incurring Indebtedness pursuant to clause (14) of the
definition of “Permitted Debt” set forth in Section 4.09(b) hereof; and
     (11) other Restricted Payments in an aggregate amount not to exceed
$75.0 million since November 3, 2006.
     The amount of all Restricted Payments (other than cash) will be the Fair
Market Value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Company or such Restricted
Subsidiary, as the case may be, pursuant to the Restricted Payment. The
determination of the Fair Market Value of any assets or securities that are
required to be valued by this Section 4.07 will be delivered to the Trustee if
the Fair Market Value of such assets or securities exceeds $5.0 million.
Section 4.08 Dividend and Other Payment Restrictions Affecting Subsidiaries.
     (a) The Company will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, create or permit to exist or become
effective any consensual encumbrance or restriction on the ability of any
Restricted Subsidiary to:
     (1) pay dividends or make any other distributions on its Capital Stock to
the Company or any of its Restricted Subsidiaries or with respect to any other
interest or participation in, or measured by, its profits, or pay any
Indebtedness owed to the Company or any of its Restricted Subsidiaries;
     (2) make loans or advances to the Company or any of its Restricted
Subsidiaries; or
     (3) sell, lease or transfer any of its properties or assets to the Company
or any of its Restricted Subsidiaries.
     (b) The restrictions in Section 4.08(a) hereof will not apply to
encumbrances or restrictions existing under or by reason of:
     (1) agreements or instruments governing Existing Indebtedness or Equity
Interests and Credit Facilities as in effect on November 3, 2006 and any
amendments, restatements, modifications, renewals, increases, supplements,
refundings, replacements or refinancings of those agreements or instruments;
provided that the amendments, restatements, modifications, renewals, increases,
supplements, refundings, replacements or refinancings are not materially more
restrictive, taken as a whole, with respect to such dividend and other payment
restrictions than those contained in those agreements or instruments on
November 3, 2006;
     (2) agreement or instruments governing Credit Facilities not in effect on
November 3, 2006 so long as either (a) the encumbrances and restrictions
contained therein do not impair the ability of any Restricted Subsidiary of the
Company to pay dividends or make any other distributions or payments directly or
indirectly to the Company in an amount sufficient to permit the Company to pay
the principal of, or interest and premium and Liquidated Damages, if any, on the
Notes, or (b) the encumbrances and restrictions contained therein are no more
restrictive, taken as a whole, than those contained in this Indenture;
     (3) (i) this Indenture, the Notes and the Note Guarantees and (ii) that
certain Indenture, dated November 3, 2006, among the Company, the Guarantors
named therein and The Bank of New York Mellon Trust Company, N.A., f.k.a. The
Bank of New York Trust Company,

51



--------------------------------------------------------------------------------



 



N.A., as trustee and the Company’s 9 1/4% Senior Notes due 2014 and Guarantees
thereof issued thereunder;
     (4) applicable law, rule, regulation or order;
     (5) any agreements instrument governing Indebtedness or Capital Stock of a
Person acquired by the Company or any of its Restricted Subsidiaries as in
effect at the time of such acquisition (except to the extent such Indebtedness
or Capital Stock was incurred in connection with or in contemplation of such
acquisition), which encumbrance or restriction is not applicable to any Person,
or the properties or assets of any Person, other than the Person, or the
property or assets of the Person, so acquired; provided that, in the case of
Indebtedness, such Indebtedness was permitted by the terms of this Indenture to
be incurred;
     (6) customary non-assignment provisions in contracts and licenses entered
into in the ordinary course of business;
     (7) any instrument governing any secured Indebtedness or Capital Lease
Obligation that imposes restrictions on the assets securing such Indebtedness or
the subject of such lease of the nature described in clause (3) of
Section 4.08(a) hereof;
     (8) any agreement for the sale or other disposition of a Restricted
Subsidiary that imposes restrictions of the nature described in clauses
(1) and/or (3) of Section 4.08(a) hereof on the Restricted Subsidiary pending
the sale or other disposition;
     (9) Permitted Refinancing Indebtedness; provided that the restrictions
contained in the agreements governing such Permitted Refinancing Indebtedness
are not materially more restrictive, taken as a whole, than those contained in
the agreements governing the Indebtedness being refinanced;
     (10) Liens permitted to be incurred under the provisions of Section 4.12
hereof that limit the right of the debtor to dispose of the assets subject to
such Liens;
     (11) provisions limiting the disposition or distribution of assets or
property in joint venture agreements, asset sale agreements, sale-leaseback
agreements, stock sale agreements and other similar agreements entered into with
the approval of the Company’s Board of Directors, which limitation is applicable
only to the assets that are the subject of such agreements;
     (12) restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business; and
     (13) any agreement or instrument with respect to Indebtedness incurred, or
preferred stock issued, by any Restricted Subsidiary, provided that the
restrictions contained in the agreements or instruments governing such
Indebtedness or preferred stock (a) either (i) apply only in the event of a
payment default or a default with respect to a financial covenant in such
agreement or instrument or (ii) will not materially affect the Company’s ability
to pay all principal, interest and premium and Liquidated Damages, if any, on
the Notes, as determined in good faith by the Board of Directors of the Company,
whose determination shall be conclusive; and (b) are not materially more
disadvantageous to the Holders of the Notes than is customary in comparable
financings.

52



--------------------------------------------------------------------------------



 



Section 4.09 Incurrence of Indebtedness and Issuance of Preferred Stock.
     (a) The Company will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, issue, assume, guarantee
or otherwise become directly or indirectly liable, contingently or otherwise,
with respect to (collectively, “incur”) any Indebtedness (including Acquired
Debt), and the Company will not issue any Disqualified Stock and will not permit
any of its Restricted Subsidiaries to issue any shares of preferred stock;
provided, however, that the Company may incur Indebtedness (including Acquired
Debt) or issue Disqualified Stock, and the Subsidiary Guarantors may incur
Indebtedness (including Acquired Debt) or issue preferred stock, if the Debt to
Cash Flow Ratio for the Company’s most recently ended four full fiscal quarters
for which internal financial statements are available immediately preceding the
date on which such additional Indebtedness is incurred or such Disqualified
Stock or preferred stock is issued, as the case may be, would have been no
greater than (a) 7.0 to 1, if such incurrence or issuance is on or prior to
March 31, 2008, (b) 6.5 to 1, if such occurrence or issuance is after March 31,
2008 but on or prior to March 31, 2009 or (c) 6.0 to 1, if such incurrence of
issuance is after March, 31 2009, in each case determined on a pro forma basis
(including a pro forma application of the net proceeds therefrom), as if the
additional Indebtedness had been incurred or the Disqualified Stock or the
preferred stock had been issued, as the case may be, at the beginning of such
four-quarter period.
     (b) The provisions of Section 4.09(a) hereof will not prohibit the
incurrence of any of the following items of Indebtedness (collectively,
“Permitted Debt”):
     (1) the incurrence by the Company and any Subsidiary Guarantor of
additional Indebtedness under Credit Facilities in an aggregate principal amount
at any one time outstanding under this clause (1) (with letters of credit being
deemed to have a principal amount equal to the maximum potential liability of
the Company and its Restricted Subsidiaries thereunder), including all Permitted
Refinancing Indebtedness incurred to renew, refund, refinance, replace, defease
or discharge any Indebtedness incurred pursuant to this clause (1), not to
exceed the greater of (x) $1.7 billion and (y) 450% of Consolidated Cash Flow of
the Company for the most recently ended four full fiscal quarters for which
financial statements are available, in each case, less the aggregate amount of
all Net Proceeds of Asset Sales applied by the Company or any of its Restricted
Subsidiaries since November 3, 2006 to repay any term Indebtedness under Credit
Facilities or to repay any revolving credit Indebtedness under Credit Facilities
and effect a corresponding commitment reduction thereunder pursuant to
Section 4.10 hereof; provided, however, that the maximum amount permitted to be
outstanding under this clause (1) shall not be deemed to limit additional
Indebtedness under the Credit Facilities to the extent that the incurrence of
such additional Indebtedness is permitted pursuant to any of the other
provisions of this covenant;
     (2) the incurrence by the Company and its Restricted Subsidiaries of any
Existing Indebtedness;
     (3) the incurrence by the Company and the Subsidiary Guarantors of
Indebtedness represented by $1.0 billion of the Company’s 9 1/4% Senior Notes
due 2014 issued on November 3, 2006 pursuant to that certain Indenture, dated
November 3, 2006, among the Company, the Guarantors named therein and The Bank
of New York Mellon Trust Company, N.A., f.k.a. The Bank of New York Trust
Company, N.A., as trustee (and the Guarantees by the Guarantors of such notes)
and all of the Company’s 9 1/4% Senior Notes due 2014 issued in accordance with
that certain Registration Rights Agreement, dated November 3, 2006, by and among
the Company, the Guarantors named therein, and the Initial Purchasers named
therein (and the Guarantees by

53



--------------------------------------------------------------------------------



 



the Guarantors of such notes) and in exchange for the Company’s 9 1/4% Senior
Notes due 2014 issued on November 3, 2006;
     (4) the incurrence by the Company or any of its Restricted Subsidiaries of
Indebtedness represented by Capital Lease Obligations, mortgage financings or
purchase money obligations, in each case, incurred for the purpose of financing
(whether prior to or within 270 days after) all or any part of the purchase
price or cost of design, construction, installation or improvement of property,
plant or equipment or the Capital Stock of any Person owning such assets used in
the business of the Company or any of its Restricted Subsidiaries, in an
aggregate principal amount, including all Permitted Refinancing Indebtedness
incurred to renew, refund, refinance, replace, defease or discharge any
Indebtedness incurred pursuant to this clause (4), not to exceed the greater of
(a) $150.0 million and (b) 3.0% of the Company’s Total Assets, at any time
outstanding;
     (5) the incurrence by the Company or any of its Restricted Subsidiaries of
Permitted Refinancing Indebtedness in exchange for, or the net proceeds of which
are used to refund, refinance, replace, defease or discharge Indebtedness (other
than intercompany Indebtedness) that was permitted by this Indenture to be
incurred under Section 4.09(a) hereof or clauses (2), (3), (4), (5), (13), (14),
(15) or (16) of this Section 4.09(b);
     (6) the incurrence by the Company or any of its Restricted Subsidiaries of
intercompany Indebtedness between or among Parent, HoldCo, the Company and any
of its Restricted Subsidiaries; provided, however, that:
     (A) if the Company or any Subsidiary Guarantor is the obligor on such
Indebtedness and the payee is not the Company or a Guarantor, such Indebtedness
must be expressly subordinated to the prior payment in full in cash of all
Obligations then due with respect to the Notes, in the case of the Company, or
the Note Guarantee, in the case of a Subsidiary Guarantor; and
     (B) (1) any subsequent issuance or transfer of Equity Interests that
results in any such Indebtedness being held by a Person other than Parent,
HoldCo, the Company or a Restricted Subsidiary of the Company and (2) any sale
or other transfer of any such Indebtedness to a Person that is not either
Parent, HoldCo, the Company or a Restricted Subsidiary of the Company,
will be deemed, in each case, to constitute an incurrence of such Indebtedness
by the Company or such Restricted Subsidiary, as the case may be, that was not
permitted by this clause (6);
     (7) the issuance by any of the Company’s Restricted Subsidiaries to the
Company or to any of its Restricted Subsidiaries of shares of preferred stock;
provided, however, that:
     (A) any subsequent issuance or transfer of Equity Interests that results in
any such preferred stock being held by a Person other than Parent, HoldCo, the
Company or a Restricted Subsidiary of the Company; and
     (B) any sale or other transfer of any such preferred stock to a Person that
is not either Parent, HoldCo, the Company or a Restricted Subsidiary of the
Company,
will be deemed, in each case, to constitute an issuance of such preferred stock
by such Restricted Subsidiary that was not permitted by this clause (7);

54



--------------------------------------------------------------------------------



 



     (8) the incurrence by the Company or any of its Restricted Subsidiaries of
Hedging Obligations as required under the Credit Agreement or in the ordinary
course of business;
     (9) the guarantee by the Company or any of the Subsidiary Guarantors of
Indebtedness of the Company or a Restricted Subsidiary of the Company that was
permitted to be incurred by another provision of this Section 4.09; provided
that if the Indebtedness being guaranteed is subordinated to or pari passu with
the Notes, then the Guarantee shall be subordinated or pari passu, as
applicable, to the same extent as the Indebtedness guaranteed;
     (10) the incurrence by the Company or any of its Restricted Subsidiaries of
Indebtedness in respect of workers’ compensation claims, self-insurance
obligations, bankers’ acceptances, performance bonds, completion bonds, bid
bonds, appeals bonds and surety bonds, or other similar bonds or obligations, in
the ordinary course of business, and any Guarantees or letters of credit
functioning as or supporting any of the foregoing;
     (11) the incurrence by the Company or any of its Restricted Subsidiaries of
Indebtedness arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument inadvertently drawn against insufficient
funds, so long as such Indebtedness is covered within five Business Days;
     (12) the Incurrence by the Company or any of its Restricted Subsidiaries of
Indebtedness in respect of letters of credit required to be issued on behalf of
Royal Street in accordance with the Royal Street Agreements or in connection
with any Permitted Joint Venture Investment;
     (13) the Incurrence by the Company or any of its Restricted Subsidiaries of
Indebtedness for relocation or clearing obligations relating to the Company’s or
any of its Restricted Subsidiary’s FCC licenses in an aggregate principal amount
(or accreted value, as applicable) at any time outstanding not to exceed
$50.0 million;
     (14) the Incurrence by the Company or any of its Restricted Subsidiaries of
Contribution Indebtedness;
     (15) the incurrence by the Company or any of its Restricted Subsidiaries of
Indebtedness (including Acquired Indebtedness) used to finance an acquisition or
a merger with another Person, provided that, the Company or the Person formed by
or surviving any such consolidation or merger (if other than the Company or a
Restricted Subsidiary), on the date of such transaction after giving pro forma
effect thereto and any related financing transactions as if the same had
occurred at the beginning of the applicable four-quarter period, would either
(a) be permitted to incur at least $1.00 of additional Indebtedness pursuant to
the Debt to Cash Flow Ratio test set forth in Section 4.09(a) hereof or (b) have
a Debt to Cash Flow Ratio no greater than the Debt to Cash Flow Ratio of the
Company immediately prior to such transaction; and
     (16) the incurrence by the Company or any of the Subsidiary Guarantors of
additional Indebtedness in an aggregate principal amount (or accreted value, as
applicable) at any time outstanding, including all Permitted Refinancing
Indebtedness incurred to renew, refund, refinance, replace, defease or discharge
any Indebtedness incurred pursuant to this clause (16), not to exceed
$75.0 million.
     The Company will not incur, and will not permit any Guarantor to incur, any
Indebtedness (including Permitted Debt) that is contractually subordinated in
right of payment to any other

55



--------------------------------------------------------------------------------



 



Indebtedness of the Company or such Guarantor unless such Indebtedness is also
contractually subordinated in right of payment to the Notes and the applicable
Note Guarantee on substantially identical terms; provided, however, that no
Indebtedness shall be deemed to be contractually subordinated in right of
payment to any other Indebtedness solely by virtue of such Indebtedness being
unsecured or by virtue of such Indebtedness being secured on a first or junior
Lien basis.
     For purposes of determining compliance with this Section 4.09, in the event
that an item of proposed Indebtedness meets the criteria of more than one of the
categories of Permitted Debt described in clauses (1) through (16) above or is
entitled to be incurred pursuant to Section 4.09(a) hereof, the Company will be
permitted to classify all or a portion of such item of Indebtedness on the date
of its incurrence, or later reclassify all or a portion of such item of
Indebtedness, in any manner that complies with this Section 4.09. Indebtedness
under Credit Facilities outstanding on the date on which Notes are first issued
and authenticated under this Indenture will initially be deemed to have been
incurred on such date in reliance on the exception provided by clause (1) of the
definition of Permitted Debt. The accrual of interest, the accretion or
amortization of original issue discount, the payment of interest on any
Indebtedness in the form of additional Indebtedness with the same terms, the
reclassification of preferred stock as Indebtedness due to a change in
accounting principles, and the payment of dividends on Disqualified Stock in the
form of additional shares of the same class of Disqualified Stock will not be
deemed to be an incurrence of Indebtedness or an issuance of Disqualified Stock
for purposes of this Section 4.09; provided, in each such case, that the amount
thereof is included in Consolidated Interest Expense of the Company as accrued.
Notwithstanding any other provision of this Section 4.09, the maximum amount of
Indebtedness that the Company or any Restricted Subsidiary may incur pursuant to
this Section 4.09 shall not be deemed to be exceeded solely as a result of
fluctuations in exchange rates or currency values.
     The amount of any Indebtedness outstanding as of any date will be:
     (1) the accreted value of the Indebtedness, in the case of any Indebtedness
issued with original issue discount;
     (2) the principal amount of the Indebtedness, in the case of any other
Indebtedness; and
     (3) in respect of Indebtedness of another Person secured by a Lien on the
assets of the specified Person, the lesser of:
     (A) the Fair Market Value of such assets at the date of determination; and
     (B) the amount of the Indebtedness of the other Person.
Section 4.10 Asset Sales.
     The Company will not, and will not permit any of its Restricted
Subsidiaries to, consummate an Asset Sale unless:
     (1) the Company (or the Restricted Subsidiary, as the case may be) receives
consideration at the time of the Asset Sale at least equal to the Fair Market
Value of the assets or Equity Interests issued or sold or otherwise disposed of;
and

56



--------------------------------------------------------------------------------



 



     (2) at least 75% of the consideration received in the Asset Sale by the
Company or such Restricted Subsidiary is in the form of cash or Cash
Equivalents. For purposes of this provision, each of the following shall be
deemed to be cash:
     (A) any liabilities, as shown on the Company’s most recent consolidated
balance sheet (or as would be shown on the Company’s consolidated balance sheet
as of the date of such Asset Sale), of the Company or any Restricted Subsidiary
(other than contingent liabilities and liabilities that are by their terms
subordinated to the Notes or any Note Guarantee) that are assumed by the
transferee of any such assets pursuant to a customary novation agreement that
releases the Company or such Restricted Subsidiary from further liability;
     (B) any securities, notes or other obligations received by the Company or
any such Restricted Subsidiary from such transferee that are converted by the
Company or such Restricted Subsidiary into cash within 30 days after such Asset
Sale, to the extent of the cash received in that conversion; and
     (C) any stock or assets of the kind referred to in clauses (2) or (4) of
the next paragraph of this Section 4.10.
     Notwithstanding the foregoing, the 75% limitation referred to above shall
be deemed satisfied with respect to any Asset Sale in which the cash or Cash
Equivalents portion of the consideration received therefrom, determined in
accordance with the foregoing provision on an after-tax basis, is equal to or
greater than what the after-tax proceeds would have been had such Asset Sale
complied with the aforementioned 75% limitation
     Within 365 days after the receipt of any Net Proceeds from an Asset Sale,
the Company or a Restricted Subsidiary may apply an amount equal to such Net
Proceeds:
     (1) to prepay, repay, defease, redeem, purchase or otherwise retire
Indebtedness and other Obligations under a Credit Facility or Indebtedness
secured by property that is subject to such Asset Sale and, if the Indebtedness
repaid is revolving credit Indebtedness, to correspondingly reduce commitments
with respect thereto;
     (2) to acquire all or substantially all of the assets of, or any Capital
Stock of, another Permitted Business, if, after giving effect to any such
acquisition of Capital Stock, the Permitted Business is or becomes a Restricted
Subsidiary of the Company;
     (3) to make a capital expenditure; or
     (4) to acquire other assets that are not classified as current assets under
GAAP and that are used or useful in a Permitted Business.
Notwithstanding the foregoing, if within 365 days after the receipt of any Net
Proceeds from an Asset Sale, the Company or a Restricted Subsidiary enters into
a binding written agreement irrevocably committing the Company or such
Restricted Subsidiary to an application of funds of the kind described in clause
(2), (3) or (4) above, and as to which the only condition to closing not
satisfied within 365 days of the receipt of such Net Proceeds is the receipt of
required governmental approvals, the Company or such Restricted Subsidiary shall
be deemed not to be in violation of the preceding paragraph so long as such
application of funds is consummated within 545 days of the receipt of such Net
Proceeds.

57



--------------------------------------------------------------------------------



 



     Pending the final application of any Net Proceeds, the Company may
temporarily reduce revolving credit borrowings or otherwise use the Net Proceeds
in any manner that is not prohibited by this Indenture.
     An amount equal to any Net Proceeds from Asset Sales that are not applied
or invested as provided in the third paragraph of this Section 4.10 will
constitute “Excess Proceeds.” When the aggregate amount of Excess Proceeds
exceeds $20.0 million, within ten (10) days thereof, the Company will make an
Asset Sale Offer to all Holders of Notes and all holders of other Indebtedness
that is pari passu with the Notes containing provisions similar to those set
forth in this Indenture with respect to offers to purchase or redeem with the
proceeds of sales of assets in accordance with Section 3.09 hereof to purchase
the maximum principal amount of Notes and such other pari passu Indebtedness
that may be purchased out of the Excess Proceeds. The offer price in any Asset
Sale Offer will be equal to 100% of the principal amount plus accrued and unpaid
interest and Liquidated Damages, if any, to the date of purchase, and will be
payable in cash. If any Excess Proceeds remain after consummation of an Asset
Sale Offer, the Company or any of its Restricted Subsidiaries may use those
Excess Proceeds for any purpose not otherwise prohibited by this Indenture. If
the aggregate principal amount of Notes and other pari passu Indebtedness
tendered into such Asset Sale Offer exceeds the amount of Excess Proceeds, the
Trustee shall select the Notes and such other pari passu Indebtedness to be
purchased on a pro rata basis. Upon completion of each Asset Sale Offer, the
amount of Excess Proceeds will be reset at zero.
     The Company will comply with the requirements of Rule 14e-1 under the
Exchange Act and any other securities laws and regulations thereunder to the
extent such laws and regulations are applicable in connection with each
repurchase of Notes pursuant to an Asset Sale Offer. To the extent that the
provisions of any securities laws or regulations conflict with the provisions of
Section 3.09 hereof or this Section 4.10 or compliance with Section 3.09 hereof
or this Section 4.10 would constitute a violation of any such laws or
regulations, the Company will comply with the applicable securities laws and
regulations and will not be deemed to have breached its obligations under
Section 3.09 hereof or this Section 4.10 by virtue of such compliance.
Section 4.11 Transactions with Affiliates.
     (a) The Company will not, and will not permit any of its Restricted
Subsidiaries to, make any payment to, or sell, lease, transfer or otherwise
dispose of any of its properties or assets to, or purchase any property or
assets from, or enter into or make or amend any transaction, contract,
agreement, understanding, loan, advance or guarantee with, or for the benefit
of, any Affiliate of the Company (each an “Affiliate Transaction”), unless:
     (1) the Affiliate Transaction is on terms that are no less favorable to the
Company or the relevant Restricted Subsidiary than those that would have been
obtained in a comparable transaction by the Company or such Restricted
Subsidiary with an unrelated Person; and
     (2) the Company delivers to the Trustee:
     (A) with respect to any Affiliate Transaction or series of related
Affiliate Transactions involving aggregate consideration in excess of
$10.0 million, a resolution of the Board of Directors of the Company set forth
in an Officers’ Certificate certifying that such Affiliate Transaction complies
with clause (1) of this Section 4.11(a) and that such Affiliate Transaction has
been approved by a majority of the disinterested members of the Board of
Directors of the Company; and

58



--------------------------------------------------------------------------------



 



     (B) with respect to any Affiliate Transaction or series of related
Affiliate Transactions involving aggregate consideration in excess of
$50.0 million, an opinion as to the fairness to the Company or such Subsidiary
of such Affiliate Transaction from a financial point of view issued by an
accounting, appraisal or investment banking firm of national standing.
     (b) The following items will not be deemed to be Affiliate Transactions
and, therefore, will not be subject to the provisions of Section 4.11(a) hereof:
     (1) any employment agreement, employee benefit plan, agreement or plan
relating to employee or officer compensation, officer or director
indemnification agreement or any similar arrangement entered into by the Company
or any of its Restricted Subsidiaries existing on November 3, 2006, or entered
into thereafter in the ordinary course of business, and any indemnities or other
transactions permitted or required by bylaw, statutory provisions or any of the
foregoing agreements, plans or arrangements and payments pursuant thereto;
     (2) transactions between or among Parent, HoldCo, the Company and/or its
Restricted Subsidiaries;
     (3) transactions with a Person (other than an Unrestricted Subsidiary of
the Company) that is an Affiliate of the Company solely because the Company
owns, directly or through a Restricted Subsidiary, an Equity Interest in, or
controls, such Person;
     (4) payment of reasonable directors’ fees;
     (5) any issuance of Equity Interests (other than Disqualified Stock) of the
Company to         , or receipt of any capital contribution from, any Affiliate
of the Company;
     (6) transactions with Royal Street in accordance with the applicable Royal
Street Agreements and transactions in connection with any Permitted Joint
Venture Investment;
     (7) any Permitted Investments or Restricted Payments that do not violate
Section 4.07 hereof; and
     (8) any contracts, agreements or understandings existing as of November 3,
2006 and disclosed in the notes to the consolidated financial statements of
Parent for the year ended December 31, 2005 or for the nine months ended
September 30, 2006, and any amendments to or replacements of such contracts,
agreements or understandings so long as any such amendment or replacement, taken
as a whole, is not more disadvantageous to the Company or to the Holders of the
Notes in any material respect than the original agreement as in effect on
November 3, 2006.
Section 4.12 Liens.
     The Company will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly create, incur, assume or suffer to exist
any Lien securing Indebtedness upon any asset now owned or hereafter acquired,
except Permitted Liens, unless the Notes are equally and ratably secured (except
that Liens securing Indebtedness that is contractually subordinated to the Notes
shall be expressly subordinate to any Lien securing the Notes to at least the
same extent that such Indebtedness is subordinate to the Notes).

59



--------------------------------------------------------------------------------



 



Section 4.13 Business Activities.
     The Company will not, and will not permit any of its Restricted
Subsidiaries to, engage in any business other than Permitted Businesses, except
to such extent as would not be material to the Company and its Restricted
Subsidiaries taken as a whole.
Section 4.14 Corporate Existence.
     Subject to Article 5 hereof, the Company shall do or cause to be done all
things necessary to preserve and keep in full force and effect:
     (1) its corporate existence, and the corporate, partnership or other
existence of each of its Subsidiaries, in accordance with the respective
organizational documents (as the same may be amended from time to time) of the
Company or any such Subsidiary; and
     (2) the rights (charter and statutory), licenses and franchises of the
Company and its Subsidiaries;
     provided, however, that the Company shall not be required to preserve any
such right, license or franchise, or the corporate, partnership or other
existence of any of its Subsidiaries, if the Board of Directors shall determine
that the preservation thereof is no longer desirable in the conduct of the
business of the Company and its Subsidiaries, taken as a whole, and that the
loss thereof is not adverse in any material respect to the Holders of the Notes;
provided, further, that the foregoing shall not prohibit any merger, conversion,
consolidation, liquidation or dissolution permitted under Section 5.01 hereof.
Section 4.15 Offer to Repurchase Upon Change of Control.
     (a) Upon the occurrence of a Change of Control, the Company will make an
offer (a “Change of Control Offer”) to each Holder to repurchase all or any part
(equal to $1,000 or an integral multiple of $1,000) of that Holder’s Notes at a
purchase price in cash equal to 101% of the aggregate principal amount of Notes
repurchased plus accrued and unpaid interest and Liquidated Damages, if any, on
the Notes repurchased to the date of purchase, subject to the rights of Holders
on the relevant record date to receive interest due on the relevant interest
payment date (the "Change of Control Payment”). Within thirty days following any
Change of Control, the Company will mail a notice to each Holder describing the
transaction or transactions that constitute the Change of Control and stating:
     (1) that the Change of Control Offer is being made pursuant to this
Section 4.15 and that all Notes tendered will be accepted for payment;
     (2) the purchase price and the purchase date, which shall be no earlier
than 10 days and no later than 60 days from the date such notice is mailed (the
“Change of Control Payment Date”);
     (3) that any Note not tendered will continue to accrue interest;
     (4) that, unless the Company defaults in the payment of the Change of
Control Payment, all Notes accepted for payment pursuant to the Change of
Control Offer will cease to accrue interest after the Change of Control Payment
Date;
     (5) that Holders electing to have any Notes purchased pursuant to a Change
of Control Offer will be required to surrender the Notes, with the form entitled
“Option of Holder to

60



--------------------------------------------------------------------------------



 



Elect Purchase” attached to the Notes completed, or transfer by book-entry
transfer, to the Paying Agent at the address specified in the notice prior to
the close of business on the third Business Day preceding the Change of Control
Payment Date;
     (6) that Holders will be entitled to withdraw their election if the Paying
Agent receives, not later than the close of business on the second Business Day
preceding the Change of Control Payment Date, a telegram, telex, facsimile
transmission or letter setting forth the name of the Holder, the principal
amount of Notes delivered for purchase, and a statement that such Holder is
withdrawing his election to have the Notes purchased; and
     (7) that Holders whose Notes are being purchased only in part will be
issued new Notes equal in principal amount to the unpurchased portion of the
Notes surrendered, which unpurchased portion must be equal to $1,000 in
principal amount or an integral multiple thereof.
     The Company will comply with the requirements of Rule 14e-1 under the
Exchange Act and any other securities laws and regulations thereunder to the
extent those laws and regulations are applicable in connection with the
repurchase of the Notes as a result of a Change in Control. To the extent that
the provisions of any securities laws or regulations conflict with the
provisions of Sections 3.09 or 4.15 hereof or compliance with the provisions of
Sections 3.09 or 4.15 hereof would constitute a violations of any such laws or
regulations, the Company will comply with the applicable securities laws and
regulations and will not be deemed to have breached its obligations under
Section 3.09 hereof or this Section 4.15 by virtue of such compliance.
     (b) On the Change of Control Payment Date, the Company will, to the extent
lawful:
     (1) accept for payment all Notes or portions of Notes properly tendered
pursuant to the Change of Control Offer;
     (2) deposit with the Paying Agent an amount equal to the Change of Control
Payment in respect of all Notes or portions of Notes properly tendered; and
     (3) deliver or cause to be delivered to the Trustee the Notes properly
accepted together with an Officers’ Certificate stating the aggregate principal
amount of Notes or portions of Notes being purchased by the Company.
     The Paying Agent will promptly mail (but in any case not later than five
Business Days after the Change of Control Payment Date) to each Holder of Notes
properly tendered the Change of Control Payment for such Notes, and the Trustee
will promptly authenticate and mail (or cause to be transferred by book entry)
to each Holder a new Note equal in principal amount to any unpurchased portion
of the Notes surrendered, if any; provided that each new Note will be in a
principal amount of $2,000 or an integral amount of $1,000. The Company will
publicly announce the results of the Change of Control Offer on or as soon as
practicable after the Change of Control Payment Date.
     (c) Notwithstanding anything to the contrary in this Section 4.15, the
Company will not be required to make a Change of Control Offer upon a Change of
Control if (1) a third party makes the Change of Control Offer in the manner, at
the times and otherwise in compliance with the requirements set forth in this
Section 4.15 and Section 3.09 hereof and purchases all Notes properly tendered
and not withdrawn under the Change of Control Offer, or (2) notice of redemption
has been given pursuant to Section 3.07 hereof, unless and until there is a
default in payment of the applicable redemption price.

61



--------------------------------------------------------------------------------



 



Section 4.16 Payments for Consent.
     The Company will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, pay or cause to be paid any
consideration to or for the benefit of any Holder of Notes for or as an
inducement to any consent, waiver or amendment of any of the terms or provisions
of this Indenture or the Notes unless such consideration is offered to be paid
and is paid to all Holders of the Notes that consent, waive or agree to amend in
the time frame set forth in the solicitation documents relating to such consent,
waiver or agreement.
Section 4.17 Additional Note Guarantees.
     If (a) the Company or any of the Company’s Domestic Restricted Subsidiaries
acquires or creates another Domestic Restricted Subsidiary after the date of
this Indenture or (b) any Subsidiary of Parent (other than the Company)
Guarantees any Credit Facility of the Company after the date of this Indenture,
then the Company or Parent, as applicable, will cause that newly acquired or
created Domestic Restricted Subsidiary or Subsidiary of Parent to execute a Note
Guarantee in substantially the form of Exhibit E attached hereto, pursuant to a
supplemental indenture in substantially the form of Exhibit F attached hereto,
and deliver an Opinion of Counsel reasonably satisfactory to the Trustee within
10 Business Days after the date on which it was acquired or created or
guarantees such Credit Facility, as applicable.
Section 4.18 Designation of Restricted and Unrestricted Subsidiaries.
     The Board of Directors of the Company may designate any Restricted
Subsidiary to be an Unrestricted Subsidiary if that designation would not cause
a Default. If a Restricted Subsidiary is designated as an Unrestricted
Subsidiary, the aggregate Fair Market Value of all outstanding Investments owned
by the Company and its Restricted Subsidiaries in the Subsidiary designated as
an Unrestricted Subsidiary will be deemed to be an Investment made as of the
time of the designation and will reduce the amount available for Restricted
Payments under Section 4.07 hereof or under one or more clauses of the
definition of Permitted Investments, as determined by the Company. That
designation will only be permitted if the Investment would be permitted at that
time and if the Restricted Subsidiary otherwise meets the definition of an
Unrestricted Subsidiary. The Board of Directors of the Company may redesignate
any Unrestricted Subsidiary to be a Restricted Subsidiary if that redesignation
would not cause a Default.
     Any designation of a Subsidiary of the Company as an Unrestricted
Subsidiary will be evidenced to the Trustee by filing with the Trustee a
certified copy of a resolution of the Board of Directors giving effect to such
designation and an Officers’ Certificate certifying that such designation
complied with the preceding conditions and was permitted by Section 4.07 hereof.
If, at any time, any Unrestricted Subsidiary would fail to meet the preceding
requirements as an Unrestricted Subsidiary, it will thereafter cease to be an
Unrestricted Subsidiary for purposes of this Indenture and any Indebtedness of
such Subsidiary will be deemed to be incurred by a Restricted Subsidiary of the
Company as of such date and, if such Indebtedness is not permitted to be
incurred as of such date under Section 4.09 hereof, the Company will be in
default of such covenant. The Board of Directors of the Company may at any time
designate any Unrestricted Subsidiary to be a Restricted Subsidiary; provided
that such designation will be deemed to be an incurrence of Indebtedness by a
Restricted Subsidiary of the Company of any outstanding Indebtedness of such
Unrestricted Subsidiary and such designation will only be permitted if (1) such
Indebtedness is permitted under Section 4.09 hereof, calculated on a pro forma
basis as if such designation had occurred at the beginning of the four-quarter
reference period; and (2) no Default or Event of Default would be in existence
following such designation.
Section 4.19 Changes in Covenants When Notes Rated Investment Grade

62



--------------------------------------------------------------------------------



 



     If on any date following the date of this Indenture:
     (1) the Notes are rated Baa3 or better by Moody’s (or any successor company
acquiring all or substantially all of its assets) and BBB- or better by S&P (or
any successor company acquiring all or substantially all of its assets) (or, if
either such entity ceases to exist or ceases to rate the Notes for reasons
outside of the control of the Company, the equivalent investment grade credit
rating from any other “nationally recognized statistical rating organization”
within the meaning of Rule 15c3-1(c)(2)(vi)(F) under the Exchange Act selected
by the Company as a replacement agency); and
     (2) no Default or Event of Default shall have occurred and be continuing
(other than with respect to Sections of this Indenture listed in the following
list),
then, beginning on that day and subject to the provisions of the following
paragraph, the provisions of the following Sections of this Indenture will be
suspended: 4.07, 4.08, 4.09, 4.10, 4.11, 4.18 and clause (3) (to the extent that
a Default or Event of Default exists by reason of one or more of the Sections in
this list) and (4) of Section 5.01.
     During any period that the foregoing covenants have been suspended, the
Company’s Board of Directors may not designate any of its Subsidiaries as
Unrestricted Subsidiaries pursuant Section 4.18 or the second paragraph of the
definition of “Unrestricted Subsidiary.”
     Notwithstanding the foregoing, if the rating assigned by either such rating
agency should subsequently decline to below Baa3 or BBB-, respectively, the
foregoing covenants will be reinstituted as of and from the date of such rating
decline and any actions taken, or omitted to be taken, before such rating
decline that would have been prohibited had the foregoing covenants been in
effect shall not form the basis for a Default or an Event of Default.
Calculations under the reinstated Section 4.07 will be made as if Section 4.07
had been in effect since the date of this Indenture except that no Default or
Event of Default will be deemed to have occurred solely by reason of a
Restricted Payment made while Section 4.07 was suspended.
ARTICLE 5
SUCCESSORS
Section 5.01 Merger, Consolidation, or Sale of Assets.
     The Company shall not: (i) consolidate or merge with or into another Person
(whether or not the Company is the surviving corporation); or (2) directly or
indirectly sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the properties or assets of the Company and its Restricted
Subsidiaries taken as a whole, in one or more related transactions, to another
Person, unless:
     (1) either:
     (A) the Company is the surviving corporation; or
     (B) the Person formed by or surviving any such consolidation or merger (if
other than the Company) or to which such sale, assignment, transfer, conveyance
or other disposition has been made is a corporation, limited liability company
or partnership organized or existing under the laws of the United States, any
state of the United States or the District of Columbia; provided that if such
Person is not a corporation, such Person immediately causes a Subsidiary that is
a corporation organized or existing under the

63



--------------------------------------------------------------------------------



 



laws of the United States, any state of the United States or the District of
Columbia to be added as a co-issuer of the Notes under this Indenture;
     (2) the Person formed by or surviving any such consolidation or merger (if
other than the Company) or the Person to which such sale, assignment, transfer,
conveyance or other disposition has been made assumes all the obligations of the
Company under the Notes, this Indenture and the Registration Rights Agreement
pursuant to agreements reasonably satisfactory to the Trustee;
     (3) immediately after such transaction, no Default or Event of Default
exists; and
     (4) the Company or the Person formed by or surviving any such consolidation
or merger (if other than the Company), or to which such sale, assignment,
transfer, conveyance or other disposition has been made would, on the date of
such transaction after giving pro forma effect thereto and any related financing
transactions as if the same had occurred at the beginning of the applicable
four-quarter period, either (a) be permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Debt to Cash Flow Ratio test set forth
in Section 4.09(a) hereof or (b) have a Debt to Cash Flow Ratio no greater than
the Debt to Cash Flow Ratio of the Company immediately prior to such
transaction.
     In addition, the Company will not, directly or indirectly, lease all or
substantially all of the properties and assets of it and its Restricted
Subsidiaries taken as a whole, in one or more related transactions, to any other
Person.
     This Section 5.01 will not apply to:
     (1) a merger of the Company with an Affiliate solely for the purpose of
reincorporating the Company in another jurisdiction; or
     (2) any consolidation or merger, or any sale, assignment, transfer,
conveyance, lease or other disposition of assets between or among the Company
and its Restricted Subsidiaries.
Section 5.02 Successor Corporation Substituted.
     Upon any consolidation or merger, or any sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the properties or
assets of the Company in a transaction that is subject to, and that complies
with the provisions of, Section 5.01 hereof, the successor Person formed by such
consolidation or into or with which the Company is merged or to which such sale,
assignment, transfer, lease, conveyance or other disposition is made shall
succeed to, and be substituted for (so that from and after the date of such
consolidation, merger, sale, assignment, transfer, lease, conveyance or other
disposition, the provisions of this Indenture referring to the “Company” shall
refer instead to the successor Person and not to the Company), and may exercise
every right and power of the Company under this Indenture with the same effect
as if such successor Person had been named as the Company herein; provided,
however, that the predecessor Company shall not be relieved from the obligation
to pay the principal of and interest on the Notes except (a) in the case of a
sale of all of the Company’s assets in a transaction that is subject to, and
that complies with the provisions of, Section 5.01 hereof, or (b) when the
successor Person assumes all of the Company’s obligations under this Indenture.
If the successor Person assumes all of the Company’s obligations under this
Indenture, the Company shall be discharged from those obligations.

64



--------------------------------------------------------------------------------



 



ARTICLE 6
DEFAULTS AND REMEDIES
Section 6.01 Events of Default.
     Each of the following is an “Event of Default”:
     (1) default for 30 days in the payment when due of interest on, or
Liquidated Damages, if any, with respect to, the Notes;
     (2) default in the payment when due (at maturity, upon redemption or
otherwise) of the principal of, or premium, if any, on, the Notes;
     (3) failure by the Company or any of its Restricted Subsidiaries for
30 days after notice to the Company by the Trustee or the Holders of at least
25% in aggregate principal amount of the Notes then outstanding voting as a
single class to comply with the provisions of Sections 4.10 or 4.15 (in each
case other than a failure to purchase Notes which will constitute an Event of
Default under clause (2) of this Section 6.01) or 5.01 hereof;
     (4) failure by the Company or any of its Restricted Subsidiaries for
60 days after notice to the Company by the Trustee or the Holders of at least
25% in aggregate principal amount of the Notes then outstanding voting as a
single class to comply with any of the other agreements in this Indenture;
     (5) default under any mortgage, indenture or instrument under which there
may be issued or by which there may be secured or evidenced any Indebtedness for
money borrowed by the Company or any of its Restricted Subsidiaries (or the
payment of which is guaranteed by the Company or any of its Restricted
Subsidiaries), whether such Indebtedness or Guarantee now exists, or is created
after the date of this Indenture, if that default:
     (A) is caused by a failure to pay principal of, or interest or premium, if
any, on, such Indebtedness prior to the expiration of the grace period provided
in such Indebtedness on the date of such default (a “Payment Default”); or
     (B) results in the acceleration of such Indebtedness prior to its express
maturity,
and, in each case, the principal amount of any such Indebtedness, together with
the principal amount of any other such Indebtedness under which there has been a
Payment Default or the maturity of which has been so accelerated, aggregates
$25.0 million or more;
     (6) failure by the Company or any of its Restricted Subsidiaries to pay or
discharge final judgments entered by a court or courts of competent jurisdiction
aggregating in excess of $25.0 million, which judgments are not paid, discharged
or stayed (to the extent not covered by insurance) for a period of 60
consecutive days following entry of such final judgment or decree during which a
stay of enforcement of such final judgment or decree, by reason of pending
appeal or otherwise, is not in effect;

65



--------------------------------------------------------------------------------



 



     (7) the Company or any of its Restricted Subsidiaries that is a Significant
Subsidiary, or any group of Restricted Subsidiaries of the Company that, taken
together, would constitute a Significant Subsidiary, pursuant to or within the
meaning of Bankruptcy Law:
     (A) commences a voluntary case,
     (B) consents to the entry of an order for relief against it in an
involuntary case,
     (C) consents to the appointment of a custodian of it or for all or
substantially all of its property,
     (D) makes a general assignment for the benefit of its creditors, or
     (E) generally is not paying its debts as they become due;
     (8) a court of competent jurisdiction enters a final order or decree under
any Bankruptcy Law that:
     (A) is for relief against the Company or any of its Restricted Subsidiaries
that is a Significant Subsidiary or any group of Restricted Subsidiaries of the
Company that, taken together, would constitute a Significant Subsidiary in an
involuntary case;
     (B) appoints a custodian of the Company or any of its Restricted
Subsidiaries that is a Significant Subsidiary or any group of Restricted
Subsidiaries of the Company that, taken together, would constitute a Significant
Subsidiary or for all or substantially all of the property of the Company or any
of its Restricted Subsidiaries that is a Significant Subsidiary or any group of
Restricted Subsidiaries of the Company that, taken together, would constitute a
Significant Subsidiary; or
     (C) orders the liquidation of the Company or any of its Restricted
Subsidiaries that is a Significant Subsidiary or any group of Restricted
Subsidiaries of the Company that, taken together, would constitute a Significant
Subsidiary;
and the final order or decree remains unstayed and in effect for 60 consecutive
days; or
     (9) except as permitted by this Indenture, any Note Guarantee is held in
any judicial proceeding to be unenforceable or invalid or ceases for any reason
to be in full force and effect, or any Guarantor, or any Person acting on behalf
of any Guarantor, denies or disaffirms its obligations under its Note Guarantee.
Section 6.02 Acceleration.
     In the case of an Event of Default specified in clause (7) or (8) of
Section 6.01 hereof, with respect to the Company, any Restricted Subsidiary of
the Company that is a Significant Subsidiary or any group of Restricted
Subsidiaries of the Company that, taken together, would constitute a Significant
Subsidiary, all outstanding Notes will become due and payable immediately
without further action or notice. If any other Event of Default occurs and is
continuing, the Trustee or the Holders of at least 25% in aggregate principal
amount of the then outstanding Notes may declare all the Notes to be due and
payable immediately.

66



--------------------------------------------------------------------------------



 



     Upon any such declaration, the Notes shall become due and payable
immediately.
     The Holders of a majority in aggregate principal amount of the then
outstanding Notes by written notice to the Trustee may, on behalf of all of the
Holders, rescind an acceleration and its consequences, if the rescission would
not conflict with any judgment or decree and if all existing Events of Default
(except nonpayment of principal, interest or premium or Liquidated Damages, if
any, that has become due solely because of the acceleration) have been cured or
waived.
Section 6.03 Other Remedies.
     If an Event of Default occurs and is continuing, the Trustee may pursue any
available remedy to collect the payment of principal, premium and Liquidated
Damages, if any, and interest on the Notes or to enforce the performance of any
provision of the Notes or this Indenture.
     The Trustee may maintain a proceeding even if it does not possess any of
the Notes or does not produce any of them in the proceeding. A delay or omission
by the Trustee or any Holder of a Note in exercising any right or remedy
accruing upon an Event of Default shall not impair the right or remedy or
constitute a waiver of or acquiescence in the Event of Default. All remedies are
cumulative to the extent permitted by law.
     In the case of any Event of Default occurring by reason of any willful
action (or inaction) taken (or not taken) by or on behalf of the Company with
the intention of avoiding payment of the premium that the Company would have had
to pay if the Company then had elected to redeem the Notes pursuant to the
optional redemption provisions of this Indenture, an equivalent premium will
also become and be immediately due and payable to the extent permitted by law
upon the acceleration of the Notes.
Section 6.04 Waiver of Past Defaults.
     Holders of not less than a majority in aggregate principal amount of the
then outstanding Notes by notice to the Trustee may on behalf of the Holders of
all of the Notes waive an existing Default or Event of Default and its
consequences hereunder, except a continuing Default or Event of Default in the
payment of the principal of, premium and Liquidated Damages, if any, or interest
on, the Notes (including in connection with an offer to purchase); provided,
however, that the Holders of a majority in aggregate principal amount of the
then outstanding Notes may rescind an acceleration and its consequences,
including any related payment default that resulted from such acceleration. Upon
any such waiver, such Default shall cease to exist, and any Event of Default
arising therefrom shall be deemed to have been cured for every purpose of this
Indenture; but no such waiver shall extend to any subsequent or other Default or
impair any right consequent thereon.
Section 6.05 Control by Majority.
     Holders of a majority in aggregate principal amount of the then outstanding
Notes may direct the time, method and place of conducting any proceeding for
exercising any remedy available to the Trustee or exercising any trust or power
conferred on it. However, the Trustee may refuse to follow any direction that
conflicts with law or this Indenture that the Trustee determines may be unduly
prejudicial to the rights of other Holders of Notes or that may involve the
Trustee in personal liability.
Section 6.06 Limitation on Suits.
     A Holder may pursue a remedy with respect to this Indenture or the Notes
only if:

67



--------------------------------------------------------------------------------



 



     (1) such Holder gives to the Trustee written notice that an Event of
Default is continuing;
     (2) Holders of at least 25% in aggregate principal amount of the then
outstanding Notes make a written request to the Trustee to pursue the remedy;
     (3) such Holder or Holders offer and, if requested, provide to the Trustee
security or indemnity reasonably satisfactory to the Trustee against any loss,
liability or expense;
     (4) the Trustee does not comply with the request within 60 days after
receipt of the request and the offer of security or indemnity; and
     (5) during such 60-day period, Holders of a majority in aggregate principal
amount of the then outstanding Notes do not give the Trustee a direction
inconsistent with such request.
     A Holder of a Note may not use this Indenture to prejudice the rights of
another Holder of a Note or to obtain a preference or priority over another
Holder of a Note.
Section 6.07 Rights of Holders of Notes to Receive Payment.
     Notwithstanding any other provision of this Indenture, the right of any
Holder of a Note to receive payment of principal, premium and Liquidated
Damages, if any, and interest on the Note, on or after the respective due dates
expressed in the Note (including in connection with an offer to purchase), or to
bring suit for the enforcement of any such payment on or after such respective
dates, shall not be impaired or affected without the consent of such Holder.
Section 6.08 Collection Suit by Trustee.
     If an Event of Default specified in Section 6.01(1) or (2) hereof occurs
and is continuing, the Trustee is authorized to recover judgment in its own name
and as trustee of an express trust against the Company for the whole amount of
principal of, premium and Liquidated Damages, if any, and interest remaining
unpaid on, the Notes and interest on overdue principal and, to the extent
lawful, interest and such further amount as shall be sufficient to cover the
costs and expenses of collection, including the reasonable compensation,
expenses, disbursements and advances of the Trustee, its agents and outside
counsel, and the reasonable and actual expenses of its inside counsel.
Section 6.09 Trustee May File Proofs of Claim.
     The Trustee is authorized to file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and outside counsel and
the reasonable and actual expenses of its inside counsel) and the Holders of the
Notes allowed in any judicial proceedings relative to the Company (or any other
obligor upon the Notes), its creditors or its property and shall be entitled and
empowered to collect, receive and distribute any money or other property payable
or deliverable on any such claims and any custodian in any such judicial
proceeding is hereby authorized by each Holder to make such payments to the
Trustee, and in the event that the Trustee shall consent to the making of such
payments directly to the Holders, to pay to the Trustee any amount due to it for
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel, and any other amounts due the Trustee under
Section 7.07 hereof. To the extent that the payment of any such compensation,
expenses, disbursements and advances of the Trustee, its agents and outside
counsel and the reasonable and actual expenses of its inside counsel, and any
other amounts due

68



--------------------------------------------------------------------------------



 



the Trustee under Section 7.07 hereof out of the estate in any such proceeding,
shall be denied for any reason, payment of the same shall be secured by a Lien
on, and shall be paid out of, any and all distributions, dividends, money,
securities and other properties that the Holders may be entitled to receive in
such proceeding whether in liquidation or under any plan of reorganization or
arrangement or otherwise. Nothing herein contained shall be deemed to authorize
the Trustee to authorize or consent to or accept or adopt on behalf of any
Holder any plan of reorganization, arrangement, adjustment or composition
affecting the Notes or the rights of any Holder, or to authorize the Trustee to
vote in respect of the claim of any Holder in any such proceeding.
Section 6.10 Priorities.
     If the Trustee collects any money pursuant to this Article 6, it shall pay
out the money in the following order:
     First: to the Trustee, its agents and attorneys for amounts due under
Section 7.07 hereof, including payment of all compensation, expenses and
liabilities incurred, and all advances made, by the Trustee and the costs and
expenses of collection;
     Second: to Holders of Notes for amounts due and unpaid on the Notes for
principal, premium and Liquidated Damages, if any, and interest, ratably,
without preference or priority of any kind, according to the amounts due and
payable on the Notes for principal, premium and Liquidated Damages, if any and
interest, respectively; and
     Third: to the Company or to such party as a court of competent jurisdiction
shall direct.
     The Trustee may fix a record date and payment date for any payment to
Holders of Notes pursuant to this Section 6.10.
Section 6.11 Undertaking for Costs.
     In any suit for the enforcement of any right or remedy under this Indenture
or in any suit against the Trustee for any action taken or omitted by it as a
Trustee, a court in its discretion may require the filing by any party litigant
in the suit of an undertaking to pay the costs of the suit, and the court in its
discretion may assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in the suit, having due regard to the merits and good
faith of the claims or defenses made by the party litigant. This Section 6.11
shall not apply to any suit instituted by the Trustee, to any suit instituted by
any Holder, or group of Holders, holding in the aggregate more than 10% in
aggregate principal amount of the Notes outstanding, or to any suit instituted
by any Holder for the enforcement of the payment of principal of or interest on
any such Note, on or after the respective due dates expressed in such Note.
ARTICLE 7
TRUSTEE
Section 7.01 Duties of Trustee.
     (a) If an Event of Default has occurred and is continuing, the Trustee will
exercise such of the rights and powers vested in it by this Indenture, and use
the same degree of care and skill in its exercise, as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs.

69



--------------------------------------------------------------------------------



 



     (b) Except during the continuance of an Event of Default:
     (1) the Trustee shall not be liable except for the performance of such
duties as are specifically set out in this Indenture; and
     (2) the Trustee may conclusively rely, as to the truth of the statements
and the correctness of the opinions expressed therein, in the absence of bad
faith on the part of such Trustee, upon certificates or opinions furnished to
the Trustee and conforming to the requirements of this Indenture; but the
Trustee shall examine the evidence furnished to it pursuant to TIA § 77nnn to
determine whether or not such evidence conforms to the requirements of this
Indenture.
     (c) The Trustee may not be relieved from liabilities for its own negligent
action, its own negligent failure to act, or its own willful misconduct, except
that:
     (1) this paragraph does not limit the effect of paragraph (b) of this
Section 7.01;
     (2) the Trustee will not be liable for and shall be protected pursuant to
the indemnification provisions in Section 7.07 hereof from, any error of
judgment made in good faith by a Responsible Officer, unless it shall be proved
that the Trustee was negligent in ascertaining the pertinent facts; and
     (3) the Trustee will not be liable for and shall be protected pursuant to
the indemnification provisions in Section 7.07 hereof from, any action it takes
or omits to take in good faith in accordance with a direction received by it
pursuant to Section 6.05 hereof.
     (d) Whether or not therein expressly so provided, every provision of this
Indenture that in any way relates to the Trustee is subject to paragraphs (a),
(b), and (c) of this Section 7.01.
     (e) No provision of this Indenture will require the Trustee to expend or
risk its own funds or incur any liability. The Trustee will be under no
obligation to exercise any of its rights and powers under this Indenture at the
request of any Holders, unless such Holder has offered to the Trustee security
and indemnity satisfactory to it against any loss, liability or expense.
     (f) The Trustee will not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Company. Money held in trust
by the Trustee need not be segregated from other funds except to the extent
required by law.
Section 7.02 Rights of Trustee.
     (a) The Trustee may conclusively rely upon any document believed by it to
be genuine and to have been signed or presented by the proper Person. The
Trustee need not investigate any fact or matter stated in the document.
     (b) Before the Trustee acts or refrains from acting, it may require an
Officers’ Certificate or an Opinion of Counsel or both. The Trustee will not be
liable for any action it takes or omits to take in good faith in reliance on
such Officers’ Certificate or Opinion of Counsel. The Trustee may consult with
counsel and the written advice of such counsel or any Opinion of Counsel will be
full and complete authorization and protection from liability in respect of any
action taken, suffered or omitted by it hereunder in good faith and in reliance
thereon.

70



--------------------------------------------------------------------------------



 



     (c) The Trustee may act through its attorneys and agents and will not be
responsible for the misconduct or negligence of any agent appointed with due
care.
     (d) The Trustee will not be liable for any action it takes or omits to take
in good faith that it believes to be authorized or within the rights or powers
conferred upon it by this Indenture.
     (e) Unless otherwise specifically provided in this Indenture, any demand,
request, direction or notice from the Company will be sufficient if signed by an
Officer of the Company.
     (f) The Trustee will be under no obligation to exercise any of the rights
or powers vested in it by this Indenture at the request or direction of any of
the Holders unless such Holders have offered to the Trustee reasonable indemnity
or security against the losses, liabilities and expenses that might be incurred
by it in compliance with such request or direction.
Section 7.03 Individual Rights of Trustee.
     The Trustee in its individual or any other capacity may become the owner or
pledgee of Notes and may otherwise deal with the Company or any Affiliate of the
Company with the same rights it would have if it were not Trustee. However, in
the event that the Trustee acquires any conflicting interest it must eliminate
such conflict within 90 days, apply to the SEC for permission to continue as
trustee (if this Indenture has been qualified under the TIA) or resign. Any
Agent may do the same with like rights and duties. The Trustee is also subject
to Sections 7.10 and 7.11 hereof.
Section 7.04 Trustee’s Disclaimer.
     The Trustee will not be responsible for and makes no representation as to
the validity or adequacy of this Indenture or the Notes, it shall not be
accountable for the Company’s use of the proceeds from the Notes or any money
paid to the Company or upon the Company’s direction under any provision of this
Indenture, it will not be responsible for the use or application of any money
received by any Paying Agent other than the Trustee, and it will not be
responsible for any statement or recital herein or any statement in the Notes or
any other document in connection with the sale of the Notes or pursuant to this
Indenture other than its certificate of authentication.
Section 7.05 Notice of Defaults.
     If a Default or Event of Default occurs and is continuing and if it is
known to the Trustee, the Trustee shall give to Holders of Notes in the manner
and to the extent provided in subsection (c) of TIA § 77mmm, notice of the
Default or Event of Default within 90 days after the occurrence thereof;
provided, that this Indenture shall automatically be deemed to provide that,
except in the case of default in the payment of principal of or interest or
premium or Liquidated Damages, if any, on any Notes, the Trustee shall be
protected pursuant to the indemnification provisions in Section 7.07 hereof in
withholding such notice if and so long as the board of directors, the executive
committee, or a trust committee of directors and/or responsible officers, of the
Trustee in good faith determine that the withholding of such notice is in the
interests of the Holders.
Section 7.06 Reports by Trustee to Holders of the Notes.
     (a) Within 60 days after each May 15 beginning with the May 15 following
the date of this Indenture, and for so long as Notes remain outstanding, the
Trustee will mail to the Holders of the Notes a brief report dated as of such
reporting date that complies with TIA § 77mmm(a) (but if no event described in
TIA § 77mmm(a) has occurred within the twelve months preceding the reporting
date, no report need

71



--------------------------------------------------------------------------------



 



be transmitted). The Trustee also will comply with TIA § 77mmm(b)(2). The
Trustee will also transmit by mail all reports as required by TIA § 77mmm(c).
     (b) A copy of each report at the time of its mailing to the Holders of
Notes will be mailed by the Trustee to the Company and filed by the Trustee with
the SEC and each stock exchange on which the Notes are listed in accordance with
TIA § 77mmm(d). The Company will promptly notify the Trustee when the Notes are
listed on any stock exchange.
Section 7.07 Compensation and Indemnity.
     (a) The Company will pay to the Trustee from time to time reasonable
compensation for its acceptance of this Indenture and services hereunder. The
Trustee’s compensation will not be limited by any law on compensation of a
trustee of an express trust. The Company will reimburse the Trustee promptly
upon request for all reasonable disbursements, advances and expenses incurred or
made by it in addition to the compensation for its services. Such expenses will
include the reasonable compensation, disbursements and expenses of the Trustee’s
agents and outside counsel and the reasonable and actual expenses of its inside
counsel.
     (b) The Company and the Guarantors will indemnify the Trustee against any
and all losses, liabilities or expenses incurred by it arising out of or in
connection with the acceptance or administration of its duties under this
Indenture, including the costs and expenses of enforcing this Indenture against
the Company and the Guarantors (including this Section 7.07) and defending
itself against any claim (whether asserted by the Company, the Guarantors, any
Holder or any other Person) or liability in connection with the exercise or
performance of any of its powers or duties hereunder, except to the extent any
such loss, liability or expense may be attributable to its negligence or bad
faith. The Trustee will notify the Company promptly of any claim for which it
may seek indemnity. Failure by the Trustee to so notify the Company will not
relieve the Company or any of the Guarantors of their obligations hereunder. The
Company or such Guarantor will defend the claim and the Trustee will cooperate
in the defense. The Trustee may have separate counsel and the Company will pay
the reasonable fees and expenses of such counsel. Neither the Company nor any
Guarantor need pay for any settlement made without its consent.
     (c) The obligations of the Company and the Guarantors under this
Section 7.07 will survive the satisfaction and discharge of this Indenture.
     (d) To secure the Company’s and the Guarantors’ payment obligations in this
Section 7.07, the Trustee will have a Lien prior to the Notes on all money or
property held or collected by the Trustee, except that held in trust to pay
principal and interest on particular Notes. Such Lien will survive the
satisfaction or discharge of this Indenture.
     (e) When the Trustee incurs expenses or renders services after an Event of
Default specified in Section 6.01(7) or (8) hereof occurs, the expenses and the
compensation for the services (including the fees and expenses of its agents and
counsel) are intended to constitute expenses of administration under any
Bankruptcy Law.
     (f) The Trustee will comply with the provisions of TIA § 77mmm(b)(2) to the
extent applicable.

72



--------------------------------------------------------------------------------



 



Section 7.08 Replacement of Trustee.
     (a) A resignation or removal of the Trustee and appointment of a successor
Trustee will become effective only upon the successor Trustee’s acceptance of
appointment as provided in this Section 7.08.
     (b) The Trustee may resign in writing at any time and be discharged from
the trust hereby created by so notifying the Company at least 30 days prior to
the effective date of such resignation. The Holders of a majority in aggregate
principal amount of the then outstanding Notes may remove the Trustee by so
notifying the Trustee and the Company in writing. The Company may remove the
Trustee if:
     (1) the Trustee fails to comply with Section 7.10 hereof;
     (2) the Trustee is adjudged a bankrupt or an insolvent or an order for
relief is entered with respect to the Trustee under any Bankruptcy Law;
     (3) a custodian or public officer takes charge of the Trustee or its
property; or
     (4) the Trustee becomes incapable of acting.
     (c) If the Trustee resigns or is removed or if a vacancy exists in the
office of Trustee for any reason, the Company will promptly appoint a successor
Trustee. Within one year after the successor Trustee takes office, the Holders
of a majority in aggregate principal amount of the then outstanding Notes may
appoint a successor Trustee to replace the successor Trustee appointed by the
Company.
     (d) If a successor Trustee does not take office within 60 days after the
retiring Trustee resigns or is removed, the retiring Trustee, the Company, or
the Holders of at least 10% in aggregate principal amount of the then
outstanding Notes may petition any court of competent jurisdiction for the
appointment of a successor Trustee.
     (e) If the Trustee, after written request by any Holder who has been a
Holder for at least six months, fails to comply with Section 7.10 hereof, such
Holder may petition any court of competent jurisdiction for the removal of the
Trustee and the appointment of a successor Trustee.
     (f) A successor Trustee will deliver a written acceptance of its
appointment to the retiring Trustee and to the Company. Thereupon, the
resignation or removal of the retiring Trustee will become effective, and the
successor Trustee will have all the rights, powers and duties of the Trustee
under this Indenture. The successor Trustee will mail a notice of its succession
to Holders. The retiring Trustee will promptly transfer all property held by it
as Trustee to the successor Trustee; provided all sums owing to the Trustee
hereunder have been paid and subject to the Lien provided for in Section 7.07
hereof. Notwithstanding replacement of the Trustee pursuant to this
Section 7.08, the Company’s obligations under Section 7.07 hereof will continue
for the benefit of the retiring Trustee.
Section 7.09 Successor Trustee by Merger, etc.
     If the Trustee consolidates, merges or converts into, or transfers all or
substantially all of its corporate trust business to, another corporation, the
successor corporation without any further act will be the successor Trustee.

73



--------------------------------------------------------------------------------



 



Section 7.10 Eligibility; Disqualification.
     There will at all times be a Trustee hereunder that is a corporation
organized and doing business under the laws of the United States of America or
of any state thereof that is authorized under such laws to exercise corporate
trustee power, that is subject to supervision or examination by federal or state
authorities and that has a combined capital and surplus of at least $100.0
million as set forth in its most recent published annual report of condition.
     This Indenture will always have a Trustee who satisfies the requirements of
TIA § 77jjj(a)(1), (2) and (5). The Trustee is subject to TIA § 77jjj(b).
Section 7.11 Preferential Collection of Claims Against Company.
     The Trustee is subject to TIA § 77kkk(a), excluding any creditor
relationship listed in TIA § 77kkk(b). A Trustee who has resigned or been
removed shall be subject to TIA § 77kkk(a) to the extent indicated therein.
Section 7.12 Force Majeure.
     In no event shall the Trustee be responsible or liable for any failure or
delay in the performance of its obligations hereunder arising out of or caused
by, directly or indirectly, forces beyond its control, including strikes, work
stoppages, accidents, acts or war or terrorism, civil or military disturbances,
nuclear or natural catastrophes or acts of God, and interruptions, loss or
malfunctions of utilities, communications or computer (software and hardware)
services; it being understood that the Trustee shall use reasonable efforts
which are consistent with accepted practices in the banking industry to resume
performance as soon as practicable under the circumstances.
ARTICLE 8
LEGAL DEFEASANCE AND COVENANT DEFEASANCE
Section 8.01 Option to Effect Legal Defeasance or Covenant Defeasance.
     The Company may at any time, at the option of its Board of Directors
evidenced by a resolution set forth in an Officers’ Certificate, elect to have
either Section 8.02 or 8.03 hereof be applied to all outstanding Notes upon
compliance with the conditions set forth below in this Article 8.
Section 8.02 Legal Defeasance and Discharge.
     Upon the Company’s exercise under Section 8.01 hereof of the option
applicable to this Section 8.02, the Company and each of the Guarantors will,
subject to the satisfaction of the conditions set forth in Section 8.04 hereof,
be deemed to have been discharged from their obligations with respect to all
outstanding Notes (including the Note Guarantees) on the date the conditions set
forth below are satisfied (hereinafter, “Legal Defeasance”). For this purpose,
Legal Defeasance means that the Company and the Guarantors will be deemed to
have paid and discharged the entire Indebtedness represented by the outstanding
Notes (including the Note Guarantees), which will thereafter be deemed to be
“outstanding” only for the purposes of Section 8.05 hereof and the other
Sections of this Indenture referred to in clauses (1) and (2) below, and to have
satisfied all their other obligations under such Notes, the Note Guarantees and
this Indenture (and the Trustee, on demand of and at the expense of the Company,
shall execute proper instruments acknowledging the same), except for the
following provisions which will survive until otherwise terminated or discharged
hereunder:

74



--------------------------------------------------------------------------------



 



     (1) the rights of Holders of outstanding Notes to receive payments in
respect of the principal of, or interest or premium and Liquidated Damages, if
any, on, such Notes when such payments are due from the trust referred to in
Section 8.04 hereof;
     (2) the Company’s obligations with respect to such Notes under Article 2
and Section 4.02 hereof;
     (3) the rights, powers, trusts, duties and immunities of the Trustee
hereunder and the Company’s and the Guarantors’ obligations in connection
therewith; and
     (4) this Article 8.
     Subject to compliance with this Article 8, the Company may exercise its
option under this Section 8.02 notwithstanding the prior exercise of its option
under Section 8.03 hereof.
Section 8.03 Covenant Defeasance.
     Upon the Company’s exercise under Section 8.01 hereof of the option
applicable to this Section 8.03, the Company and each of the Guarantors will,
subject to the satisfaction of the conditions set forth in Section 8.04 hereof,
be released from each of their obligations under the covenants contained in
Sections 4.07, 4.08, 4.09, 4.10, 4.11, 4.12, 4.13, 4.15, 4.16, 4.17 and 4.18
hereof and clause (4) of Section 5.01 hereof with respect to the outstanding
Notes on and after the date the conditions set forth in Section 8.04 hereof are
satisfied (hereinafter, “Covenant Defeasance”), and the Notes will thereafter be
deemed not “outstanding” for the purposes of any direction, waiver, consent or
declaration or act of Holders (and the consequences of any thereof) in
connection with such covenants, but will continue to be deemed “outstanding” for
all other purposes hereunder (it being understood that such Notes will not be
deemed outstanding for accounting purposes). For this purpose, Covenant
Defeasance means that, with respect to the outstanding Notes and Note
Guarantees, the Company and the Guarantors may omit to comply with and will have
no liability in respect of any term, condition or limitation set forth in any
such covenant, whether directly or indirectly, by reason of any reference
elsewhere herein to any such covenant or by reason of any reference in any such
covenant to any other provision herein or in any other document and such
omission to comply will not constitute a Default or an Event of Default under
Section 6.01 hereof, but, except as specified above, the remainder of this
Indenture and such Notes and Note Guarantees will be unaffected thereby. In
addition, upon the Company’s exercise under Section 8.01 hereof of the option
applicable to this Section 8.03, subject to the satisfaction of the conditions
set forth in Section 8.04 hereof, Sections 6.01(3) through 6.01(8) (in the case
of Sections 6.01(7) and 6.01(8), only with respect to the Company’s
Subsidiaries) hereof will not constitute Events of Default.
Section 8.04 Conditions to Legal or Covenant Defeasance.
     In order to exercise either Legal Defeasance or Covenant Defeasance under
either Section 8.02 or 8.03 hereof:
     (1) the Company must irrevocably deposit with the Trustee, in trust, for
the benefit of the Holders, cash in U.S. dollars, non-callable Government
Securities, or a combination thereof, in such amounts as will be sufficient, in
the opinion of a nationally recognized investment bank, appraisal firm, or firm
of independent public accountants, to pay the principal of, premium and
Liquidated Damages, if any, and interest on, the outstanding Notes on the stated
date for payment thereof or on the applicable redemption date, as the case may
be, and the Company must specify whether the Notes are being defeased to such
stated date for payment or to a particular redemption date;

75



--------------------------------------------------------------------------------



 



     (2) in the case of an election under Section 8.02 hereof, the Company must
deliver to the Trustee an Opinion of Counsel confirming that:
     (A) the Company has received from, or there has been published by, the
Internal Revenue Service a ruling; or
     (B) since the date of this Indenture, there has been a change in the
applicable federal income tax law,
in either case to the effect that, and based thereon such Opinion of Counsel
shall confirm that, the Holders of the outstanding Notes will not recognize
income, gain or loss for federal income tax purposes as a result of such Legal
Defeasance and will be subject to federal income tax on the same amounts, in the
same manner and at the same times as would have been the case if such Legal
Defeasance had not occurred;
     (3) in the case of an election under Section 8.03 hereof, the Company must
deliver to the Trustee an Opinion of Counsel confirming that the Holders of the
outstanding Notes will not recognize income, gain or loss for federal income tax
purposes as a result of such Covenant Defeasance and will be subject to federal
income tax on the same amounts, in the same manner and at the same times as
would have been the case if such Covenant Defeasance had not occurred;
     (4) no Default or Event of Default shall have occurred and be continuing on
the date of such deposit (other than a Default or Event of Default resulting
from the borrowing of funds to be applied to such deposit) and the deposit will
not result in a breach or violation of, or constitute a default under, any other
material instrument to which the Company or any Guarantor is a party or by which
the Company or any Guarantor is bound;
     (5) such Legal Defeasance or Covenant Defeasance will not result in a
breach or violation of, or constitute a default under, any material agreement or
instrument (other than this Indenture) to which the Company or any of its
Subsidiaries is a party or by which the Company or any of its Subsidiaries is
bound;
     (6) the Company must deliver to the Trustee an Officers’ Certificate
stating that the deposit was not made by the Company with the intent of
preferring the Holders of Notes over the other creditors of the Company with the
intent of defeating, hindering, delaying or defrauding any creditors of the
Company or others;
     (7) the Company must deliver to the Trustee an Officers’ Certificate and an
Opinion of Counsel, each stating that all conditions precedent relating to the
Legal Defeasance or the Covenant Defeasance have been complied with; and
     (8) the Company must deliver to the Trustee an Opinion of Counsel (which
Opinion of Counsel may be subject to customary assumptions, qualifications and
exclusions), stating that all conditions precedent set forth in clauses (2),
(3) and (5) of this Section 8.04, as applicable, have been complied with;
provided that the Opinion of Counsel with respect to clause (5) of this
Section 8.04 may be to the knowledge of such counsel.

76



--------------------------------------------------------------------------------



 



Section 8.05 Deposited Money and Government Securities to be Held in Trust;
Other Miscellaneous Provisions.
     Subject to Section 8.06 hereof, all money and non-callable Government
Securities (including the proceeds thereof) deposited with the Trustee (or other
qualifying trustee, collectively for purposes of Section 8.05, the “Trustee”)
pursuant to Section 8.04 hereof in respect of the outstanding Notes will be held
in trust and applied by the Trustee, in accordance with the provisions of such
Notes and this Indenture, to the payment, either directly or through any Paying
Agent (including the Company acting as Paying Agent) as the Trustee may
determine, to the Holders of such Notes of all sums due and to become due
thereon in respect of principal, premium and Liquidated Damages, if any, and
interest, but such money need not be segregated from other funds except to the
extent required by law.
     The Company will pay and indemnify the Trustee against any tax, fee or
other charge imposed on or assessed against the cash or non-callable Government
Securities deposited pursuant to Section 8.04 hereof or the principal and
interest received in respect thereof other than any such tax, fee or other
charge which by law is for the account of the Holders of the outstanding Notes.
     Notwithstanding anything in this Article 8 to the contrary, the Trustee
will deliver or pay to the Company from time to time upon the request of the
Company any money or non-callable Government Securities held by it as provided
in Section 8.04 hereof which, in the opinion of a nationally recognized firm of
independent public accountants expressed in a written certification thereof
delivered to the Trustee (which may be the opinion delivered under
Section 8.04(1) hereof), are in excess of the amount thereof that would then be
required to be deposited to effect an equivalent Legal Defeasance or Covenant
Defeasance.
Section 8.06 Repayment to Company.
     Any money deposited with the Trustee or any Paying Agent, or then held by
the Company, in trust for the payment of the principal of, premium or Liquidated
Damages, if any, or interest on, any Note and remaining unclaimed for two years
after such principal, premium or Liquidated Damages, if any, or interest has
become due and payable shall be paid to the Company on its request or (if then
held by the Company) will be discharged from such trust; and the Holder of such
Note will thereafter be permitted to look only to the Company for payment
thereof, and all liability of the Trustee or such Paying Agent with respect to
such trust money, and all liability of the Company as trustee thereof, will
thereupon cease; provided, however, that the Trustee or such Paying Agent,
before being required to make any such repayment, may at the expense of the
Company cause to be published once, in the New York Times and The Wall Street
Journal (national edition), notice that such money remains unclaimed and that,
after a date specified therein, which will not be less than 30 days from the
date of such notification or publication, any unclaimed balance of such money
then remaining will be repaid to the Company.
Section 8.07 Reinstatement.
     If the Trustee or Paying Agent is unable to apply any U.S. dollars or
non-callable Government Securities in accordance with Section 8.02 or 8.03
hereof, as the case may be, by reason of any order or judgment of any court or
governmental authority enjoining, restraining or otherwise prohibiting such
application, then the Company’s and the Guarantors’ obligations under this
Indenture and the Notes and the Note Guarantees will be revived and reinstated
as though no deposit had occurred pursuant to Section 8.02 or 8.03 hereof until
such time as the Trustee or Paying Agent is permitted to apply all such money in
accordance with Section 8.02 or 8.03 hereof, as the case may be; provided,
however, that, if the Company makes any payment of principal of, premium or
Liquidated Damages, if any, or interest on, any Note

77



--------------------------------------------------------------------------------



 



following the reinstatement of its obligations, the Company will be subrogated
to the rights of the Holders of such Notes to receive such payment from the
money held by the Trustee or Paying Agent.
ARTICLE 9
AMENDMENT, SUPPLEMENT AND WAIVER
Section 9.01 Without Consent of Holders of Notes.
     Notwithstanding Section 9.02 of this Indenture, the Company, the Guarantors
and the Trustee may amend or supplement this Indenture or the Notes or the Note
Guarantees without the consent of any Holder of Note:
     (1) to cure any ambiguity, defect or inconsistency;
     (2) to provide for uncertificated Notes in addition to or in place of
certificated Notes;
     (3) to provide for the assumption of the Company’s or a Guarantor’s
obligations to the Holders of the Notes and Note Guarantees by a successor to
the Company or such Guarantor pursuant to Article 5 or Article 10 hereof;
     (4) to effect the release of a Guarantor from its Note Guarantee and the
termination of such Note Guarantee, all in accordance with the provisions of
this Indenture governing such release and termination;
     (5) to add any Subsidiary Guarantee or to secure the Notes or any
Subsidiary Guarantee;
     (6) to make any change that would provide any additional rights or benefits
to the Holders of the Notes or that does not adversely affect the legal rights
hereunder of any Holder;
     (7) to comply with requirements of the SEC in order to effect or maintain
the qualification of this Indenture under the TIA;
     (8) to conform the text of this Indenture, the Note Guarantees or the Notes
to any provision of the “Description of Notes” section of the Company’s Offering
Memorandum dated January 14, 2009, relating to the initial offering of the
Notes, to the extent that such provision in that “Description of Notes” was
intended to be a verbatim recitation of a provision of this Indenture, the Note
Guarantees or the Notes;
     (9) to provide for the issuance of Additional Notes in accordance with the
limitations set forth in this Indenture as of the date hereof; or
     (10) to allow any Guarantor to execute a supplemental indenture and/or a
Note Guarantee with respect to the Notes.
     Upon the request of the Company accompanied by a resolution of its Board of
Directors authorizing the execution of any such amended or supplemental
indenture, and upon receipt by the Trustee of the documents described in
Section 7.02 hereof, the Trustee will join with the Company and the Guarantors
in the execution of any amended or supplemental indenture authorized or
permitted by the terms of this Indenture and to make any further appropriate
agreements and stipulations that may be

78



--------------------------------------------------------------------------------



 



therein contained, but the Trustee will not be obligated to enter into such
amended or supplemental indenture that affects its own rights, duties or
immunities under this Indenture or otherwise.
Section 9.02 With Consent of Holders of Notes.
     Except as provided below in this Section 9.02, the Company and the Trustee
may amend or supplement this Indenture (including, without limitation,
Section 3.09, 4.10 and 4.15 hereof) and the Notes and the Note Guarantees with
the consent of the Holders of at least a majority in aggregate principal amount
of the then outstanding Notes (including, without limitation, Additional Notes,
if any) voting as a single class (including, without limitation, consents
obtained in connection with a tender offer or exchange offer for, or purchase
of, the Notes), and, subject to Sections 6.04 and 6.07 hereof, any existing
Default or Event of Default (other than a Default or Event of Default in the
payment of the principal of, premium or Liquidated Damages, if any, or interest
on, the Notes, except a payment default resulting from an acceleration that has
been rescinded) or compliance with any provision of this Indenture or the Notes
or the Note Guarantees may be waived with the consent of the Holders of a
majority in aggregate principal amount of the then outstanding Notes (including,
without limitation, Additional Notes, if any) voting as a single class
(including, without limitation, consents obtained in connection with a tender
offer or exchange offer for, or purchase of, the Notes). Section 2.08 hereof
shall determine which Notes are considered to be “outstanding” for purposes of
this Section 9.02.
     Upon the request of the Company accompanied by a resolution of its Board of
Directors authorizing the execution of any such amended or supplemental
indenture, and upon the filing with the Trustee of evidence satisfactory to the
Trustee of the consent of the Holders of Notes as aforesaid, and upon receipt by
the Trustee of the documents described in Section 7.02 hereof, the Trustee will
join with the Company and the Guarantors in the execution of such amended or
supplemental indenture unless such amended or supplemental indenture directly
affects the Trustee’s own rights, duties or immunities under this Indenture or
otherwise, in which case the Trustee may in its discretion, but will not be
obligated to, enter into such amended or supplemental Indenture.
     It is not be necessary for the consent of the Holders of Notes under this
Section 9.02 to approve the particular form of any proposed amendment,
supplement or waiver, but it is sufficient if such consent approves the
substance thereof.
     After an amendment, supplement or waiver under this Section 9.02 becomes
effective, the Company will mail to the Holders of Notes affected thereby a
notice briefly describing the amendment, supplement or waiver. Any failure of
the Company to mail such notice, or any defect therein, will not, however, in
any way impair or affect the validity of any such amended or supplemental
indenture or waiver. Subject to Sections 6.04 and 6.07 hereof, the Holders of a
majority in aggregate principal amount of the Notes then outstanding voting as a
single class may waive compliance in a particular instance by the Company with
any provision of this Indenture or the Notes or the Note Guarantees. However,
without the consent of each Holder affected, an amendment, supplement or waiver
(including a waiver pursuant to Section 6.04) under this Section 9.02 may not
(with respect to any Notes held by a non-consenting Holder):
     (1) reduce the principal amount of Notes whose Holders must consent to an
amendment, supplement or waiver;
     (2) reduce the principal of or change the fixed maturity of any Note or
alter the provisions with respect to the redemption of the Notes (except as
provided above with respect to Sections 3.09, 4.10 and 4.15 hereof);

79



--------------------------------------------------------------------------------



 



     (3) reduce the rate of or change the time for payment of interest,
including default interest, on any Note;
     (4) waive a Default or Event of Default in the payment of principal of, or
premium or Liquidated Damages, if any, or interest on, the Notes (except a
rescission of acceleration of the Notes by the Holders of at least a majority in
aggregate principal amount of the then outstanding Notes and a waiver of the
payment default that resulted from such acceleration);
     (5) make any Note payable in money other than that stated in the Notes;
     (6) make any change in the provisions of this Indenture relating to waivers
of past Defaults or the rights of Holders of Notes to receive payments of
principal of, or interest or premium or Liquidated Damages, if any, on, the
Notes;
     (7) waive a redemption payment with respect to any Note (other than a
payment required by Sections 3.09, 4.10 or 4.15 hereof);
     (8) release any Guarantor from any of its obligations under its Note
Guarantee or this Indenture, except in accordance with the terms of this
Indenture; or
     (9) make any change in the preceding amendment and waiver provisions.
Section 9.03 Compliance with Trust Indenture Act.
     Every amendment or supplement to this Indenture or the Notes will be set
forth in an amended or supplemental indenture that complies with the TIA as then
in effect.
Section 9.04 Revocation and Effect of Consents.
     Until an amendment, supplement or waiver becomes effective, a consent to it
by a Holder of a Note is a continuing consent by the Holder of a Note and every
subsequent Holder of a Note or portion of a Note that evidences the same debt as
the consenting Holder’s Note, even if notation of the consent is not made on any
Note. However, any such Holder of a Note or subsequent Holder of a Note may
revoke the consent as to its Note if the Trustee receives written notice of
revocation before 11:59 p.m. New York City Time on the Business Day immediately
prior to the date the amendment, supplement or waiver becomes effective. An
amendment, supplement or waiver becomes effective in accordance with its terms
and thereafter binds every Holder.
Section 9.05 Notation on or Exchange of Notes.
     The Trustee may place an appropriate notation about an amendment,
supplement or waiver on any Note thereafter authenticated. The Company in
exchange for all Notes may issue and the Trustee shall, upon receipt of an
Authentication Order, authenticate new Notes that reflect the amendment,
supplement or waiver.
     Failure to make the appropriate notation or issue a new Note will not
affect the validity and effect of such amendment, supplement or waiver.

80



--------------------------------------------------------------------------------



 



Section 9.06 Trustee to Sign Amendments, etc.
     The Trustee will sign any amended or supplemental indenture authorized
pursuant to this Article 9 if the amendment or supplement does not adversely
affect the rights, duties, liabilities or immunities of the Trustee. The Company
may not sign an amended or supplemental indenture until the Board of Directors
of the Company approves it. In executing any amended or supplemental indenture,
the Trustee will be entitled to receive and (subject to Section 7.01 hereof)
will be fully protected in relying upon, in addition to the documents required
by Section 12.04 hereof, an Officers’ Certificate and an Opinion of Counsel
stating that the execution of such amended or supplemental indenture is
authorized or permitted by this Indenture.
ARTICLE 10
NOTE GUARANTEES
Section 10.01 Guarantee.
     (a) Subject to this Article 10, each of the Guarantors hereby, jointly and
severally, unconditionally guarantees to each Holder of a Note authenticated and
delivered by the Trustee and to the Trustee and its successors and assigns,
irrespective of the validity and enforceability of this Indenture, the Notes or
the obligations of the Company hereunder or thereunder, that:
     (1) the principal of, premium and Liquidated Damages, if any, and interest
on, the Notes will be promptly paid in full when due, whether at maturity, by
acceleration, redemption or otherwise, and interest on the overdue principal of
and interest on the Notes, if any, if lawful, and all other obligations of the
Company to the Holders or the Trustee hereunder or thereunder will be promptly
paid in full or performed, all in accordance with the terms hereof and thereof;
and
     (2) in case of any extension of time of payment or renewal of any Notes or
any of such other obligations, that same will be promptly paid in full when due
or performed in accordance with the terms of the extension or renewal, whether
at stated maturity, by acceleration or otherwise.
     Failing payment when due of any amount so guaranteed or any performance so
guaranteed for whatever reason, the Guarantors will be jointly and severally
obligated to pay the same immediately. Each Guarantor agrees that this is a
guarantee of payment and not a guarantee of collection.
     (b) The Guarantors hereby agree that their obligations hereunder are
unconditional, irrespective of the validity, regularity or enforceability of the
Notes or this Indenture, the absence of any action to enforce the same, any
waiver or consent by any Holder of the Notes with respect to any provisions
hereof or thereof, the recovery of any judgment against the Company, any action
to enforce the same or any other circumstance which might otherwise constitute a
legal or equitable discharge or defense of a Guarantor. Each Guarantor hereby
waives diligence, presentment, demand of payment, filing of claims with a court
in the event of insolvency or bankruptcy of the Company, any right to require a
proceeding first against the Company, protest, notice and all demands whatsoever
and covenant that this Note Guarantee will not be discharged except by complete
performance of the obligations contained in the Notes and this Indenture.
     (c) If any Holder or the Trustee is required by any court or otherwise to
return to the Company, the Guarantors or any custodian, trustee, liquidator or
other similar official acting in relation to either the Company or the
Guarantors, any amount paid by either to the Trustee or such Holder, this Note
Guarantee, to the extent theretofore discharged, will be reinstated in full
force and effect.

81



--------------------------------------------------------------------------------



 



     (d) Each Guarantor agrees that it will not be entitled to any right of
subrogation in relation to the Holders in respect of any obligations guaranteed
hereby until payment in full of all obligations guaranteed hereby. Each
Guarantor further agrees that, as between the Guarantors, on the one hand, and
the Holders and the Trustee, on the other hand, (1) the maturity of the
obligations guaranteed hereby may be accelerated as provided in Article 6 hereof
for the purposes of this Note Guarantee, notwithstanding any stay, injunction or
other prohibition preventing such acceleration in respect of the obligations
guaranteed hereby, and (2) in the event of any declaration of acceleration of
such obligations as provided in Article 6 hereof, such obligations (whether or
not due and payable) will forthwith become due and payable by the Guarantors for
the purpose of this Note Guarantee. The Guarantors will have the right to seek
contribution from any non-paying Guarantor so long as the exercise of such right
does not impair the rights of the Holders under the Note Guarantee.
Section 10.02 Limitation on Guarantor Liability.
     Each Guarantor, and by its acceptance of Notes, each Holder, hereby
confirms that it is the intention of all such parties that the Note Guarantee of
such Guarantor not constitute a fraudulent transfer or conveyance for purposes
of Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar federal or state law to the extent applicable to any
Note Guarantee. To effectuate the foregoing intention, the Trustee, the Holders
and the Guarantors hereby irrevocably agree that the obligations of such
Guarantor will be limited to the maximum amount that will, after giving effect
to such maximum amount and all other contingent and fixed liabilities of such
Guarantor that are relevant under such laws, and after giving effect to any
collections from, rights to receive contribution from or payments made by or on
behalf of any other Guarantor in respect of the obligations of such other
Guarantor under this Article 10, result in the obligations of such Guarantor
under its Note Guarantee not constituting a fraudulent transfer or conveyance.
Section 10.03 Execution and Delivery of Note Guarantee.
     To evidence its Note Guarantee set forth in Section 10.01 hereof, each
Guarantor hereby agrees that a notation of such Note Guarantee substantially in
the form attached as Exhibit E hereto will be endorsed by an Officer of such
Guarantor on each Note authenticated and delivered by the Trustee and that this
Indenture will be executed on behalf of such Guarantor by one of its Officers.
     Each Guarantor hereby agrees that its Note Guarantee set forth in
Section 10.01 hereof will remain in full force and effect notwithstanding any
failure to endorse on each Note a notation of such Note Guarantee.
     If an Officer whose signature is on this Indenture or on the Note Guarantee
no longer holds that office at the time the Trustee authenticates the Note on
which a Note Guarantee is endorsed, the Note Guarantee will be valid
nevertheless.
     The delivery of any Note by the Trustee, after the authentication thereof
hereunder, will constitute due delivery of the Note Guarantee set forth in this
Indenture on behalf of the Guarantors.
     In the event that (a) the Company or any of its Restricted Subsidiaries
creates or acquires any Domestic Restricted Subsidiary after the date of this
Indenture or (b) any Subsidiary of Parent (other than the Company) Guarantees
any Credit Facility of the Company after the date of this Indenture, if required
by Section 4.17 hereof, the Company or Parent, as applicable will cause such
Domestic Restricted Subsidiary or Subsidiary of Parent to comply with the
provisions of Section 4.17 hereof and this Article 10, to the extent applicable.

82



--------------------------------------------------------------------------------



 



Section 10.04 Guarantors May Consolidate, etc., on Certain Terms.
     Except as otherwise provided in Section 10.05 hereof, no Guarantor (other
than Parent) may sell or otherwise dispose of all or substantially all of its
assets to, or consolidate with or merge with or into (whether or not such
Guarantor is the surviving Person) another Person, other than the Company or
another Guarantor, unless:
     (1) immediately after giving effect to such transaction, no Default or
Event of Default exists; and
     (2) either:
          (a) subject to Section 10.05 hereof and if it is not already a
Guarantor, the Person acquiring the property in any such sale or disposition or
the Person formed by or surviving any such consolidation or merger
unconditionally assumes all the obligations of that Guarantor under this
Indenture, its Note Guarantee and the Registration Rights Agreement on the terms
set forth herein or therein, pursuant to a supplemental indenture in form and
substance reasonably satisfactory to the Trustee; or
          (b) the Net Proceeds of such sale or other disposition are applied in
accordance with the applicable provisions of this Indenture, including without
limitation, Section 4.10 hereof.
     In case of any such consolidation, merger, sale or conveyance and upon the
assumption by the successor Person, by supplemental indenture, executed and
delivered to the Trustee and satisfactory in form to the Trustee, of the Note
Guarantee endorsed upon the Notes and the due and punctual performance of all of
the covenants and conditions of this Indenture to be performed by the Guarantor,
such successor Person will succeed to and be substituted for the Guarantor with
the same effect as if it had been named herein as a Guarantor. Such successor
Person thereupon may cause to be signed any or all of the Note Guarantees to be
endorsed upon all of the Notes issuable hereunder which theretofore shall not
have been signed by the Company and delivered to the Trustee. All the Note
Guarantees so issued will in all respects have the same legal rank and benefit
under this Indenture as the Note Guarantees theretofore and thereafter issued in
accordance with the terms of this Indenture as though all of such Note
Guarantees had been issued at the date of the execution hereof.
     Except as set forth in Articles 4 and 5 hereof, and notwithstanding clauses
2(a) and (b) above, nothing contained in this Indenture or in any of the Notes
will prevent any consolidation or merger of a Guarantor with or into the Company
or another Guarantor, or will prevent any sale or conveyance of the property of
a Guarantor as an entirety or substantially as an entirety to the Company or
another Guarantor.
Section 10.05 Releases.
     (a) In the event of any sale or other disposition of all or substantially
all of the assets of any Guarantor, by way of merger, consolidation or
otherwise, or a sale or other disposition of all of the Capital Stock of any
Guarantor, in each case to a Person that is not (either before or after giving
effect to such transactions) the Company or a Restricted Subsidiary of the
Company, then such Guarantor (in the event of a sale or other disposition, by
way of merger, consolidation or otherwise, of all of the Capital Stock of such
Guarantor) or the corporation acquiring the property (in the event of a sale or
other disposition of all or substantially all of the assets of such Guarantor)
will be released and relieved of any obligations under its Note Guarantee;
provided that the Net Proceeds of such sale or other disposition are applied in
accordance with the applicable provisions of this Indenture, including without
limitation Section 4.10 hereof. Upon delivery by the Company to the Trustee of
an Officers’ Certificate and an

83



--------------------------------------------------------------------------------



 



Opinion of Counsel to the effect that such sale or other disposition was made by
the Company in accordance with the provisions of this Indenture, including
without limitation Section 4.10 hereof, the Trustee will execute any documents
reasonably required in order to evidence the release of any Guarantor from its
obligations under its Note Guarantee.
     (b) Upon designation of any Guarantor as an Unrestricted Subsidiary in
accordance with the terms of this Indenture, such Guarantor will be released and
relieved of any obligations under its Note Guarantee.
     (c) Upon Legal Defeasance in accordance with Article 8 hereof or
satisfaction and discharge of this Indenture in accordance with Article 11
hereof, each Guarantor will be released and relieved of any obligations under
its Note Guarantee.
     Any Guarantor not released from its obligations under its Note Guarantee as
provided in this Section 10.05 will remain liable for the full amount of
principal of and interest and premium and Liquidated Damages, if any, on the
Notes and for the other obligations of any Guarantor under this Indenture as
provided in this Article 10.
ARTICLE 11
SATISFACTION AND DISCHARGE
Section 11.01 Satisfaction and Discharge.
     This Indenture will be discharged and will cease to be of further effect as
to all Notes issued hereunder, when:
     (1) either:
          (a) all Notes that have been authenticated, except lost, stolen or
destroyed Notes that have been replaced or paid and Notes for whose payment
money has theretofore been deposited in trust and thereafter repaid to the
Company, have been delivered to the Trustee for cancellation; or
          (b) all Notes that have not been delivered to the Trustee for
cancellation have become due and payable by reason of the mailing of a notice of
redemption or otherwise or will become due and payable within one year and the
Company or any Guarantor has irrevocably deposited or caused to be deposited
with the Trustee as trust funds in trust solely for the benefit of the Holders,
cash in U.S. dollars, non-callable Government Securities, or a combination
thereof, in such amounts as will be sufficient, without consideration of any
reinvestment of interest, to pay and discharge the entire Indebtedness on the
Notes not delivered to the Trustee for cancellation for principal, premium and
Liquidated Damages, if any, and accrued interest to the date of maturity or
redemption;
     (2) no Default or Event of Default has occurred and is continuing on the
date of such deposit (other than a Default or Event of Default resulting from
the borrowing of funds to be applied to such deposit)
     (3) such deposit will not result in a breach or violation of, or constitute
a default under, any material agreement or instrument (other than this
Indenture) to which the Company or any Guarantor is a party or by which the
Company or any Guarantor is bound;

84



--------------------------------------------------------------------------------



 



     (4) the Company or any Guarantor has paid or caused to be paid all sums
payable by it under this Indenture; and
     (5) the Company has delivered irrevocable instructions to the Trustee under
this Indenture to apply the deposited money toward the payment of the Notes at
maturity or on the redemption date, as the case may be.
In addition, the Company must deliver an Officers’ Certificate and an Opinion of
Counsel to the Trustee stating that all conditions precedent to satisfaction and
discharge have been satisfied.
     In addition, the Company must deliver to the trustee (a) an Officers’
Certificate, stating that all conditions precedent set forth in clauses
(1) through (5) above have been satisfied, and (b) an Opinion of Counsel (which
Opinion of Counsel may be subject to customary assumptions and qualifications),
stating that all conditions precedent set forth in clauses (3) and (5) above
have been satisfied; provided that the Opinion of Counsel with respect to clause
(3) above may be to the knowledge of such counsel.
     Notwithstanding the satisfaction and discharge of this Indenture, if money
has been deposited with the Trustee pursuant to subclause (b) of clause (1) of
this Section 11.01, the provisions of Sections 11.02 and 8.06 hereof will
survive. In addition, nothing in this Section 11.01 will be deemed to discharge
those provisions of Section 7.07 hereof, that, by their terms, survive the
satisfaction and discharge of this Indenture.
Section 11.02 Application of Trust Money.
     Subject to the provisions of Section 8.06 hereof, all money deposited with
the Trustee pursuant to Section 11.01 hereof shall be held in trust and applied
by it, in accordance with the provisions of the Notes and this Indenture, to the
payment, either directly or through any Paying Agent (including the Company
acting as its own Paying Agent) as the Trustee may determine, to the Persons
entitled thereto, of the principal (and premium and Liquidated Damages, if any)
and interest for whose payment such money has been deposited with the Trustee;
but such money need not be segregated from other funds except to the extent
required by law.
     If the Trustee or Paying Agent is unable to apply any money or Government
Securities in accordance with Section 11.01 hereof by reason of any legal
proceeding or by reason of any order or judgment of any court or governmental
authority enjoining, restraining or otherwise prohibiting such application, the
Company’s and any Guarantor’s obligations under this Indenture and the Notes
shall be revived and reinstated as though no deposit had occurred pursuant to
Section 11.01 hereof; provided that if the Company has made any payment of
principal of, premium or Liquidated Damages, if any, or interest on, any Notes
because of the reinstatement of its obligations, the Company shall be subrogated
to the rights of the Holders of such Notes to receive such payment from the
money or Government Securities held by the Trustee or Paying Agent.
ARTICLE 12
MISCELLANEOUS
Section 12.01 Trust Indenture Act Controls.
     If any provision of this Indenture limits, qualifies or conflicts with the
duties imposed by TIA § 77rrr(c), the imposed duties will control.

85



--------------------------------------------------------------------------------



 



Section 12.02 Notices.
     Any notice or communication by the Company, any Guarantor or the Trustee to
the others is duly given if in writing and delivered in Person or by first class
mail (registered or certified, return receipt requested), facsimile transmission
or any electronic means Trustee agrees to accept, or overnight air courier
guaranteeing next day delivery, to the others’ address:
If to the Company and/or any Guarantor:
MetroPCS Wireless, Inc.
2250 Lakeside Boulevard
Richardson, Texas 75082
Facsimile No.: (866) 685-9618
Attention: Executive Vice President, General Counsel and Secretary
With a copy to:
Baker Botts, L.L.P.
2001 Ross Avenue
Dallas, Texas 75201
Facsimile No.: (214) 661-4735
Attention: Andrew Baker
If to the Trustee:
The Bank of New York Mellon Trust Company, N.A.
601 Travis Street, 16th Floor
Houston, Texas 77002
Facsimile No.: (713) 483-6979
Attention: Mr. Brian R. Echausse
     The Company, any Guarantor or the Trustee, by notice to the others, may
designate additional or different addresses for subsequent notices or
communications.
     All notices and communications (other than those sent to Holders) will be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; five Business Days after being deposited in the mail, postage
prepaid, if mailed; when receipt acknowledged, if transmitted by facsimile; and
the next Business Day after timely delivery to the courier, if sent by overnight
air courier guaranteeing next day delivery.
     Any notice or communication to a Holder will be mailed by first class mail,
certified or registered, return receipt requested, or by overnight air courier
guaranteeing next day delivery to its address shown on the register kept by the
Registrar. Any notice or communication will also be so mailed to any Person
described in TIA § 77mmm(c), to the extent required by the TIA. Failure to mail
a notice or communication to a Holder or any defect in it will not affect its
sufficiency with respect to other Holders.
     If a notice or communication is mailed in the manner provided above within
the time prescribed, it is duly given, whether or not the addressee receives it.

86



--------------------------------------------------------------------------------



 



     If the Company mails a notice or communication to Holders, it will mail a
copy to the Trustee and each Agent at the same time.
Section 12.03 Communication by Holders of Notes with Other Holders of Notes.
     Holders may communicate pursuant to TIA § 77lll(b) with other Holders with
respect to their rights under this Indenture or the Notes. The Trustee shall
follow the provisions of and have the protections of TIA § 77lll. The Company,
the Trustee, the Registrar and anyone else shall have the protection of TIA §
77lll(c).
Section 12.04 Certificate and Opinion as to Conditions Precedent.
     Upon any request or application by the Company to the Trustee to take any
action under this Indenture, the Company shall furnish to the Trustee:
     (1) an Officers’ Certificate in form and substance reasonably satisfactory
to the Trustee (which must include the statements set forth in Section 12.05
hereof) stating that, in the opinion of the signers, all conditions precedent
and covenants, if any, provided for in this Indenture relating to the proposed
action have been satisfied; and
     (2) an Opinion of Counsel in form and substance reasonably satisfactory to
the Trustee (which must include the statements set forth in Section 12.05
hereof) stating that, in the opinion of such counsel, all such conditions
precedent and covenants have been satisfied.
Section 12.05 Statements Required in Certificate or Opinion.
     Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture (other than a certificate provided
pursuant to TIA § 77nnn(a)(4)) must comply with the provisions of TIA § 77nnn(e)
and must include:
     (1) a statement that the Person making such certificate or opinion has read
such covenant or condition;
     (2) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
     (3) a statement that, in the opinion of such Person, he or she has made
such examination or investigation as is necessary to enable him or her to
express an informed opinion as to whether or not such covenant or condition has
been complied with; and
     (4) a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been complied with.
Section 12.06 Rules by Trustee and Agents.
     The Trustee may make reasonable rules for action by or at a meeting of
Holders. The Registrar or Paying Agent may make reasonable rules and set
reasonable requirements for its functions.
Section 12.07 No Personal Liability of Directors, Officers, Employees and
Stockholders.
     No past, present or future director, officer, employee, incorporator or
stockholder of the Company or any Guarantor, as such, will have any liability
for any obligations of the Company or the Guarantors

87



--------------------------------------------------------------------------------



 



under the Notes, this Indenture, the Note Guarantees or for any claim based on,
in respect of, or by reason of, such obligations or their creation. Each Holder
of Notes by accepting a Note waives and releases all such liability. The waiver
and release are part of the consideration for issuance of the Notes.
Section 12.08 Governing Law.
     THE INTERNAL LAW OF THE STATE OF NEW YORK WILL GOVERN AND BE USED TO
CONSTRUE THIS INDENTURE, THE NOTES AND THE NOTE GUARANTEES WITHOUT GIVING EFFECT
TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.
Section 12.09 Waiver of Jury Trial.
     EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS INDENTURE.
Section 12.10 No Adverse Interpretation of Other Agreements.
     This Indenture may not be used to interpret any other indenture, loan or
debt agreement of the Company or its Subsidiaries or of any other Person. Any
such indenture, loan or debt agreement may not be used to interpret this
Indenture.
Section 12.11 Successors.
     All agreements of the Company in this Indenture and the Notes will bind its
successors. All agreements of the Trustee in this Indenture will bind its
successors. All agreements of each Guarantor in this Indenture will bind its
successors, except as otherwise provided in Section 10.05 hereof.
Section 12.12 Severability.
     In case any provision in this Indenture or in the Notes is invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions will not in any way be affected or impaired thereby.
Section 12.13 Counterpart Originals.
     The parties may sign any number of copies of this Indenture. Each signed
copy will be an original, but all of them together represent the same agreement.
Section 12.14 Table of Contents, Headings, etc.
     The Table of Contents, Cross-Reference Table and Headings of the Articles
and Sections of this Indenture have been inserted for convenience of reference
only, are not to be considered a part of this Indenture and will in no way
modify or restrict any of the terms or provisions hereof.
[Signatures on following page]

88



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be
duly executed, all as of the date first written above.

            METROPCS WIRELESS, INC.
      By:   /s/ Roger D. Linquist         Name:   Roger D. Linquist       
Title:   President and Chief Executive Officer   

            METROPCS AWS, LLC
METROPCS, INC.
METROPCS CALIFORNIA, LLC
METROPCS FLORIDA, LLC
METROPCS GEORGIA, LLC
METROPCS MICHIGAN, INC.
METROPCS TEXAS, LLC
METROPCS COMMUNICATIONS, INC.
METROPCS MASSACHUSETTS, LLC
METROPCS NEVADA, LLC
METROPCS NEW YORK, LLC
METROPCS PENNSYLVANIA, LLC
METROPCS 700 MHz, LLC
      By:   /s/ Roger D. Linquist         Name:   Roger D. Linquist       
Title:   President and Chief Executive Officer     

            THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.
      By:   /s/ Brian Echausse         Name:   Brian Echausse        Title:  
Assistant Treasurer     

 



--------------------------------------------------------------------------------



 



[Face of Note]

 
THIS NOTE WAS ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR PURPOSES OF SECTIONS 1272,
1273, AND 1275 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. METROPCS
WIRELESS, INC. AGREES TO PROVIDE PROMPTLY TO THE HOLDER OF THIS NOTE, UPON
WRITTEN REQUEST, THE ISSUE PRICE, THE AMOUNT OF ORIGINAL ISSUE DISCOUNT, ISSUE
DATE AND YIELD TO MATURITY WITH RESPECT TO THE NOTE. ANY SUCH WRITTEN REQUEST
SHOULD BE SENT TO METROPCS WIRELESS, INC. AT THE FOLLOWING ADDRESS: METROPCS
WIRELESS, INC., 2250 LAKESIDE BLVD., RICHARDSON, TEXAS 75082, ATTENTION:
EXECUTIVE VICE PRESIDENT AND CHIEF FINANCIAL OFFICER.
CUSIP/CINS                     
9 1/4% Senior Notes due 2014

No.                        $                    

METROPCS WIRELESS, INC.
promises to pay to [                    ] or registered assigns,
the principal sum of
                                                             DOLLARS on    
                                 , 20                    .
Interest Payment Dates: May 1 and November 1
Record Dates: April 15 and October 15
Dated:                                         , 200                    

            METROPCS WIRELESS, INC.
      By:           Name:   Roger D. Linquist        Title:   President and
Chief Executive Officer     

This is one of the Notes referred to
in the within-mentioned Indenture:
The Bank of New York Mellon Trust Company, N.A.,
     as Trustee

         
By:
       
 
 
 
Authorized Signatory    

     
 

A-1



--------------------------------------------------------------------------------



 



[Back of Note]
9 1/4% Senior Notes due 2014
[Insert the Global Note Legend, if applicable pursuant to the provisions of the
Indenture]
[Insert the Private Placement Legend, if applicable pursuant to the provisions
of the Indenture]
     Capitalized terms used herein have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.
     (1) Interest. MetroPCS Wireless, Inc., a Delaware corporation (the
“Company”), promises to pay interest on the principal amount of this Note at 9
1/4% per annum from ___, 20___ until maturity and shall pay the Liquidated
Damages, if any, payable pursuant to Section 5 of the Registration Rights
Agreement referred to below. The Company will pay interest and Liquidated
Damages, if any, semi-annually in arrears on May 1 and November 1 of each year,
or if any such day is not a Business Day, on the next succeeding Business Day
(each, an “Interest Payment Date”). Interest on the Notes will accrue from the
most recent date to which interest has been paid or, if no interest has been
paid, from the date of issuance; provided that if there is no existing Default
in the payment of interest, and if this Note is authenticated between a record
date referred to on the face hereof and the next succeeding Interest Payment
Date, interest shall accrue from such next succeeding Interest Payment Date;
provided further that the first Interest Payment Date shall be ___, 20_.
Interest will be computed on the basis of a 360-day year of twelve 30-day
months.
     (2) Method of Payment. The Company will pay interest on the Notes (except
defaulted interest) and Liquidated Damages, if any, to the Persons who are
registered Holders of Notes at the close of business on the April 15 or
October 15 next preceding the Interest Payment Date, even if such Notes are
canceled after such record date and on or before such Interest Payment Date,
except as provided in Section 2.12 of the Indenture with respect to defaulted
interest. The Notes will be payable as to principal, premium and Liquidated
Damages, if any, and interest at the office or agency of the Company maintained
for such purpose within or without the City and State of New York, or, at the
option of the Company, payment of interest and Liquidated Damages, if any, may
be made by check mailed to the Holders at their addresses set forth in the
register of Holders; provided that payment by wire transfer of immediately
available funds will be required with respect to principal of and interest,
premium and Liquidated Damages, if any, on, all Global Notes and all other Notes
the Holders of which will have provided wire transfer instructions to the
Company or the Paying Agent. Such payment will be in such coin or currency of
the United States of America as at the time of payment is legal tender for
payment of public and private debts.
     (3) Paying Agent and Registrar. Initially, The Bank of New York Mellon
Trust Company, N.A., the Trustee under the Indenture, has arranged for its
agent, The Bank of New York Mellon, N.A., to act as Paying Agent and Registrar.
The Company may change any Paying Agent or Registrar without notice to any
Holder. The Company or any of its Subsidiaries may act in any such capacity.
     (4) Indenture. The Company issued the Notes under an Indenture dated as of
January 20, 2009 (the “Indenture”) among the Company, the Guarantors and the
Trustee. The terms of the Notes include those stated in the Indenture and those
made part of the Indenture by reference to the TIA. The Notes are subject to all
such terms, and Holders are referred to the

A-2



--------------------------------------------------------------------------------



 



Indenture and such Act for a statement of such terms. To the extent any
provision of this Note conflicts with the express provisions of the Indenture,
the provisions of the Indenture shall govern and be controlling. The Notes are
unsecured obligations of the Company. The Indenture does not limit the aggregate
principal amount of Notes that may be issued thereunder.
          (5) Optional Redemption.
     (a) On or after November 1, 2010, the Company will have the option to
redeem all or a part of the Notes upon not less than 10 nor more than 60 days’
notice, at the redemption prices (expressed as percentages of principal amount)
set forth below plus accrued and unpaid interest and Liquidated Damages, if any,
on the Notes redeemed to the applicable redemption date, if redeemed during the
twelve-month period beginning on November 1 of the years indicated below,
subject to the rights of Holders on the relevant record date to receive interest
on the relevant interest payment date:

          Year   Percentage
2010
    104.625 %
2011
    102.313 %
2012 and thereafter
    100.000 %

     Unless the Company defaults in the payment of the redemption price,
interest will cease to accrue on the Notes or portions thereof called for
redemption on the applicable redemption date.
     At any time prior to November 1, 2010, the Company may also redeem all or a
part of the Notes, upon not less than 10 nor more than 60 days prior notice
mailed by first-class mail to each Holder’s registered address, at a redemption
price equal to 100% of the principal amount of Notes redeemed plus the
Applicable Premium as of, and accrued and unpaid interest and Liquidated
Damages, if any, to the applicable date of redemption, subject to the rights of
Holders on the relevant record date to receive interest due on the relevant
interest payment date.
     (b) Notwithstanding the provisions of subparagraph (a) of this Paragraph 5,
at any time prior to November 1, 2009, the Company may on any one or more
occasions redeem up to 35% of the aggregate principal amount of Notes issued
under the Indenture with the net cash proceeds of one or more sales of Equity
Interests (other than Disqualified Stock) of the Company or contributions to the
Company’s common equity capital made with the net cash proceeds of one or more
sales of Equity Interests (other than Disqualified Stock) of Parent; provided
that at least 65% in aggregate principal amount of the Notes issued under the
Indenture (excluding Notes held by the Company and its Subsidiaries) remains
outstanding immediately after the occurrence of such redemption and that such
redemption occurs within 90 days of the date of the closing of such sale of
Equity Interests.
          (6) Mandatory Redemption.
     The Company is not be required to make mandatory redemption or sinking fund
payments with respect to the Notes.
          (7) Repurchase at the Option of Holder.
               (a) If there is a Change of Control, the Company will be required
to make an offer (a “Change of Control Offer”) to each Holder to repurchase all
or any part (equal to $1,000 or an integral multiple thereof) of each Holder’s
Notes at a purchase price in cash equal to 101% of the aggregate principal
amount thereof plus accrued and unpaid interest and Liquidated Damages, if any,
thereon to the date of purchase, subject to the rights of Holders on the
relevant

A-3



--------------------------------------------------------------------------------



 



record date to receive interest due on the relevant interest payment date (the
“Change of Control Payment”). Within 30 days following any Change of Control,
the Company will mail a notice to each Holder setting forth the procedures
governing the Change of Control Offer as required by the Indenture.
               (b) If the Company or a Restricted Subsidiary of the Company
consummates any Asset Sales, within ten days of each date on which the aggregate
amount of Excess Proceeds exceeds $20.0 million, the Company will commence an
offer to all Holders of Notes and all holders of other Indebtedness that is pari
passu with the Notes containing provisions similar to those set forth in the
Indenture with respect to offers to purchase or redeem with the proceeds of
sales of assets (an “Asset Sale Offer”) pursuant to Section 3.09 of the
Indenture to purchase the maximum principal amount of Notes (including any
Additional Notes) and such other pari passu Indebtedness that may be purchased
out of the Excess Proceeds at an offer price in cash in an amount equal to 100%
of the principal amount thereof plus accrued and unpaid interest and Liquidated
Damages, if any, thereon to the date of purchase, in accordance with the
procedures set forth in the Indenture. To the extent that the aggregate amount
of Notes (including any Additional Notes) and other pari passu Indebtedness
tendered pursuant to an Asset Sale Offer is less than the Excess Proceeds, the
Company (or such Restricted Subsidiary) may use such deficiency for any purpose
not otherwise prohibited by the Indenture. If the aggregate principal amount of
Notes and other pari passu Indebtedness tendered into such Asset Sale Offer
exceeds the amount of Excess Proceeds, the Trustee shall select the Notes and
such other pari passu Indebtedness to be purchased on a pro rata basis. Holders
of Notes that are the subject of an offer to purchase will receive an Asset Sale
Offer from the Company prior to any related purchase date and may elect to have
such Notes purchased by completing the form entitled “Option of Holder to Elect
Purchase” attached to the Notes.
          (8) Notice of Redemption. Notice of redemption will be mailed at least
10 days but not more than 60 days before the redemption date to each Holder
whose Notes are to be redeemed at its registered address, except that redemption
notices may be mailed more than 60 days prior to a redemption date if the notice
is issued in connection with a defeasance of the Notes or a satisfaction or
discharge of the Indenture. Notes in denominations larger than $1,000 may be
redeemed in part but only in whole multiples of $1,000, unless all of the Notes
held by a Holder are to be redeemed.
          (9) Denominations, Transfer, Exchange. The Notes are in registered
form without coupons in denominations of $2,000 and integral multiples of
$1,000. The transfer of Notes may be registered and Notes may be exchanged as
provided in the Indenture. The Registrar and the Trustee may require a Holder,
among other things, to furnish appropriate endorsements and transfer documents
and the Company may require a Holder to pay any taxes and fees required by law
or permitted by the Indenture. The Company need not exchange or register the
transfer of any Note or portion of a Note selected for redemption, except for
the unredeemed portion of any Note being redeemed in part. Also, the Company
need not exchange or register the transfer of any Notes for a period of 15 days
before a selection of Notes to be redeemed or during the period between a record
date and the corresponding Interest Payment Date.
          (10) Persons Deemed Owners. The registered Holder of a Note may be
treated as its owner for all purposes.
          (11) Amendment, Supplement and Waiver. Subject to certain exceptions,
the Indenture or the Notes or the Note Guarantees may be amended or supplemented
with the consent

A-4



--------------------------------------------------------------------------------



 



of the Holders of at least a majority in aggregate principal amount of the then
outstanding Notes including Additional Notes, if any, voting as a single class,
and any existing Default or Event or Default or compliance with any provision of
the Indenture or the Notes or the Note Guarantees may be waived with the consent
of the Holders of a majority in aggregate principal amount of the then
outstanding Notes including Additional Notes, if any, voting as a single class.
Without the consent of any Holder of a Note, the Indenture or the Notes or the
Note Guarantees may be amended or supplemented to cure any ambiguity, defect or
inconsistency, to provide for uncertificated Notes in addition to or in place of
certificated Notes, to provide for the assumption of the Company’s or a
Guarantor’s obligations to Holders of the Notes and Note Guarantees in case of a
merger or consolidation, to effect the release of a Guarantor from its Note
Guarantee and the termination of such Note Guarantee (all accordance with the
provisions of the Indenture governing such release and termination), to add any
Subsidiary Guarantee or to secure the Notes or any Subsidiary Guarantee, to make
any change that would provide any additional rights or benefits to the Holders
of the Notes or that does not adversely affect the legal rights under the
Indenture of any such Holder, to comply with the requirements of the SEC in
order to effect or maintain the qualification of the Indenture under the TIA, to
conform the text of the Indenture or the Notes to any provision of the
“Description of Notes” section of the Company’s Offering Memorandum dated
January 14, 2009, relating to the initial offering of the Notes, to the extent
that such provision in that “Description of Notes” was intended to be a verbatim
recitation of a provision of the Indenture, the Note Guarantees or the Notes; to
provide for the issuance of Additional Notes in accordance with the limitations
set forth in the Indenture, or to allow any Guarantor to execute a supplemental
indenture to the Indenture and/or a Note Guarantee with respect to the Notes.
          (12) Defaults and Remedies. Events of Default include: (i) default for
30 days in the payment when due of interest on, or Liquidated Damages, if any,
with respect to the Notes; (ii) default in the payment when due of the principal
of, or premium, if any, on, the Notes when the same becomes due and payable at
maturity, upon redemption (including in connection with an offer to purchase) or
otherwise, (iii) failure by the Company or any of its Restricted Subsidiaries
for 30 days after notice to the Company by the Trustee or the Holders of at
least 25% in aggregate principal amount of the Notes including Additional Notes,
if any, then outstanding voting as a single class to comply with Section 4.10 or
4.15 (in each case other than a failure to purchase Notes which will constitute
an Event of Default under clause (ii)) or 5.01 of the Indenture; (iv) failure by
the Company or any of its Restricted Subsidiaries for 60 days after notice to
the Company by the Trustee or the Holders of at least 25% in aggregate principal
amount of the Notes including Additional Notes, if any, then outstanding voting
as a single class to comply with any of the other agreements in the Indenture or
the Note; (v) default under certain other agreements relating to Indebtedness of
the Company which default results in the acceleration of such Indebtedness prior
to its express maturity; (vi) certain final judgments for the payment of money
aggregating in excess of $25.0 million that remain undischarged for a period of
60 consecutive days, (vii) certain events of bankruptcy or insolvency with
respect to the Company or any of its Restricted Subsidiaries that is a
Significant Subsidiary or any group of Restricted Subsidiaries that, taken
together, would constitute a Significant Subsidiary; and (viii) except as
permitted by the Indenture, any Note Guarantee is held in any judicial
proceeding to be unenforceable or invalid or ceases for any reason to be in full
force and effect or any Guarantor or any Person acting on its behalf denies or
disaffirms its obligations under such Guarantor’s Note Guarantee. If any Event
of Default occurs and is continuing, the Trustee or the Holders of at least 25%
in aggregate principal amount of the then outstanding Notes may declare all the
Notes to be due and payable immediately. Notwithstanding the foregoing, in the
case of an Event of Default arising from certain events of bankruptcy or
insolvency, with respect to the Company, any Restricted Subsidiary that is a
Significant Subsidiary or any group of Restricted Subsidiaries that,

A-5



--------------------------------------------------------------------------------



 



taken together, would constitute a Significant Subsidiary, all outstanding Notes
will become due and payable immediately without further action or notice.
Holders may not enforce the Indenture or the Notes except as provided in the
Indenture. Subject to certain limitations, Holders of a majority in aggregate
principal amount of the then outstanding Notes may direct the Trustee in its
exercise of any trust or power. The Trustee may withhold from Holders of the
Notes notice of any continuing Default or Event of Default (except a Default or
Event of Default relating to the payment of principal or interest or premium or
Liquidated Damages, if any,) if it determines that withholding notice is in
their interest. The Holders of a majority in aggregate principal amount of the
then outstanding Notes by notice to the Trustee may, on behalf of the Holders of
all of the Notes, rescind an acceleration or waive any existing Default or Event
of Default and its consequences under the Indenture except a continuing Default
or Event of Default in the payment of interest or premium or Liquidated Damages,
if any, on, or the principal of, the Notes. The Company is required to deliver
to the Trustee annually a statement regarding compliance with the Indenture, and
the Company is required, upon becoming aware of any Default or Event of Default,
to deliver to the Trustee a statement specifying such Default or Event of
Default.
          (13) Trustee Dealings with Company. The Trustee, in its individual or
any other capacity, may make loans to, accept deposits from, and perform
services for the Company or its Affiliates, and may otherwise deal with the
Company or its Affiliates, as if it were not the Trustee.
          (14) No Recourse Against Others. A director, officer, employee,
incorporator or stockholder of the Company or any of the Guarantors, as such,
will not have any liability for any obligations of the Company or the Guarantors
under the Notes, the Note Guarantees or the Indenture or for any claim based on,
in respect of, or by reason of, such obligations or their creation. Each Holder
by accepting a Note waives and releases all such liability. The waiver and
release are part of the consideration for the issuance of the Notes.
          (15) Authentication. This Note will not be valid until authenticated
by the manual signature of the Trustee or an authenticating agent.
          (16) Abbreviations. Customary abbreviations may be used in the name of
a Holder or an assignee, such as: TEN COM (= tenants in common), TEN ENT (=
tenants by the entireties), JT TEN (= joint tenants with right of survivorship
and not as tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts
to Minors Act).
          (17) Additional Rights of Holders of Restricted Global Notes and
Restricted Definitive Notes. In addition to the rights provided to Holders of
Notes under the Indenture, Holders of Restricted Global Notes and Restricted
Definitive Notes will have all the rights set forth in the Registration Rights
Agreement dated as of January 20, 2009, among the Company, the Guarantors and
the other parties named on the signature pages thereof or, in the case of
Additional Notes, Holders of Restricted Global Notes and Restricted Definitive
Notes will have the rights set forth in one or more registration rights
agreements, if any, among the Company, the Guarantors and the other parties
thereto, relating to rights given by the Company and the Guarantors to the
purchasers of any Additional Notes (collectively, the “Registration Rights
Agreement”).
          (18) CUSIP Numbers. Pursuant to a recommendation promulgated by the
Committee on Uniform Security Identification Procedures, the Company has caused
CUSIP numbers to be printed on the Notes, and the Trustee may use CUSIP numbers
in notices of redemption as a convenience to Holders. No representation is made
as to the accuracy of such numbers either as

A-6



--------------------------------------------------------------------------------



 



printed on the Notes or as contained in any notice of redemption, and reliance
may be placed only on the other identification numbers placed thereon.
          (19) GOVERNING LAW. THE INTERNAL LAW OF THE STATE OF NEW YORK WILL
GOVERN AND BE USED TO CONSTRUE THE INDENTURE, THIS NOTE AND THE NOTE GUARANTEES
WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT
THAT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED
THEREBY.
     The Company will furnish to any Holder upon written request and without
charge a copy of the Indenture and/or the Registration Rights Agreement.
Requests may be made to:
MetroPCS Communications, Inc.
2250 Lakeside Blvd.
Richardson, Texas 75082
Attention: Vice President and Treasurer

A-7



--------------------------------------------------------------------------------



 



Assignment Form
     To assign this Note, fill in the form below:

     
(I) or (we) assign and transfer this Note to:
   
 
   
 
  (Insert assignee’s legal name)

 
(Insert assignee’s soc. sec. or tax I.D. no.)
 
 
 
 
 
 
 
(Print or type assignee’s name, address and zip code)

     
and irrevocably appoint
   
 
   

to transfer this Note on the books of the Company. The agent may substitute
another to act for him.
Date:                     

         
 
  Your Signature:    
 
            (Sign exactly as your name appears on the face of this Note)


Signature Guarantee*:                                         
 

*   Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

A-8



--------------------------------------------------------------------------------



 



Option of Holder to Elect Purchase
     If you want to elect to have this Note purchased by the Company pursuant to
Section 4.10 or 4.15 of the Indenture, check the appropriate box below:

      ¬Section 4.10   ¬Section 4.15

     If you want to elect to have only part of the Note purchased by the Company
pursuant to Section 4.10 or Section 4.15 of the Indenture, state the amount you
elect to have purchased:

     
 
  $                    

Date:                     

         
 
  Your Signature:    
 
            (Sign exactly as your name appears on the face of this Note)


         
 
      Tax Identification No.:    
 
       

Signature Guarantee*:                                         
 

*   Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

A-9



--------------------------------------------------------------------------------



 



Schedule of Exchanges of Interests in the Global Note *
     The following exchanges of a part of this Global Note for an interest in
another Global Note or for a Definitive Note, or exchanges of a part of another
Global Note or Definitive Note for an interest in this Global Note, have been
made:

                                                      Principal Amount          
                  of this Global     Signature of       Amount of decrease in  
  Amount of increase in     Note following     authorized       Principal Amount
of     Principal Amount of     such decrease     officer of Trustee or   Date of
Exchange   this Global Note     this Global Note     (or increase)     Custodian
 
 
                               

 

*   This schedule should be included only if the Note is issued in global form.

A-10



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF CERTIFICATE OF TRANSFER
MetroPCS Communications, Inc.
2250 Lakeside Blvd.
Richardson, Texas 75082
Attention: Vice President and Treasurer
The Bank of New York Mellon, N.A.
101 Barclay Street, 7 East
New York, New York 10014
     Re: 9 1/4% Senior Notes due 2014
     Reference is hereby made to the Indenture, dated as of January 20, 2009
(the “Indenture”), among MetroPCS Wireless, Inc., as issuer (the “Company”), the
Guarantors party thereto and The Bank of New York Mellon Trust Company, N.A., as
trustee. Capitalized terms used but not defined herein shall have the meanings
given to them in the Indenture.
                                             , (the “Transferor”) owns and
proposes to transfer the Note[s] or interest in such Note[s] specified in Annex
A hereto, in the principal amount of $                     in such Note[s] or
interests (the “Transfer”), to
                                                             (the “Transferee”),
as further specified in Annex A hereto. In connection with the Transfer, the
Transferor hereby certifies that:
[CHECK ALL THAT APPLY]
     1. Check if Transferee will take delivery of a beneficial interest in the
144A Global Note or a Restricted Definitive Note pursuant to Rule 144A. The
Transfer is being effected pursuant to and in accordance with Rule 144A under
the Securities Act of 1933, as amended (the “Securities Act”), and, accordingly,
the Transferor hereby further certifies that the beneficial interest or
Definitive Note is being transferred to a Person that the Transferor reasonably
believes is purchasing the beneficial interest or Definitive Note for its own
account, or for one or more accounts with respect to which such Person exercises
sole investment discretion, and such Person and each such account is a
“qualified institutional buyer” within the meaning of Rule 144A in a transaction
meeting the requirements of Rule 144A, and such Transfer is in compliance with
any applicable blue sky securities laws of any state of the United States. Upon
consummation of the proposed Transfer in accordance with the terms of the
Indenture, the transferred beneficial interest or Definitive Note will be
subject to the restrictions on transfer enumerated in the Private Placement
Legend printed on the 144A Global Note and/or the Restricted Definitive Note and
in the Indenture and the Securities Act.
     2. Check if Transferee will take delivery of a beneficial interest in the
Regulation S Global Note or a Restricted Definitive Note pursuant to
Regulation S. The Transfer is being effected pursuant to and in accordance with
Rule 903 or Rule 904 under the Securities Act and, accordingly, the Transferor
hereby further certifies that (i) the Transfer is not being made to a Person in
the United States and (x) at the time the buy order was originated, the
Transferee was outside the United States or such Transferor and any Person
acting on its behalf reasonably believed and believes that the Transferee was
outside the United States or (y) the transaction was executed in, on or through
the facilities of a designated offshore securities market and neither such
Transferor nor any Person acting on its behalf knows that the transaction was
prearranged with a buyer in the United States, (ii) no directed selling efforts
have been made in contravention of the requirements of Rule 903(b) or Rule
904(b) of Regulation S under the Securities Act or (iii) the transaction is not
part of a plan or scheme to evade the registration

B-1



--------------------------------------------------------------------------------



 



requirements of the Securities Act. Upon consummation of the proposed transfer
in accordance with the terms of the Indenture, the transferred beneficial
interest or Definitive Note will be subject to the restrictions on Transfer
enumerated in the Private Placement Legend printed on the Regulation S Global
Note and/or the Restricted Definitive Note and in the Indenture and the
Securities Act.
     3. Check and complete if Transferee will take delivery of a beneficial
interest in the IAI Global Note or a Restricted Definitive Note pursuant to any
provision of the Securities Act other than Rule 144A or Regulation S. The
Transfer is being effected in compliance with the transfer restrictions
applicable to beneficial interests in Restricted Global Notes and Restricted
Definitive Notes and pursuant to and in accordance with the Securities Act and
any applicable blue sky securities laws of any state of the United States, and
accordingly the Transferor hereby further certifies that (check one):
     (a) such Transfer is being effected pursuant to and in accordance with
Rule 144 under the Securities Act;
or
     (b) such Transfer is being effected to the Company or a subsidiary thereof;
or
     (c) such Transfer is being effected pursuant to an effective registration
statement under the Securities Act and in compliance with the prospectus
delivery requirements of the Securities Act;
or
     (d) such Transfer is being effected to an Institutional Accredited Investor
and pursuant to an exemption from the registration requirements of the
Securities Act other than Rule 144A, Rule 144, Rule 903 or Rule 904, and the
Transferor hereby further certifies that it has not engaged in any general
solicitation within the meaning of Regulation D under the Securities Act and the
Transfer complies with the transfer restrictions applicable to beneficial
interests in a Restricted Global Note or Restricted Definitive Notes and the
requirements of the exemption claimed, which certification is supported by (1) a
certificate executed by the Transferee in the form of Exhibit D to the Indenture
and (2) if such Transfer is in respect of a principal amount of Notes at the
time of transfer of less than $250,000, an Opinion of Counsel provided by the
Transferor or the Transferee (a copy of which the Transferor has attached to
this certification), to the effect that such Transfer is in compliance with the
Securities Act. Upon consummation of the proposed transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note will be subject to the restrictions on transfer enumerated in the Private
Placement Legend printed on the IAI Global Note and/or the Restricted Definitive
Notes and in the Indenture and the Securities Act.
     4. Check if Transferee will take delivery of a beneficial interest in an
Unrestricted Global Note or of an Unrestricted Definitive Note.
     (a) Check if Transfer is pursuant to Rule 144. (i) The Transfer is being
effected pursuant to and in accordance with Rule 144 under the Securities Act
and in compliance with the transfer restrictions contained in the Indenture and
any applicable blue sky securities laws of any state of the United States and
(ii) the restrictions on transfer contained in the Indenture and the Private
Placement Legend are not required in order to maintain compliance with the
Securities Act. Upon consummation of the proposed

 



--------------------------------------------------------------------------------



 



Transfer in accordance with the terms of the Indenture, the transferred
beneficial interest or Definitive Note will no longer be subject to the
restrictions on transfer enumerated in the Private Placement Legend printed on
the Restricted Global Notes, on Restricted Definitive Notes and in the
Indenture.
     (b) Check if Transfer is Pursuant to Regulation S. (i) The Transfer is
being effected pursuant to and in accordance with Rule 903 or Rule 904 under the
Securities Act and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any state of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act. Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Definitive Note will no longer be subject to the restrictions on transfer
enumerated in the Private Placement Legend printed on the Restricted Global
Notes, on Restricted Definitive Notes and in the Indenture.
     (c) Check if Transfer is Pursuant to Other Exemption. (i) The Transfer is
being effected pursuant to and in compliance with an exemption from the
registration requirements of the Securities Act other than Rule 144, Rule 903 or
Rule 904 and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any State of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act. Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Definitive Note will not be subject to the restrictions on transfer enumerated
in the Private Placement Legend printed on the Restricted Global Notes or
Restricted Definitive Notes and in the Indenture.
     This certificate and the statements contained herein are made for your
benefit and the benefit of the Company.


                       
 
      [Insert Name of Transferor]    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

     Dated:                                         

 



--------------------------------------------------------------------------------



 



ANNEX A TO CERTIFICATE OF TRANSFER
1. The Transferor owns and proposes to transfer the following:
[CHECK ONE OF (a) OR (b)]
          (a) a beneficial interest in the:
     (i) 144A Global Note (CUSIP                     ), or
     (ii) Regulation S Global Note (CUSIP                     ), or
     (iii) IAI Global Note (CUSIP                     ); or
          (b) a Restricted Definitive Note.
2. After the Transfer the Transferee will hold:
[CHECK ONE]
          (a) a beneficial interest in the:
     (i) 144A Global Note (CUSIP                     ), or
     (ii) Regulation S Global Note (CUSIP                     ), or
     (iii) IAI Global Note (CUSIP                     ); or
     (iv) Unrestricted Global Note (CUSIP                     ); or
          (b) a Restricted Definitive Note; or
          (c) an Unrestricted Definitive Note,
          in accordance with the terms of the Indenture.

B-4 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF CERTIFICATE OF EXCHANGE
MetroPCS Communications, Inc.
2250 Lakeside Blvd.
Richardson, Texas 75082
Attention: Vice President and Treasurer
The Bank of New York Mellon, N.A.
101 Barclay Street, 7 East
New York, New York 10014
     Re: 9 1/4% Senior Notes due 2014
(CUSIP                                         )
     Reference is hereby made to the Indenture, dated as of January 20, 2009
(the “Indenture”), among MetroPCS Wireless, Inc., as issuer (the “Company”), the
Guarantors party thereto and The Bank of New York Mellon Trust Company, N.A., as
trustee. Capitalized terms used but not defined herein shall have the meanings
given to them in the Indenture.
                                                                 , (the “Owner”)
owns and proposes to exchange the Note[s] or interest in such Note[s] specified
herein, in the principal amount of $                     in such Note[s] or
interests (the “Exchange”). In connection with the Exchange, the Owner hereby
certifies that:
     1. Exchange of Restricted Definitive Notes or Beneficial Interests in a
Restricted Global Note for Unrestricted Definitive Notes or Beneficial Interests
in an Unrestricted Global Note
     (a) Check if Exchange is from beneficial interest in a Restricted Global
Note to beneficial interest in an Unrestricted Global Note. In connection with
the Exchange of the Owner’s beneficial interest in a Restricted Global Note for
a beneficial interest in an Unrestricted Global Note in an equal principal
amount, the Owner hereby certifies (i) the beneficial interest is being acquired
for the Owner’s own account without transfer, (ii) such Exchange has been
effected in compliance with the transfer restrictions applicable to the Global
Notes and pursuant to and in accordance with the Securities Act of 1933, as
amended (the “Securities Act”), (iii) the restrictions on transfer contained in
the Indenture and the Private Placement Legend are not required in order to
maintain compliance with the Securities Act and (iv) the beneficial interest in
an Unrestricted Global Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.
     (b) Check if Exchange is from beneficial interest in a Restricted Global
Note to Unrestricted Definitive Note. In connection with the Exchange of the
Owner’s beneficial interest in a Restricted Global Note for an Unrestricted
Definitive Note, the Owner hereby certifies (i) the Definitive Note is being
acquired for the Owner’s own account without transfer, (ii) such Exchange has
been effected in compliance with the transfer restrictions applicable to the
Restricted Global Notes and pursuant to and in accordance with the Securities
Act, (iii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act and (iv) the Definitive Note is being acquired in compliance
with any applicable blue sky securities laws of any state of the United States.
     (c) Check if Exchange is from Restricted Definitive Note to beneficial
interest in an Unrestricted Global Note. In connection with the Owner’s Exchange
of a Restricted Definitive Note for a beneficial interest in an Unrestricted
Global Note, the Owner hereby certifies (i) the beneficial interest is

C-1



--------------------------------------------------------------------------------



 



being acquired for the Owner’s own account without transfer, (ii) such Exchange
has been effected in compliance with the transfer restrictions applicable to
Restricted Definitive Notes and pursuant to and in accordance with the
Securities Act, (iii) the restrictions on transfer contained in the Indenture
and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act and (iv) the beneficial interest is being
acquired in compliance with any applicable blue sky securities laws of any state
of the United States.
     (d) Check if Exchange is from Restricted Definitive Note to Unrestricted
Definitive Note. In connection with the Owner’s Exchange of a Restricted
Definitive Note for an Unrestricted Definitive Note, the Owner hereby certifies
(i) the Unrestricted Definitive Note is being acquired for the Owner’s own
account without transfer, (ii) such Exchange has been effected in compliance
with the transfer restrictions applicable to Restricted Definitive Notes and
pursuant to and in accordance with the Securities Act, (iii) the restrictions on
transfer contained in the Indenture and the Private Placement Legend are not
required in order to maintain compliance with the Securities Act and (iv) the
Unrestricted Definitive Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.
     2. Exchange of Restricted Definitive Notes or Beneficial Interests in
Restricted Global Notes for Restricted Definitive Notes or Beneficial Interests
in Restricted Global Notes
     (a) Check if Exchange is from beneficial interest in a Restricted Global
Note to Restricted Definitive Note. In connection with the Exchange of the
Owner’s beneficial interest in a Restricted Global Note for a Restricted
Definitive Note with an equal principal amount, the Owner hereby certifies that
the Restricted Definitive Note is being acquired for the Owner’s own account
without transfer. Upon consummation of the proposed Exchange in accordance with
the terms of the Indenture, the Restricted Definitive Note issued will continue
to be subject to the restrictions on transfer enumerated in the Private
Placement Legend printed on the Restricted Definitive Note and in the Indenture
and the Securities Act.
     (b) Check if Exchange is from Restricted Definitive Note to beneficial
interest in a Restricted Global Note. In connection with the Exchange of the
Owner’s Restricted Definitive Note for a beneficial interest in the [CHECK ONE]
144A Global Note, Regulation S Global Note, IAI Global Note with an equal
principal amount, the Owner hereby certifies (i) the beneficial interest is
being acquired for the Owner’s own account without transfer and (ii) such
Exchange has been effected in compliance with the transfer restrictions
applicable to the Restricted Global Notes and pursuant to and in accordance with
the Securities Act, and in compliance with any applicable blue sky securities
laws of any state of the United States. Upon consummation of the proposed
Exchange in accordance with the terms of the Indenture, the beneficial interest
issued will be subject to the restrictions on transfer enumerated in the Private
Placement Legend printed on the relevant Restricted Global Note and in the
Indenture and the Securities Act.
     This certificate and the statements contained herein are made for your
benefit and the benefit of the Company.


             
 
     
 
[Insert Name of Transferor]    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

Dated:                                                             

C-2



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF CERTIFICATE FROM
ACQUIRING INSTITUTIONAL ACCREDITED INVESTOR
MetroPCS Communications, Inc.
2250 Lakeside Blvd.
Richardson, Texas 75082
Attention: Vice President and Treasurer
The Bank of New York Mellon, N.A.
101 Barclay Street, 7 East
New York, New York 10014
     Re: 9 1/4% Senior Notes due 2014
     Reference is hereby made to the Indenture, dated as of January 20, 2009
(the “Indenture”), among MetroPCS Wireless, Inc., as issuer (the “Company”), the
guarantors party thereto and The Bank of New York Mellon Trust Company, N.A., as
trustee. Capitalized terms used but not defined herein shall have the meanings
given to them in the Indenture.
     In connection with our proposed purchase of $                     aggregate
principal amount of:
     (a) a beneficial interest in a Global Note, or
     (b) a Definitive Note,
     we confirm that:
     1. We understand that any subsequent transfer of the Notes or any interest
therein is subject to certain restrictions and conditions set forth in the
Indenture and the undersigned agrees to be bound by, and not to resell, pledge
or otherwise transfer the Notes or any interest therein except in compliance
with, such restrictions and conditions and the Securities Act of 1933, as
amended (the “Securities Act”).
     2. We understand that the offer and sale of the Notes have not been
registered under the Securities Act, and that the Notes and any interest therein
may not be offered or sold except as permitted in the following sentence. We
agree, on our own behalf and on behalf of any accounts for which we are acting
as hereinafter stated, that if we should sell the Notes or any interest therein,
we will do so only (A) to the Company or any subsidiary thereof, (B) in
accordance with Rule 144A under the Securities Act to a “qualified institutional
buyer” (as defined therein), (C) to an institutional “accredited investor” (as
defined below) that, prior to such transfer, furnishes (or has furnished on its
behalf by a U.S. broker-dealer) to you and to the Company a signed letter
substantially in the form of this letter and, if such transfer is in respect of
a principal amount of Notes, at the time of transfer of less than $250,000, an
Opinion of Counsel in form reasonably acceptable to the Company to the effect
that such transfer is in compliance with the Securities Act, (D) outside the
United States in accordance with Rule 904 of Regulation S under the Securities
Act, (E) pursuant to the provisions of Rule 144 under the Securities Act or (F)
pursuant to an effective registration statement under the Securities Act, and we
further agree to provide to any Person purchasing the Definitive Note or
beneficial interest in a Global Note from us in a transaction meeting the
requirements of clauses (A) through (E) of this paragraph a notice advising such
purchaser that resales thereof are restricted as stated herein.
     3. We understand that, on any proposed resale of the Notes or beneficial
interest therein, we will be required to furnish to you and the Company such
certifications, legal opinions and other

D-1



--------------------------------------------------------------------------------



 



information as you and the Company may reasonably require to confirm that the
proposed sale complies with the foregoing restrictions. We further understand
that the Notes purchased by us will bear a legend to the foregoing effect.
     4. We are an institutional “accredited investor” (as defined in
Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act) and
have such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of our investment in the Notes, and
we and any accounts for which we are acting are each able to bear the economic
risk of our or its investment.
     5. We are acquiring the Notes or beneficial interest therein purchased by
us for our own account or for one or more accounts (each of which is an
institutional “accredited investor”) as to each of which we exercise sole
investment discretion.
     You and the Company are entitled to rely upon this letter and are
irrevocably authorized to produce this letter or a copy hereof to any interested
party in any administrative or legal proceedings or official inquiry with
respect to the matters covered hereby.


                       
 
      [Insert Name of Accredited Investor]    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

Dated:                                                             

D-2



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF NOTATION OF GUARANTEE
     For value received, each Guarantor (which term includes any successor
Person under the Indenture) has, jointly and severally, unconditionally
guaranteed, to the extent set forth in the Indenture and subject to the
provisions in the Indenture dated as of January 20, 2009 (the “Indenture”) among
MetroPCS Wireless, Inc., (the “Company”), the Guarantors party thereto and The
Bank of New York Mellon Trust Company, N.A., as trustee (the “Trustee”), (a) the
due and punctual payment of the principal of, premium and Liquidated Damages, if
any, and interest on, the Notes, whether at maturity, by acceleration,
redemption or otherwise, the due and punctual payment of interest on overdue
principal of and interest on the Notes, if any, if lawful, and the due and
punctual performance of all other obligations of the Company to the Holders or
the Trustee all in accordance with the terms of the Indenture and (b) in case of
any extension of time of payment or renewal of any Notes or any of such other
obligations, that the same will be promptly paid in full when due or performed
in accordance with the terms of the extension or renewal, whether at stated
maturity, by acceleration or otherwise. The obligations of the Guarantors to the
Holders of Notes and to the Trustee pursuant to the Note Guarantee and the
Indenture are expressly set forth in Article 10 of the Indenture and reference
is hereby made to the Indenture for the precise terms of the Note Guarantee.
     Capitalized terms used but not defined herein have the meanings given to
them in the Indenture.

            [Name of Guarantor(s)]
      By:           Name:           Title:        

E-1



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF SUPPLEMENTAL INDENTURE
TO BE DELIVERED BY SUBSEQUENT GUARANTORS
     Supplemental Indenture (this “Supplemental Indenture”), dated as of
                                        , 200___, among
                                         (the “Guaranteeing Subsidiary”), a
subsidiary of MetroPCS Wireless, Inc. (or its permitted successor), a Delaware
corporation (the “Company”), the Company, the other Guarantors (as defined in
the Indenture referred to herein) and The Bank of New York Mellon Trust Company,
N.A., as trustee under the Indenture referred to below (the “Trustee”).
W I T N E S S E T H
     WHEREAS, the Company has heretofore executed and delivered to the Trustee
an indenture (the “Indenture”), dated as of January 20, 2009 providing for the
issuance of 9 1/4% Senior Notes due 2014 (the “Notes”);
     WHEREAS, the Indenture provides that under certain circumstances the
Guaranteeing Subsidiary shall execute and deliver to the Trustee a supplemental
indenture pursuant to which the Guaranteeing Subsidiary shall unconditionally
guarantee all of the Company’s Obligations under the Notes and the Indenture on
the terms and conditions set forth herein (the “Note Guarantee”); and
     WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee is
authorized to execute and deliver this Supplemental Indenture.
     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Guaranteeing Subsidiary and the Trustee mutually covenant and agree for the
equal and ratable benefit of the Holders of the Notes as follows:
     1. Capitalized Terms. Capitalized terms used herein without definition
shall have the meanings assigned to them in the Indenture.
     2. Agreement to Guarantee. The Guaranteeing Subsidiary hereby agrees to
provide an unconditional Guarantee on the terms and subject to the conditions
set forth in the Note Guarantee and in the Indenture including but not limited
to Article 10 thereof.
     4. No Recourse Against Others. No past, present or future director,
officer, employee, incorporator, stockholder or agent of the Guaranteeing
Subsidiary, as such, shall have any liability for any obligations of the Company
or any Guaranteeing Subsidiary under the Notes, any Note Guarantees, the
Indenture or this Supplemental Indenture or for any claim based on, in respect
of, or by reason of, such obligations or their creation. Each Holder of the
Notes by accepting a Note waives and releases all such liability. The waiver and
release are part of the consideration for issuance of the Notes.
     5. NEW YORK LAW TO GOVERN. THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL
GOVERN AND BE USED TO CONSTRUE THIS SUPPLEMENTAL INDENTURE WITHOUT GIVING EFFECT
TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.
     6. Counterparts. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.

F-1



--------------------------------------------------------------------------------



 



EXHIBIT F
     7. Effect of Headings. The Section headings herein are for convenience only
and shall not affect the construction hereof.
     8. The Trustee. The Trustee shall not be responsible in any manner
whatsoever for or in respect of the validity or sufficiency of this Supplemental
Indenture or for or in respect of the recitals contained herein, all of which
recitals are made solely by the Guaranteeing Subsidiary and the Company.

F-2



--------------------------------------------------------------------------------



 



EXHIBIT F
     IN WITNESS WHEREOF, the parties hereto have caused this Supplemental
Indenture to be duly executed and attested, all as of the date first above
written.
     Dated:                                         , 20                    

            [Guaranteeing Subsidiary]
      By:           Name:           Title:           METROPCS WIRELESS, INC.
      By:           Name:           Title:           [Existing Guarantors]
      By:           Name:           Title:           The Bank of New York Mellon
Trust Company, N.A.,
   as Trustee
      By:           Authorized Signatory             

F-3